Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 1 of 174

INDEX OF PLEADINGS FILED FOR TWO PENDING MOTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pursuant to C.C.P § 425.16(g)

 

| Exhibits Document Date Filed

1 Notice of Motion and Motion to Strike Complaint 11/19/20

2 Memorandum of Points and Authorities in Support of Motion to Strike 11/19/20
Complaint

3 Declaration of Ben Meredith in Support of Defendant’s Special Motion to Strike 11/19/20
Plaintiff’s Complaint

4 Declaration of Brian D. Whelan in Support of Motion to Strike Complaint 11/19/20

5 Plaintiff's Memorandum of Points and Authorities in Opposition to Defendant’s 12/09/20
Motion to Strike Complaint

6 Declaration of Devin G. Nunes in Opposition to Defendant Benjamin Paul 12/09/20
Meredith’s Motion to Strike

7 Reply Memorandum of Points and Authorities in Support of Motion to Strike 12/15/20
Complaint

8 Defendant’s Objections to Declaration of Devin G. Nunes in Opposition to 12/15/20
Defendant’s Motion to Strike Compliant

9 Reply Declaration of Ben Meredith in Support of Defendant’s Motion to Strike 12/15/20

10 Declaration of Jamie Carter in Support of Defendant’s Special! Motion to Strike 12/15/20
Complaint

11 Declaration of Yasmin Mendoza in Support of Defendant’s Motion to Strike 12/15/20
Complaint

12 Proof of Service 12/15/20

13 Plaintiff's Sur-Reply in Opposition to Defendant’s Reply to Memorandum of 12/18/20
Points and Authorities

14 Notice of Errata to Declaration of Yasmin Mendoza in Support of Defendant’s 12/18/20
Motion to Strike Plaintiff's Complaint

15 Defendant’s Objections to Plaintiff's Sur-Reply in Opposition to Defendant’s 12/18/20
Reply Memorandum of Points and Authorities

16 Notice of Motion and Motion for Leave to Conduct Specific Discovery to C.C.P. § | 12/29/20
425.16(g)

17 Defendant’s Memorandum of Points and Authorities in Opposition to Plaintiff’s 01/07/21
Motion for Leave to Conduct Discovery

18 Twitter’s Opposition to Plaintiff's Motion to Conduct Specific Discovery 01/08/21

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 2 of 174

EXHIBIT “1”
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 3 of 174

FAXED

Whelan Law Group,

Oo co NS ADA wr & WB NHN

wR NY YR NN
S RRP BRE SS SGaeAQZAREBH HK S

28

A Professional Corporation
1827 East Fir Avenue, Suite 110

Presny, Cahlornia 93720
Tel: 559-437-3079
Fry: $89.497-1720

 

FILED
TULARE COUNTY SUPERIOR COURT
VICALLA MANGIA

Brian D. Whelan, Esq. (SBN 256534) NOV 1
WHELAN LAW GROUP, A Professional Corporation Nic 9 2020
1827 East Fir Avenue, Suite 110.
Fresno, California 93720 STEPHANIE CAMERINTORERK
Telephone: (559) 437-1079 )

Facsimile: (559) 437-1720
E-mail: brian@whelanlawyroup.com

Attorneys for: Defendant BEN PAUL MEREDITH

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF TULARE

Complaint Filed: October 5, 2020
Trial Date: Not Set

 

DEVIN G. NUNES, }i Case No. VCU284528
)
Plaintiff, ) NOTICE OF MOTION AND MOTION TO
) STRIKE COMPLAINT PURSUANT TO
Vv. ) CALIFORNIA CODE OF CIVIL
) PROCEDURE SECTION 425.16
BENJAMIN PAUL MEREDITH, ) (ANTI-SLAPP)
TWITTER, INC., and DOES 1 to 100,
Inclusive, Date: December 22, 2020
) Time: 8:30 a.m.
Defendants. ) Dept.: 7
)
)
)
)
)

TO THE COURT, ALL PARTIES AND COUNSEL OF RECORD;
PLEASE TAKE NOTICE THAT on December 22, 2020, at 8:30 a.m., or as soon thereafter
as counsel may be heard'in Department 7 of Tulare County Superior Court, located at 221 §. Mooney

Blvd, Visalia, CA 93291, Defendant Ben Paul Meredith (“Defendant Meredith”), will and hereby

|| does move this Court, pursuant to California Code of Civil Procedure § 425,16, for an order striking

the Complaint filed by Plaintiff Devin G. Nunes (“Plaintiff”) as to all of the claims filed against

Defendant Meredith and dismissing, in whole or in part, the Complaint with prejudice and without

leave to amend.

The claims in the Complaint as against Defendant Meredith all stem from Defendant’s

‘|| alleged activity in furtherance of Defendant’s right of petition and/or free speech under the United
I

 

NOTICE OF MOTION X-] 1X19-

 

 
Whelan Law Group,

Cage 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 4 of 174

Oo © ~41 DBD mH F&F WY NO —

mw N Bw N NY NY NY | | =| =
RB & F BS ® F&F FSa WAAR BH AS

27

A Professional Corporation

1827 East Fir Avenue, Suite
Fresno, Califomia 93720
Tel: 559-437-1079
Pax: 559-437-1720

110

 

States Constitution in connection with a public issue. Because Plaintiff's claims, as against
Defendant Meredith, all arise from his conduct in furtherance of his exercise of the right of free
speech in connection with a public issue and/or issue of public interest, they are subject to a special
motion to strike under California's anti-SLAPP statute, C.C.P. § 425.16(e)(3)-(4). Consequently,
the burden shifts to Plaintiff to demonstrate a probability of prevailing on each of the claims. See
Cal. Civ. Proc. Code § 425.16(b)(1).

Further, Plaintiff cannot meet his burden for the following independent reasons:

1. Plaintiff cannot demonstrate a probability of prevailing on his stalking claim (First
Cause of Action) because Defendant Meredith’s alleged wrongful activity is protected by the First
Amendment;

2. Plaintiff cannot demonstrate a probability of prevailing on his stalking claim (First
Cause of Action) because Plaintiff does not have any independent corroborating evidence to support
this claim (See Cal. Civ. Code Section 1708.7(a)(1));

3. Plaintiff cannot demonstrate a probability of prevailing on his commercial
misappropriation claim (Third Cause of Action) because Defendant Meredith’s alleged use of
Plaintiff's name, likeness, and/or identity is protected by the First Amendment; and

4. Plaintiff cannot demonstrate a probability of prevailing on his misappropriation
claim (Third Cause of Action) because Defendant Meredith’s alleged use of Plaintiff's name,
likeness, and/or identity is exempt from liability under the Computer Decency Act (CDA), 47
U.S.C.A. § 230.{c)(1), and Civil Code Section 3344(d) because it relates to public affairs within the
meaning of that statute and/or on account of immunity afforded thereunder.

This Motion is based on this Notice of Motion; Memorandum of Points and Authorities filed
concurrently herewith; on the concurrently-filed Declarations of Ben Meredith and Brian Whelan;
on any other matters of which this Court may take judicial notice; on all pleadings, files, and records
in this action; and on such other argument and evidence as may be received by this Court at the

hearing on this Motion and at the time of the hearing.

H/f

2

NOTICE OF MOTION

 
Cage 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 5 of 174

Defendant Meredith reserves the right to recover his attorney’s fees and costs

—

incurred, and in an amount according to proof, through a subsequently noticed motion following

the hearing on this motion.

Dated: November 19, 2020 WHELAN LAW GROUP,

A 4 ae

y Bnan ~ Whelan,
Attorneys for Defendant BEN PAUL MEREDITH

 

 

Co fe NSN BO A ee WY NY

vm teh ek
Be NH FF &

 

NO Nw NY WKY NY WN
Se & PBR Ss&Eae AAAS

Whelan Law Group,
A Professional Corporation
1827 Hast Fir Avenue, Suite 110
Fresno, California 93720 3
Tel: 559-437-1079
Fax: 559-437-1720

NOTICE GF MOTION

 

 
Cage 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 6 of 174

 

1 PROOF OF SERVICE

2 I am employed in the County of Fresno, State of California. I am over the age of
18 years and not a party to this action. My business address is: Whelan Law Group, A

3 Professional Corporation, 1827 East Fir Avenue, Suite 110, Fresno, California 93720. On
November 19, 2020, I caused to be served the within document(s): NOTICE OF MOTION

4 | AND MOTION TO STRIKE COMPLAINT PURSUANT TO CALIFORNIA CODE OF
CIVIL PROCEDURE SECTION 425.16 (ANTI-SLAPP)

5 ()  VIAFAX: by causing to be transmitted via facsimile the document(s) listed above to

6 the fax number(s) set forth below on this date.

41 () BY HAND DELIVERY: by causing to be personally delivered the document(s) listed

above to the person(s) at the address(es) set forth below on this date.
8 (X) BY MAIL: by placing the envelope, addressed to addresses below, for collection and
9 mailing on the date following our ordinary business practices. I am readily familiar with

this business’ practice for collecting and processing correspondence for mailing. On the
same day that correspondence is placed for collection and mailing, it is deposited in the

 

 

10 ordinary course of business with the United States Postal Service in a sealed envelope
11 with postage fully paid.
120) BY PERSONAL SERVICE: by causing document(s) listed above to be personally
served to the person(s) at the address(es) set forth below.
13 () BY EXPRESS MAIL DELIVERY: by causing document(s) listed above to be
14 deposited with the United States Express Mail Service for delivery to the person(s) at the
address(es) set forth below.
15 () BY ELECTRONIC SERVICE: by causing document(s) listed above to be
16 electronically mailed to the e-mail addresses listed below.
17 Derek P. Wisehart Steven S. Biss
Law Offices of Derek P. Wisehart 300 West Main Street, Suite 102
18 2330 W. Main Street Charlottesville, Virginia 22903
Visalia, CA 93291 Tel: (804) 501-8272
19 Tel: (559) 636-9473 Fax: (202) 318-4098
Fax: (559) 636-9476 Email: st @ e
20 Email: derek(@idwis CO
Counsel for Plaintiff
21 Counsel for Plaintiff
22
73 I declare under penalty of perjury under the laws of the State of California that the
24 foregoing is true and correct.
25 Executed on November 19, 2020, at Fresno, Californya. 4
26 STACEY VUE —
27
28
Whelan Law Group,
A Professional Corporation
1827 East Fir Avenue, Suite 110 4

Fresno, California 93720
Tel: 559-437-1079
Fax: $59-437-1720

 

NOTICE OF MOTION

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 7 of 174

EXHIBIT “2”
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 8 of 174

 

 

Fiiev
TULARE COUNTY SUPERIOR COURT
1 || Brian D. Whelan, Esq. (SBN 256534) mele DARIN
WHELAN LAW GROUP, A Professional Corporation Noy 1
2 || 1827 East Fir Avenue, Suite 110 oe 9 2020
Fresno, California 93720 PHA hea
3 || Telephone: (559) 437-1079 ey GM Eon, Gea
Facsimile: (559) 437-1720
4 | E-mail: brian@@whelanlawgroup.com
§
Attorneys for: Defendant BEN PAUL MEREDITH
6 .
7 SUPERIOR COURT OF THE STATE OF CALIFORNIA
8 COUNTY OF TULARE
9
10 || DEVIN G. NUNES, ) Case No. VCU284528
)
11 Plaintiff, ) MEMORANDUM OF POINTS AND
\ AUTHORITIES IN SUPPORT OF MOTION
12 v. ) TO STRIKE COMPLAINT
)
13 || BENJAMIN PAUL MEREDITH, )
TWITTER, INC., and DOES | to 100, ) Date: December 22, 2020
14 || Inclusive, ) Time: 8:30 a.m.
) Dept.: 7
15 . Defendants. )
)
16 )
)
17 ) Complaint Filed: October 5, 2020
) Trial Date: Not Set
18
19 || HH
20 |} fi
21 | WH
22 | Mit
23 || fit
24 || fl
25 || Mil
26 || Hi
27 || HH
— 28 4) Mee
Whelan haw Group,
1807 Haat Pe Recon Ste 110
Fresno, California 93720
Tel: $59+197-2019
Fas: 559-457-1720

 

 

 

 
Case

Oo FO ~I DB A F&F WH HNO —

mmm
& WwW NO —| ©

 

my bw
NSoR&&RE BRR FS eA GAG

Whelan Law Group,

A Professional Corporation
1827 East Fir Avenue, Suite 110
Fresno, California 93720
Tel: 559-437-1079
Fax: 559-437-1720

 

1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 9 of 174

Il.

Il.

IV.

TABLE OF CONTENTS

PAGE
INTRODUCTION. .....00 ccc cee cette eee eee neers ene eee e ne enenes 1
A. POLITICAL HISTORY BETWEEN MEREDITH AND NUNES. .......---- 1
B. NUNES' FALSE (AND HYPOCRITICAL) CLAIMS ......----. sees e seers 1
BACKGROUND/MATERIAL FACTS, ......0. 000 e ee cee eee ener eee e nee 3
A. Twitter Is a Public Forum 2.1.0.0... cece cece eee eee tence ne eeeee 3
B. Congressman Nunes Is a Public Figure ........- 200s eee reece eee nee eees 4
Cc. Plaintiff Complains of Constitutionally Protected Speech ........--+++s5+0s 5
LAW AND DISCUSSION 2.0... cence ccc reece ee tee eee een enna n nee nees 5
A. Defendant Meredith's Anti-SLAPP Motion Is Timely ........- 666002 seereee 5
B. The Anti-SLAPP Statute Broadly Applies To Claims That Target The Exercise of
Free Speech About Issues Of Public Interest ..... 6... 6. +2 serene eres 6
Cc. Plaintiff's Claims Fall Within the Scope of the Anti-SLAPP Statute .......... 7
1. All of Defendant Meredith's Alleged Wrongful Conduct Involves the
Exercise of Free-Speech Rights. ......... 0-0 eee e eee renee ences 7
2. Meredith's Speech Relates to An Issue of Public Interest. ............- 8
D. Plaintiff Cannot Demonstrate a Probability of Prevailing on His Claims Against
Meredith ........ 0 cc ccc ce cee cee eee eee ee tence ete e en ee net en eens 10

1. The First Amendment Bars Plaintiff's Stalking and Misappropriation
Claims as does the Computer Decency Act ...........-eeeeeeeeeee 10

2. Civil Code Section 3344(d) Also Defeats Plaintiff's Misappropriation
Claim ...cc ccc cc cee ce cee eee eee ee tee ence net ea nee 14
3. Plaintiffs Stalking Claim Also Fails Because He Has No Independent
Corroborating Evidence to Support It. 2.1.6... eee eee eee eens 15
CONCLUSION 1... cee cee teeter reece ene eee e ene net en nee eeeeaes 15

i

 

MEMORANDUM OF POINTS AND AUTHORITIES

 
 

Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 10 of 174
1 TABLE OF AUTHORITIES
7 || CASE PAGE
3, || Ampex Corp. v. Cargle, 128 Cal. App.4th 1569, 1576 (2005) «2... erect eee eens 7
4 || Barrett v. Rosenthal, 40 Cal.4th 33, 41, fn. 4 (2006)... 6... eee eee ees 7,13
5 || Braun v. Chronicle Publ'g, 52 Cal. App. 4th 1036, 1042 (1997) «0... cece erence een ees 6
6 || Cardtoons, 95 F.3d at 969 0... ccc cc nee eee eee nee tee nena neta 8,11
q || Church of Scientology v. Wollersheim, 42 Cal. App. 4th 628, 652 (1996) ........-++++5- 7,10
g || C.B.C. Distribution, 505 F.3d at 823 0... c ccc ce ee eee e nent ee nnees 11,12
g || Damon v. Ocean Hills Journalism Club, 85 Cal. App. 4th 468, 479 (2000) ......-...+-05 00: 8
10 Doe No. 14 v. Internet Brands, Inc., 67... cn eee tenet r nee 13
11 || Dora, 15 Cal. App. 4th at 1545-1546. oo nee eee eens 9, 14, 15
12 || DuPont Merck Pharm. v. Superior Court, 78 Cal. App. 4th 562, 572 (2000) ........---+--. 10
13 Eastwood v. Superior Court, 149 Cal. App. 3d 409, 421 (1983)... .--- 0+ eee er reer tenes 14
14 || Pair Hous. Council of San Fernando Valley v. Roommates.Com, LLC, 521 F.3d 1157, 1162 (9th
15 || Cir.2008) 0.2... e rennet rst tne seer sess seen ees 13
16 || Gionfriddo, 94 Cal. App. 4th at 410-411 00.0... eee eee eee eens 8, 9,11
17 || Guglielmi, 25 Cal. 3d at 867-868 0... cc ccc ee eee tet e nent n teens 8
18 || Hall v. Time Warner, Inc., 153 Cal.App.4th 1337, 1347 (2007) «0... see eee ee erences 9
19 Harte-Hanks Communications, Inc. v. Connaughton, 491 U.S. 657, 667 (1989) ..........5+5 8
209 || Hilton, 599 F.3d at 912 occ ccc cee cece ee et eee ene eens ete 8,9
4 Ingels v. Westwood One Broad. Serv., 129 Cal. App. 4th 1050, 1059, 1075, 28 Cal. Rptr. 3d 933
7 || (2005)... eee t ee n tenet tenner errr sees eres 7
93, || Jackson v. Mayweather, 10 Cal.App.5th 1240, 1254 (2017)... eee eee eee eee ees 7,9
94 || Kaiser Foundation Hospitals v. Superior Court, 49 Cal.App.3d 523, 525 (1975) .. cece eee 6
95 || Michaels v. Internet Entm't Grp., Inc., 5 F. Supp. 2d 823, 838 (C.D. Cal. 1998) .......-.--- 11
96 || Montana, 34 Cal. App. 4th at 795 2.0... cee eee ene nnn 11, 12,15
27 || Mindys Cosmetics v. Dakar, 611 F.3d 590, 599 (9th Cir. 2010) 21... cece eee eee eee 10
2g || Navellier v. Sletten, 29 Cal. 4th 82, 88, (2002) ..... 6... eee eee eter tees 6, 7
A Prenioaal Coctaion
1827 Bast Fir Avenue, Suite 110 ae
Fresno, California 93720 li
Boeke
MEMORANDUM OF POINTS AND AUTHORITIES

 

 
 

Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 11 of 174
1 || New Kids, 971 F.2d at 310.10 2. cic cc cece ee ee eens e eens 14,15
9 || Nygard v. Uusi- Kerttula, 159 Cal. App. 4th 1027, 1042, (2008) .... 0... cece eee eee eee ees 8
3 Paulsen v. Personality Posters, Inc., 299 N.Y.S.2d 501, 507 (1968) ....-.-..+-- +e ee eeees 12
4 || Robertson v. Rodriguez, 36 Cal. App. 4th 347, 359 (1995) «6.6... scene eee eee eens 10
5 || Seelig v. Infinity Broadcasting, 97 Cal. App. 4th 798, 807-808 (2002) ... cece eee eee eee 8
6 || Suyder v. Phelps, 562 U.S. 443, 452 (2011) 6.0.1 eee cece ee eee eee ener n eee eens 10
7 || Stewart v. Rolling Stone, 181 Cal. App. 4th 664, 669, 105 Cal. Rptr. 3d 98 (2010) ........ 7,12
g || United States v. Cassidy, (D. Md. 2011) 814 F. Supp. 2d 574, 576-78 ........--+++-- 4,10, 11
g || Wong v. Armstrong World Industries, Inc., 232 Cal.App.3d 1032, 1034 (1991) .....-.....++ 6
10
11 | STATUTES
17 || Cal. Civ. Code § 1708.7... ...-. ss eee ener etre een n eters eres see es 7, 11, 12,15
13 || Cal. Civ. Code § 3344(d) occ ccc eee nee e nent e tenn nett eres ennnes 14
14 || Cal. Civ. Proc. Code § 425.16 2... cece ccc cee ete ene teen ener enn enes 6, 7, 10
15 | CCP. § 425.16, 00. cece eee eee ence tenner nnn ene e reece ees 1, 6, 7, 15
16 | C-CP. § 583.110(f) .. 2.60 e eee eect e erent nett tree steerer esse ess 6
17 || 3 Witkin, Cal.Procedure (3d ed. 1985) Actions, § 814, p. 801 .......- 6. ee eee eee renee 6
1g || Computer Decency Act (CDA), 47 U.S.C.A. § 230(€)(1). 6 eee eee ene eee tenes 2, 13
19
20
21
22
23
24
25
26
27
Whelan Law Group, 28
A Professional Corporation
Fax: 559-437-1720
MEMORANDUM OF POINTS AND AUTHORITIES

 

 
Cas

Whelan Law Group,

oOo Oo SI DB A Ff WO WL &

we PB PB NO WH WH NV | &—
Rehr, 8&8 B® SF Se Aan kB Bn S

27
28

A Professional Corporation
1827 East Fir Avenue, Suite 110

Fresno, California 93720
Tel: 559-437-1079
Fax: 559-437-1720

 

@ 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 12 of 174

Defendant BEN PAUL MEREDITH (“Defendant” or “MEREDITH”) submits the following
in support of his motion for an order striking the causes of action alleged against him by Plaintiff

DEVIN NUNES (“Plaintiff’ or “NUNES” ) pursuant to C.C.P. § 425.16.

1.
INTRODUCTION.

Congressman NUNES sued MEREDITH because he does not like what MEREDITH is
allegedly saying about him online, i.e. protected speech. Plaintiff has artfully crafted his complaint
to try to convert digital speech into a physical stalking and commercial misappropriation conspiracy
in order to censor unflattering commentary — largely, if not entirely, made by other people.

A. POLITICAL HISTORY BETWEEN MEREDITH AND NUNES.

From 2001 through 2005, MEREDITH lived in Visalia, CA. Through involvement in
Republican-party politics, MEREDITH came to know NUNES. In fact, NUNES approached
MEREDITH to run for the Tulare County Republican Central Committee (“Central Committee”).
With NUNES’ help, MEREDITH won the election and held elected office from 2000 until 2002.
(MEREDITH Decl. Para. 5.)

In 2002, MEREDITH opposed the Central Committee’s endorsement of NUNES’ candidacy
for United States Congress. MEREDITH did not believe the then twenty-something-year old was
qualified. (MEREDITH Decl. Para. 6.) NUNES harbored a grudge (and still does, apparently).

Thereafter, NUNES was elected to serve in the United States Congress, and MEREDITH
chose to leave the Central Committee. (MEREDITH Decl. Para. 7.) At or around that time,
MEREDITH, who holds a doctorate in education, had held multiple positions in colleges and
universities in California, Washington and Oklahoma, and had risen to the rank of Dean, left
Porterville College in good standing to take a job at San Joaquin Valley College. (MEREDITH
Decl. Para. 7.) From there, MEREDITH moved onto Washington State to pursue career
opportunities, though never becoming “a network engineer or cyber security expert” as claimed in
the lawsuit. (MEREDITH Decl. Paras. 3, 7.)

B. NUNES’ FALSE (AND HYPOCRITICAL) CLAIMS.

Over the course of the last two years, NUNES has sued a number of people and organizations

throughout the country. (Whelan Decl. Para. 2.) Of the more famous lawsuits, is one against a
1

MEMORANDUM OF POINTS AND AUTHORITIES

 
Cas@ 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 13 of 174

Whelan Law Group,

Oo o@ 4 DH A FP WY LP

Sw NY NY WY WY NW NH NH
Soa & 8 BR fF FSF FCeAAARSEHR AS

28

A Professional Corporation
1827 East Fix Avenue, Suite 110

Fresno, California 93720
‘Tel: 559-437-1079
Fax: 559-437-1720

 

parody Twitter account user, @DevinCow. In that lawsuit, Nunes seeks 250 million dollars for
reputation damages. The Virginia-based lawsuit against “a twitter cow” has generated a tremendous
following and its own satirical “mooovement.” (“Cow Lawsuit”) (Whelan Decl. Para. 3.)

In this lawsuit, the singular event NUNES identified concerned a claimed [but non-existent]
association with an unnamed “political activist” and an incident on August 27, 2020. According to
the Complaint, NUNES was on a flight where he “was harassed by a political activist...working with
Meredith.” (Complaint, Para. 1.) The incident was videotaped and a matter of news record. The
report and video are available online in an article titled “Exclusive: What Really Happened on the
“Plane Full of Anarchists.’(https://demcastusa.com /2020/09/03/ exclusive-what-
really-happened-on-the-plane- full-of-anarchists/; Whelan Decl. Para. 4.)

The incident involves an empty plane and a request from the “activist” who calmly (but
unexpectedly) asked NUNES if he “ Sued any cows lately ....sued any cow..more cows.. lately
...moo moo.” (“Plane Event”) (Whelan Decl. Para. 4.) NUNES claims MEREDITH’ after-the-fact
approval of the Plane Event somehow violates the law. It does not. The video, in a public place, is
acommon, accepted, and encouraged form of “political tracking” and importantly protected activity
_ which MEREDITH incontrovertibly did not engage in. (MEREDITH Decl. Para. 8.) ,

Indeed, NUNES knows that such “political tracking” is accepted campaign protocol. In fact,
the National Republican Congressional Committee (“N RCC”) asks its candidates, like NUNES, to
emulate the Plane Event as it may “be very embarrassing if used correctly” and when done “FULL
TIME” can lead to a “win.” The NRCC’s video tracking guide states:

“In the YouTube, flipcam, reality TV era, voters are predisposed to believe messages

that they can see with own eyes rather than something that is merely described to

them. The only way to do that effectively is to create a tracking program in your
campaign that relentlessly gathers footage of your opponent. Only after

dedicating the resources to tracking them FULL TIME will you eventually yield
the video that you need to win... [Emphasis Added. ]

 

It is extremely important that you pay close attention while you are filming. You
should make mental notes (or written notes, if possible) of things that your subject

 

‘If a party only passively displays content that is created entirely by third parties, then it is
only a “service provider” with respect to that content and thus shielded from liability under the

Computer Decency Act (CDA), 47 U.S.C.A. § 230(¢)(1).

 

MEMORANDUM OF POINTS AND AUTHORITIES

 
Casp 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 14 of 174

may do that could be of use at a later point. Unusual facial expressions, whether they
be angry, goofy, etc., fall into this category. So do comments that are either factually
inaccurate, outlandish, or contradictory to other statements the candidate has made.

2 These are things that can prove to be very embarrassing if used correctly.”

3 [Emphasis Added.] (Whelan Decl. Para. 5, Exhibit “B” .)

4 The NRCC video tracking guide addresses a policy on “honesty” and “legal issues” — all

5 || conforming with what happened with the tongue-in-cheek question about NUNES “suing more

6 || cows.” With regards to the Plane Event, MEREDITH was not even alleged to have been present nor

7 || was he present nor did he conspire to be present or have questions about cow lawsuits asked.

g || (Complaint Para. 1; MEREDITH Decl. Para. 8.)

9 The lawsuit is long on histrionics and hyperbole and short on facts and specifics. In brief,
19 || MEREDITH did not conspire with “animal enterprise terrorists” to “stalk” NUNES. And on average,
11 | MEREDITH tweeted 2-3 times per day —a far cry from the thousands as claimed and without regard
12, || to first amendment right protections. (MEREDITH Decl. Para. 9.) MEREDITH lives in Washington
13 || State and has never threatened to physically harm NUNES (MEREDITH Decl. Para. 8-9), nor has
14 || MEREDITH ever been contacted by the District of Columbia Capitol Police in any way for any
15 || teason. Ever. (MEREDITH Decl. Para. 9.) Moreover, Meredith did not misappropriate NUNES’
16 || likeness nor generated money or otherwise from NUNES. (MEREDITH Decl. Para. 8.) Plaintiffs
17 || claims all fail because they violate MEREDITH's First Amendment rights. Moreover, Plaintiff has
18 || 0 evidence to support his claims because the events simply did not happen or happened and were
19 || Protected speech. Since Plaintiff's complaint is a classic SLAPP lawsuit, Defendant has filed this

4 || motion to strike all of Plaintiff's claims against him.

Il.

 

21 BACKGROUND/MATERIAL FACTS.

22 A. Twitter Is a Public Forum.

23 This case involves allegations, described in greater detail below, that a wrong was committed
24

through Defendant's use of a relatively recent phenomenon of the internet age, "Twitter." Essential

25 to the analysis of the legal issues in this case is an understanding of this phenomenon, which has

26 become almost ubiquitous.

2 Twitter is a real-time information network that connects users to "what's happening in the

Whelan Law Group,
A Ptofessional Corporation
1827 Hast Fir Avenue, Suite 110
Fresno, California 93720 3
Tel: 559-437-1079
Fax: 559-437-1720

MEMORANDUM OF POINTS AND AUTHORITIES

 

 
 

Casg 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 15 of 174
1 || world and what people are talking about right now." At the heart of Twitter are small bursts of
» || information called Tweets. Each Tweet is 140 characters in length. Twitter users may choose to
3 || "follow" other users. Ifuser No. 1 decides to "follow" user No. 2, Twitter messages (Tweets) posted
4 || by user No. 2 will show up on the home page of user No. 1 where they can be read.
5 A Twitter user may choose to block someone, e.g., someone whose messages are deemed
6 || offensive, in which case the offending user will be unable to follow the offended user or add that
7 || user to his or her lists, and the blocked user's Tweets will not be delivered to the other user's home
g || page. Twitter provides detailed instructions for blocking Tweets from another user as well as for
g || "unfollowing" another user, i.e. blocking Tweets from a user that one used to follow.
10 A Direct Message ("DM") is a private message sent from one Twitter user to another, but
11 || Such messages can only be sent to another user who is a "follower." All Twitter users are provided
12 || with the ability to block other users, in which case one user cannot follow another and neither their
13 || "Tweets" nor their Direct Messages will be delivered. Thus, any Twitter user has the ability to "turn
14 || off" ("block" or "unfollow") communications from another user.
15 "[A] Twitter user [does not] have to see what is posted on another person's ... Twitter
16 || account. This is in sharp contrast to a telephone call, letter or e-mail specifically addressed to and
17 directed at another person, and that difference, as will be seen, is fundamental to the First
1g | Amendment analysis in this case." United States v. Cassidy, (D. Md. 201 1) 814 F. Supp. 2d 574,
19 || 576-78.
20 B. Congressman Nunes Is a Public Figure.
21 There is no disputing NUNES status as a public figure. Indeed, on NUNES’ wikipedia page,
22 || NUNES advertises that he is an American politician serving as the U.S. Representative for
23 || California's 22nd congressional district since 2003. A member of the Republican Party, NUNES was
24 || Chair of the House Intelligence Committee from 2015 to 2019. He was also a member of President
95 || Donald Trump's transition team. NUNES' district, numbered as the 21st from 2003 to 2013 and as
96 || the 22nd after redistricting, is in the San Joaquin Valley and includes most of western Tulare County
97 || and much of eastern Fresno County.
ten, 28 In March 2017, the U.S. House intelligence committee, which NUNES chaired at the time,
A Profesional Corporation
Pax: $59-437-1720
MEMORANDUM OF POINTS AND AUTHORITIES

 

 

 
 

 

 

Cas@ 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 16 of 174
1 || launched an investigation into possible Russian interference in the 2016 United States elections. On
2 || April 6, 2017, he temporarily stepped aside from leading that investigation while the Office of
3, || Congressional Ethics investigated allegations (which NUNES denied) that he had improperly
4 || disclosed classified information to the public. In December 2017 the Republican-majority U.S.
5 || House Committee on Ethics closed its investigation without taking any action against NUNES.
6 In February 2018, NUNES publicly released the NUNES memo, a four-page memorandum
7 || alleging an FBI conspiracy against Donald Trump. NUNES subsequently began an investigation of
g || the FBI and the J ustice Department for allegedly abusing their powers in an attempt to hurt Trump.
g || (Source: https://en. wikipedia.org/wiki/Devin_Nunes)
10 Cc. Plaintiff Complains of Constitutionally Protected Speech.
11 Plaintiffclaims that Defendant MEREDITH is liable for the torts of stalking and commercial:
12 || misappropriation (F irst and Third causes of action.) (See Plaintiffs Complaint, Para. 2, Lines
13 || 10-12.) These claims are all based on constitutionally protected speech. Plaintiff's entire complaint
14 || is directed at Defendant MEREDITH's alleged use of multiple Twitter accounts. ‘Specifically,
15 || Plaintifftakes issue with the content of statements that Defendant MEREDITH allegedly "Tweeted"
16 || and "re-Tweeted" on accounts that were allegedly associated with Defendant MEREDITH. With the
17 || exception of one instance, Plaintiff does not provide any information in his complaint to indicate that
1g || there are any exceptions to these constitutionally protected statements. With regards to the single
19 || instance where Defendant allegedly made a threat on Plaintiff's life, Plaintiff's own characterization
9 || of that threat demonstrates that it was not a "true threat." (See footnote 1 of Plaintiff's Complaint
91 || where he characterizes the alleged threat on his life as a “hoax threat.") Aside from the fact Plaintiff
22 admits this statement was not a "true threat," the fact is, Defendant never threatened Plaintiff's life.
3 || (MEREDITH Decl. Para. 8.) Thus, all of the comments and statements allegedly made by Defendant
24 || are constitutionally protected by the First Amendment.
2 LAW AND DISCUSSION.
26 A. Defendant Meredith's Anti-SLAPP Motion Is Timely.
27 A special motion to strike must be filed within 60 days after service of the complaint on the
Whelan Law Group, 28
A Professional Corporation
Fax 559-437-1720
MEMORANDUM OF POINTS AND AUTHORITIES

 

 
Cas@ 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 17 of 174

Whelan Law Group,
A Professional Corporatio:

Oo oOo NN HD A FSF Ww NYO =

NH we NY LH NH NY NY WY
YS & FF BSF SF Ce RW AAREBEHK AS

28

1827 Bast Fir Averiue, Suite 110

Fresno, California 93720
Tel: 559-437-1079
Fax: 559-437-1720

 

defendant, unless the trial court exercises its discretion to consider a later-filed motion. C.C.P. §
425.16(f) (emphasis supplied). "Service" consists of serving the summons and complaint and
effecting return of summons. C.C.P. § 583.1 10(f) ("Service" includes return of summons); Wong v.
Armstrong World Industries, Inc., 232 Cal.App.3d 1032, 1034 (1991). A return of summons is
required to inform the court that the defendant has received jurisdictional notice. Kaiser Foundation
Hospitals v. Superior Court, 49 Cal.App.3d 523, 525 (1975); 3 Witkin, Cal.Procedure (3d ed. 1985)
Actions, § 814, p. 801; Wong at 1035. Here, the complaint was served on October 7, 2020. Thus,

this motion is timely.

B. The Anti-SLAPP Statute Broadly Applies To Claims That Target The
Exercise Of Free Speech About Issues Of Public Interest.

In 1992, the California Legislature enacted Code of Civil Procedure § 425.16 "to nip SLAPP
litigation in the bud[,]" by quickly disposing of claims that target the exercise of free-speech rights.
Braun v. Chronicle Publ'g, 52 Cal. App. 4th 1036, 1042 (1997). Under the statute, any "cause of
action against a person arising from any act ... in furtherance of the person's right of ... free speech
_.. in connection with a public issue shall be subject to a special motion to strike, unless the court
determines that the plaintiff has established that there is a probability that the plaintiff will prevail
on the claim." Cal. Civ. Proc. Code § 425.16(b)(1). Reacting to court rulings that interpreted the
statute too narrowly, the Legislature amended Section 425.16 in 1997 to ensure that it "shall be
construed broadly." Cal. Civ. Proc. Code § 425.16(a).

In Navellier v. Sletten, 29 Cal. 4th 82, 88, (2002), the Supreme Court outlined the two-step
process for determining whether an action must be stricken under Section 425.16. "First, the court
decides whether the defendant has made a threshold showing that the challenged cause of action is
one arising from protected activity." Jd. at 88. To make this showing, the defendant must
demonstrate that the alleged conduct "underlying the plaintiff's cause [of action] fits one of the
categories spelled out ... in section 425.16, subdivision (e)." Jd. Under subdivision (€)(4), the
Legislature has extended the statutes protection to "any" conduct "in furtherance of the exercise of
the constitutional right ... of free speech in connection with ... an issue of public interest." Second,

if the claim arises from protected conduct, the court "must then determine whether the plaintiffhas

6

MEMORANDUM OF POINTS AND AUTHORITIES

 
 

 

 

Cas@ 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 18 of 174
1 || demonstrated a probability of prevailing on the claim." /d. Ifthe plaintiff cannot meet this burden,
9 || then the claim must be stricken. Jd.
3 To prevent plaintiffs from using artful pleading to evade the anti-SLAPP statute, courts have
4 || emphasized that Section 425.16 applies to any claim arising from protected conduct, regardless of
5 || how the claim is labeled. Navellier, 29 Cal. 4th at 92. "[T]he nature ... of the action is not what is
6 || critical”; if it arises from protected conduct, it is subject to an anti-SLAPP motion. Church of
7 || Scientology v. Wollersheim, 42 Cal. App. 4th 628, 652 (1996), disapproved on other grounds, 29 Cal.
g || 4th 53 (2002). Thus, courts have held that the statute applies to a variety of claims, including
9 || 1 t-of-publicity (Stewart v. Rolling Stone, 181 Cal. App. 4th 664, 669, 105 Cal. Rptr. 3d 98
10 || 2010), and unfair business practices (Ingels v. Westwood One Broad. Serv., 129 Cal. App. 4th
11 || 1050, 1059, 1075, 28 Cal. Rptr. 3d 933 (2005)). And, since the stalking claim is predicated entirely
12 || on constitutionally protected speech, there is no doubt that the anti-SLAPP statute applies to that
13 || Claim as well. In fact, the stalking statute cited by Plaintiff also supports this conclusion: "This
14 || Section shall not be construed to impair any constitutionally protected activity, including, but not
15 || limited to, speech, protest, and assembly." Cal. Civ. Code § 1708.7(f).
16 Cc. Plaintiff's Claims Fall Within the Scope of the Anti-SLAPP Statute.
17 1. 7 of Defendant Mere ee Alleged Wrongful Conduct Involves
18 Protected activity includes any "written or oral statement or writing made in a place open to
19 the public or a public forum in connection with an issue of public interest" or "any other conduct in
20 furtherance of the exercise . . . of the constitutional right of free speech in connection with a public
al issue or an issue of public interest." C.C.P. § 425.16(€)(3)-(4). MEREDITH exercised his
22 constitutional right of free speech by posting a "written statement” on Twitter, a "public forum." Web
33 sites accessible to the public are "public forums" for purposes of the anti-SLAPP statute. Barrett v.
7 Rosenthal, 40 Cal.4th 33, 41, fn. 4 (2006); Ampex Corp. v. Cargle, 128 Cal.App.4th 1569, 1576
29 (2005). Not surprisingly, websites like Twitter have been specifically recognized as a "public forum"
26 for purposes of the anti-SLAPP statute. Jackson v. Mayweather, 10 Cal.App.5th 1240, 1254 (2017)
27 (Jackson).
mieten, °
Fax: $59-437-1720
MEMORANDUM OF POINTS AND AUTHORITIES

 

 
Case

Whelan Law Group,

oe Se HN DH FF YW NY =

be NM NH YY NY NB BD ORDO RR RE Oe
Sa BeOS FF Ge DAB HRE BRS

28

A Professional Corporation
1827 East Fir Avenue, Suite 110

Fresno, California 93720
Tel: 559-437-1079
Fax: 559-437-1720

 

 

1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 19 of 174

And, with regards to the [untrue/false] allegations that Defendant MEREDITH sold products
with Plaintiff's image and likeness, the fact that expressive works are sold for a profit does not in any
way diminish their First Amendment protection. See, ¢.g., Guglielmi, 25 Cal. 3d at 867-868;
Gionfriddo, 94 Cal. App. 4th at 412. As long as the work does "not merely advertise another
unrelated product," it enjoys full constitutional protection. Cardtoons, 95 F.3d at 969. See also
Harte-Hanks Communications, Inc. v. Connaughton, 491 U.S. 657, 667 (1989) ("[i]fa profit motive
could somehow strip communications of the otherwise available constitutional protection, our cases
from New York Times to Hustler Magazine would be little more than empty vessels"). The
allegations in the complaint make it quite clear that Defendant was not using Plaintiff's image to
endorse ideas, statements, or products made by Defendant - quite the opposite. To the extent
Plaintiffs image was in fact used, it was used as expressive, constitutionally protected speech.

2. Meredith's Speech Relates to An Issue of Public Interest.

All of the alleged wrongful activity plainly relates to an "issue of public interest" for
purposes of Section 425.16. In fact, "[t]he definition of ‘public interest’ within the meaning of the
anti-SLAPP statute has been broadly construed to include not only governmental matters, but also
private conduct that impacts a broad segment of society[.]" Damon v. Ocean Hills Journalism Club,
85 Cal. App. 4th 468, 479 (2000). The case law underscores how broadly “public interest" has been
defined under the statute. In Seelig v. Infinity Broadcasting, 97 Cal. App. 4th 798, 807-808 (2002),
for example, the court held that a radio host's on-air criticism of a contestant from the reality show
Who Wants To Marry A Multi-Millionaire related to a matter of public interest. The court noted that
the show had been of "significant interest to the public" because of "what its advent signified about
the condition of American society." Id. In Nygard v. Uusi- Kerttula, 159 Cal. App. 4th 1027, 1042,
(2008), the court reiterated that an issue of public interest "is any issue in which the public is
interested," including in that case an article about a Finnish businessman's vacation home in the
Bahamas. "In other words, the issue need not be ‘significant’ to be protected by the anti-SLAPP
statute - it is enough that it is one in which the public takes an interest." Id. And in Hilton, the Ninth
Circuit instructed that courts "must construe ... ‘issue of public interest’ ... broadly" to include any

“topic of widespread, public interest” or "person ... in the public eye." 599 F.3d at 906-907. Applying

8

MEMORANDUM OF POINTS AND AUTHORITIES

 
 

Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 20 of 174
1 || those definitions, the court held that a greeting card poking fun at Paris Hilton's reality-television
4 || persona met the statutes public-interest requirement. Id.
3 In analogous contexts, courts have recognized a substantial public interest in biographical
4 || information about historical figures, including their names and images and descriptions of their
5 failures and achievements. Dora v. Frontline Video is instructive. There, the court found that a film
6 || about surfing in Southern California in the 1950s, which included images and audio of surfing
7 || pioneer Mickey Dora, concerned a matter of public interest. 15 Cal. App. 4th at 542-543. In
g || Gionfriddo, the court reiterated that "the public interest is not limited to current events; the public
g || is also entitled to be informed and entertained about our history." 94 Cal. App. 4th at 416. Thus, the
19 || court held that baseball-game programs that used retired players’ names, likenesses, and biographical
1] || information concerned a matter of public interest. See also Hilton, 599 F.3d at 912 (° [pJublic interest
12, || attaches to people who by their accomplishments ... create a bona fide attention to their activities’).
13 || And, for better or worse, celebrity gossip is an issue of public interest. Jackson, 10 Cal. App.5th at
14 || 1254. CJ ackson's pregnancy, its termination and her cosmetic surgery, were ‘celebrity gossip’
15 || Properly considered, under established [anti-SLAPP case law], as statements in connection with an
16 issue of public interest. . . ."); see also, Hall v. Time Warner, Inc., 153 Cal.App.4th 1337, 1347
17 || (2007) (public interest in the personal life of Marlon Brando).
18 Plaintiff cannot reasonably dispute that the alleged tweets referring to Plaintiff, as well as the
19 || alleged content containing his images, relate to an issue of public interest, both in their broad focus
49 || onaprominent figure and events in American history and in their specific focus that touch on current
91 || political issues. Plaintiff acknowledges that he is a public figure and also acknowledges that his
22, || complaint "is enforcing an important right affecting the public interest. " [Emphasis added.] (See
93 || fn. 12 of Plaintiffs Complaint.) If a greeting card about Paris Hilton, a deejay's rant about a
74 || reality-show contestant, an article about a businessman's vacation home, and gossip about the
25 personal lives of celebrities relate to matters of public interest under Section 425.16, then the alleged
26 || Tweets, etc. challenging Plaintiff's character and qualifications as a political leader obviously satisfy
97 || that test. Accordingly, Plaintiff's claims are subject to a special motion to strike.
Whelan Lew Group, 28
A Professional Corporation
Far: 559-437-1720
MEMORANDUM OF POINTS AND AUTHORITIES

 

 
 

 

 

Cas@ 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 21 of 174
1 D. Plaintiff Cannot Demonstrate a Probability of Prevailing on His Claims
Against Meredith.
2 Because MEREDITH's alleged conduct falls within the scope of the anti-SLAPP statute, the
3 burden shifts to Plaintiff to establish a probability that he will prevail on his claims. See Cal, Civ.
4 Proc. Code § 425.16(b)(1). This burden is substantial. As the court explained in DuPont Merck
> Pharm. v. Superior Court, 78 Cal. App. 4th 562, 572 (2000), to satisfy [his] burden under the second
6 prong of the anti-SLAPP statute, it is not sufficient that [the plaintiff's] complaint survive a demurrer
7 or motion to dismiss. A plaintiff cannot simply rely on the allegations set forth in the complaint, nor
8 can a court accept those allegations. Church of Scientology, 42 Cal. App. 4th at 656. Instead, the
9 plaintiff must adduce competent, admissible evidence showing that he has a legally sufficient claim,
10 Mindys Cosmetics v. Dakar, 611 F.3d 590, 599 (9th Cir. 2010) (citations omitted), and must meet
M the defendant's constitutional defenses[.]" Robertson v. Rodriguez, 36 Cal. App. 4th 347, 359 (1995).
12 Because Plaintiff cannot do so, MEREDITH's Motion should be granted.
13 1. The First Amendment Bars Plaintiff's Stalking and
14 Misappropriation Claims as does the Computer Decency Act.
15 The United States Supreme Court recently reaffirmed that "speech on public issues
16 || occupies the highest rung of the hierarchy of First Amendment values, and is entitled to special
17 || protection." Snyder v. Phelps, 562 U.S. 443, 452 (2011) (emphasis added) (barring state-law tort
1g || claim based on speech concerning matters of public import). The Court highlighted guiding
19 || Principles that accord broad protection to speech to ensure that courts themselves do not become
90 || inadvertent censors. Id. It instructed that "[s]peech deals with matters of public concern when it can
91 || be fairly considered as relating to any matter of political, social, or other concem to the community
99 || or when it is a subject of legitimate news interest; that is, a subject of general interest and of value
3 || and concern to the public." /d. (citations and quotation marks omitted). And the Supreme Court has
94 || "consistently classified emotionally distressing or outrageous speech as protected, especially where
25 || that speech touches on matters of political, religious or public concern." United States v. Cassidy,
96 || 814 F. Supp. 2d 574, 582 (D. Md. 2011) "This is because 'in public debate our own citizens must
97 || tolerate insulting, and even outrageous, speech in order to provide "adequate "breathing space" to
untae 2g || the freedoms protected by the First Amendment." ' [Citations.]" I.
A Professional Corporation
Pax: 359-437-1720
MEMORANDUM OF POINTS AND AUTHORITIES

 

 
Cas@ 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 22 of 174

Whelan Law Group,

Oo © NY Do A FF WY NH =

eo NHN DH NH NV WKH VN Ff [| =
R & FSB F&F F&F FSaeAwAAAE BHA S

27
28

A Professional Corporation
1827 Hast Fir Avenue, Suite 110

Fresno, California 93720
Tel: 559-437-1079
Fax: 559-437-1720

 

Reflecting these principles, courts have found that under the First Amendment, "no cause of
action [for violation of the right of publicity] will lie for the publication of matters in the public
interest[.]" Montana, 34 Cal. App. 4th at 795. Also, in a case similar to this one, a Court found that
an indictment, based on a cyberstalking statute (containing language similar to Cal. Civ. Code
Section 1708.7), which was directed at speech "challenging [the complaining party's] character and
qualifications as a religious leader,” should be dismissed because it was clearly directed at protected
speech. Cassidy, 814 F.Supp.2d at 583.

Like the public interest prong of the anti-SLAPP statute, the constitutional public-interest
defense is to be construed broadly, and is not limited to news in the narrow sense of reports of
current events. Michaels v. Internet Entm't Grp., Inc., 5 F. Supp. 2d 823, 838 (C.D. Cal. 1998). It
applies equally to the dissemination of information in various media, ranging from online
fantasy-sports games (C.B.C. Distribution, 505 F.3d at 823) and parody trading cards (Cardtoons,
95 F.3d at 969) to baseball-game programs (Gionfriddo, 94 Cal. App. 4th at 410-411) and posters
(Montana, 34 Cal. App. 4th at 795). The court in Gionfriddo expressly declared that [e]ntertainment
features receive the same constitutional protection [against right-of-publicity claims] as factual news
reports. 94 Cal. App. 4th at 410. The Tenth Circuit echoed this principle in Cardtoons, making clear
that [s]peech that entertains, like speech that informs, is protected by the First Amendment because
the line between informing and entertaining is too elusive for the protection of that basic right. 95
F.3d at 969 (citations omitted).

Regarding Plaintiff's stalking claim, Cassidy provides helpful guidance. In Cassidy, the court
dismissed a criminal indictment because the complaint violated the defendant's First Amendment
rights of free speech. There, the defendant used Twitter and Internet blogs to wage a campaign of
harassment against the leader of a Buddhist sect. Finding the victim to be a "well-known religious
figure" who was the subject of a "critical non-fiction book" written by a Washington Post journalist,
and that the defendant's speech “challenge[d] her character and qualifications as a religious leader,”
the Court held that the Government's indictment based on a cyberstalking statute was clearly directed
at protected speech and did not fall within one of the recognized exceptions. Cassidy, 814 F.Supp.2d

at 583. Here, as in Cassidy, the alleged Tweets are challenging Plaintiffs character and

11

MEMORANDUM OF POINTS AND AUTHORITIES

 
Cas@ 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 23 of 174

Whelan Law Group,

co 6® 4 DB AH FF WO LB

Noe NO OU UwNDlUDhN COUN Sle ro
Ro PB & BF SF Ge rAanwktaunes

27
28

A Professional Corporation
1827 Hast Fir Avenue, Suite 110

Fresno, California 93720
Tel: 559-437-1079
~ Fax: 959-437-1720

 

 

qualifications as a political leader and deserve special protection under the First Amendment. See
also Cal. Civ. Code § 1708.7(f).

As for Plaintiff's common law misappropriation claim, "our Supreme Court has cautioned:
'Giving broad scope to the right of publicity has the potential of allowing a celebrity to accomplish
through the vigorous exercise of that right the censorship of unflattering commentary that cannot be
constitutionally accomplished through defamation actions.’ [Citation.]" Stewart v. Rolling Stone
LLC, 181 Cal. App. 4th 664, 682 (2010). Here, Montana and C.B.C. Distribution are instructive.
In Montana, a newspaper produced a poster commemorating the San Francisco 49ers’ Super Bowl
victories, which featured a photograph of quarterback Joe Montana with scant accompanying text.
34 Cal. App. 4th at 795-798. Although the newspaper sold copies of the poster, the court concluded
that it was a form of public interest presentation to which [First Amendment] protection must be
extended. 34 Cal. App. 4th at 795 (quoting Paulsen v, Personality Posters, Inc., 299 N.Y.S.2d 501,
507 (1968)). The court also reaffirmed that the public-interest test is not restricted to current events
but may extend to the reproduction of past events. Jd. at 793.

Similarly, in C.B.C. Distribution, the plaintiff offered online fantasy-baseball games
incorporating Major League Baseball players’ actual names, nicknames, likenesses, signatures,
pictures, statistics, and other biographical information. 505 F.3d at 823. The plaintiff initially
licensed this information from the Major League Baseball Players Association. /d. at 821. But when
the Players Association declined to renew the license, the plaintiff sought a judicial declaration that
it had a First Amendment right to use the information without a license. Jd. The Eighth Circuit
agreed, holding that the First Amendment protected the plaintiff's right to use athletes’ names,
likenesses, and biographical information in an online game. As the court declared, "the information
used in CBC's fantasy baseball games is all readily available in the public domain, and it would be
strange law that a person would not have a first amendment right to use information that is available
to everyone." Jd. at 823. On those grounds, the court held that the First Amendment "trump[ed] the
players’ right of publicity." Jd. at 822-824.

Furthermore, and though it is unclear what exactly constitutes Plaintiff's complaints, to the
extent they are solely comprised of Defendant’s re-publishing of other twitter posts, absolute

12

MEMORANDUM OF POINTS AND AUTHORITIES

 
Cas@ 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 24 of 174

o oOo NY DO AH FP WD NY =

Ny NN NY NM NN NY NS
& aA BSS FF Cae ABA BRHE HA S

27

Whelan Law Group,

A Professional Corporation
1827 East Fir Avenue, Suite 110
Fresno, California 93720
Tek 559-437-1079
Fax: 559-437-1720

 

 

immunity applies under Computer Decency Act (CDA), 47 U.S.C.A. § 230(c)(1). As the Ninth
Circuit has explained, “Section 230 of the CDA immunizes providers of interactive computer
services against liability arising from content created by third parties.” Fair Hous. Council of San
Fernando Valley v. Roommates.Com, LLC, 521 F.3d 1157, 1162 (9th Cir.2008) (en banc). Section
230 was enacted to “protect[ ] websites from liability for material posted on the website by someone
else.” Doe No. 14 v. Internet Brands, Inc., 767 F.3d 894, 897 (9th Cir.2014). Specifically, section
230 states: “No provider or user of an interactive computer service shall be treated as the publisher
or speaker of any information provided by another information content provider.” 47 U.S.C. §
230(c)(1). Importantly, section 230's “grant of immunity applies only if the interactive computer
service provider is not also an ‘information content provider,’ which is defined as someone who is
‘responsible, in whole or in part, for the creation or development of the offending content.”
Roommates.Com, 521 F.3d at 1162 (quoting 47 U.S.C. § 230(£)(3)). CDA immunity, thus, does not
apply to “the creation of content” by a website. Id. at 1163. Because a “website operator can be both
a service provider and a content provider,” it “may be immune from liability for some of the content
it displays to the public but be subject to liability for other content.” Id. at 1162-63.

The California Supreme Court addressed this issue of user liability in the case of Barrett v.
Rosenthal, (2006) 40 Cal. 4th 33 when it held: “We granted review to decide whether section 230
confers immunity on ‘distributors.’ Because this case involves the liability of an individual rather
than a service provider, we asked the parties to address the definition of the statutory term “user.”
We also requested briefing on whether the immunity analysis is affected if a user engages in active
rather than passive conduct. We conclude that section 230 prohibits “distributor” liability for Internet
publications. We further hold that section 230(c)(1) immunizes individual “users” of interactive
computer services, and that no practical or principled distinction can be drawn between active and
passive use” .. . “We acknowledge that recognizing broad immunity for defamatory republications
on the Internet has some troubling consequences. Until Congress chooses to revise the settled law
in this area, however, plaintiffs who contend they were defamed in an Internet posting may only seek

recovery from the original source of the statement.” Id. 39-40

13

MEMORANDUM OF POINTS AND AUTHORITIES

 
Case

Whelan Law Group,

Oo ©® NY A vw F&F WO NH

Ww oN MN NN NY Se ee
anak OS =F F&F CGeA BARE BHR eS

27
28

A Professional Corporation
1827 East Fir Avenue, Suite 110

Fresno, California 93720
Tel: 559-437-1079
Fax: 559-437-1720

 

 

1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 25 of 174

If the public-interest defense bars right-of-publicity claims arising from the use of an athletes’
name and likeness in a game program, on a poster, or in an online fantasy game, Defendant's alleged
use of Plaintiffs name and likeness in connection with a public debate about the quality and
character of our Nation's political leaders must be afforded the same protection. Further, and as
discussed by the California Supreme Court, the mere republication of anything on Twitter is
absolutely privileged — unless and until Congress changes it.

2. Civil Code Section 3344(d) Also Defeats Plaintiff's
Misappropriation Claim.

When the California Legislature enacted Section 3344, it expressly exempted from liability
any use of an individual's likeness in an expressive work that relates to public affairs. Cal. Civ. Code
§ 3344(d). That exemption affords such works even broader protection against statutory
misappropriation claims than the First Amendment does; in fact, it is designed to avoid First
Amendment questions in the area of misappropriation by providing extra breathing space for the use
of a person s name in connection with matters of public interest. New Kids, 971 F.2d at 310 n.10.
Both the Ninth Circuit and the California Supreme Court have observed that Section 3344(d)
provides a complete defense to statutory and common-law right-of-publicity claims. Jd. at
309-310; Eastwood v. Superior Court, 149 Cal. App. 3d 409, 421 (1983).

Consistent with the legislative purpose, courts have interpreted the "public affairs" exemption
expansively, and have recognized that it applies to much more than just traditional news reports. In
Dora, for example, the court rejected the plaintiff's argument that the defendants' film about early
surf culture did not relate to "public affairs" within the meaning of Section 3344(d). 15 Cal. App.
Ath at 545-546. Noting that "Civil Code section 3344, subdivision (d) distinguishes between news
and public affairs," the court held that "the Legislature intended that the category of public affairs
would include things that would not necessarily be considered news." /d. at 545. Because "the public
is interested in and constitutionally entitled to know about things, people, and events that affect it,"
the court concluded that "we cannot limit the term 'public affairs' to topics that might be covered on
public television or public radio." Jd. at 546. Turning to the defendants’ film, the court observed that
"surfing has created a lifestyle that influences speech, behavior, dress, and entertainment," and "has

also had a significant influence on the popular culture, and in that way touches many people." Jd.
14

MEMORANDUM OF POINTS AND AUTHORITIES

 
Cas@ 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 26 of 174

Whelan Law Group,

oS Se SN DB WH B&B

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

A Professional Corporation
1827 East Fir Avenue, Suite 110

Fresno, California 93720
‘Tel: $59-437-1079
Fax: 559-437-1720

 

 

For those reasons, the court found that early surf culture satisfied the public-affairs test, and that the
film was exempt from liability under Section 3344(d). .

Like the works at issue in Dora, Montana, and New Kids, the content at issue in this case
falls within the public-affairs exemption. These decisions recognize that the exemption shields works
whether informative, entertaining, or both that relate to "popular culture" and to "real-life
occurrences." Dora, 15 Cal. App. 4th at 1545-1546. As set forth in detail above, all of the material
alleged in Plaintiff's complaint relates to issues of public interest, and thus to "public affairs" within

the meaning of Section 3344(d). Plaintiff's misappropriation claim fails for this additional reason.

3. Plaintiff's Stalking Claim Also Fails Because He Has No
Independent Corroborating Evidence to Support It.

Cal. Civ. Code Section 1708.7(a)(1) requires Plaintiff to provide "independent corroborating
evidence" of his stalking claim. Plaintiff cannot provide any independent corroborating evidence
that Defendant was working with individuals to physically stock and surveil Plaintiff to cause
Plaintiff to fear for his safety. Plaintiffs entire complaint is based on wild speculation and on
constitutionally protected speech. His claim of stalking fails for this reason alone. Moreover, it is
unreasonable for Plaintiff to claim that the alleged Tweets caused him to feel harassed, etc. when all
he had to do to ignore Defendant MEREDITH's alleged harassing comments was to click “unfollow"
or "block." Plaintiff simply could have turned off the communications and blocked the comments

from Defendant's alleged accounts.

IV.
CONCLUSION.

California's SLAPP statute provides for the early dismissal of meritless actions, like this one
as against MEREDITH, which arise from the exercise of free speech rights. C.C.P. § 425.16.
Accordingly, Defendant MEREDITH respectfully requests that this Court strike from Plaintiff's
Complaint all of the causes of action against Defendant MEREDITH with prejudice (the First and

Third Causes of Action), and award him attorney's fees and costs incurred in defending against this

meritless lawsuit. C.C.P. § 425.16(c).

Dated: November 18, 2020 WHELAN LAW GROUP, |
A Professional Corporatio 7”
go re 4 e
By Brian D. Whelan,
Attorneys for Defendant BEN PAUL MEREDITH

15

MEMORANDUM OF POINTS AND AUTHORITIES

 
Cas@ 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 27 of 174

Oo Oo SN DN AW FF WW NHN &

N Bw NNN KR WwW
X“& FESS FF Cae DTABREEBEEEZS

Whelan Law Group,

A Professional Corporation
1827 Hast Fir Avenue, Suite 110
Fresno, California 93720
Tel: 559-437-1079
Fax: 559-437-1720

 

PROOF OF SERVICE

] am employed in the County of Fresno, State of California. I am over the age of 18
years and not a party to this action. My business address is: Whelan Law Group, A Professional
Corporation, 1827 East Fir Avenue, Suite 110, Fresno, California 93720. On November 19, 2020,
I caused to be served the within document(s): MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT OF MOTION TO STRIKE COMPLAINT

() VIA FAX: by causing to be transmitted via facsimile the document(s) listed above to the
fax number(s) set forth below on this date.

() BY HAND DELIVERY: by causing to be personally delivered the document(s) listed
above to the person(s) at the address(es) set forth below on this date.

(X) BY MAIL: by placing the envelope, addressed to addresses below, for collection and
mailing on the date following our ordinary business practices. 1am readily familiar with this
business’ practice for collecting and processing correspondence for mailing. On the same day
that correspondences placed for collection and mailing, it is deposited in the ordinary course
of business with the United States Postal Service in a sealed envelope with postage fully

paid.

() BY PERSONAL SERVICE: by causing document(s) listed above to be personally served
to the person(s) at the address(es) set forth below.

() BY EXPRESS MAIL DELIVERY: by causing document(s) listed above to be deposited
with the United States Express Mail Service for delivery to the person(s) at the address(es)
set forth below.

() BY ELECTRONIC SERVICE: by causing document(s) listed above to be electronically
mailed to the e-mail addresses listed below.

Derek P. Wisehart Steven S. Biss
Law Offices of Derek P. Wisehart 300 West Main Street, Suite 102
2330 W. Main Street Charlottesville, Virginia 22903
Visalia, CA 93291 Tel: (804) 501-8272
Tel: (559) 636-9473 Fax: (202) 318-4098
Fax: (559) 636-9476 Email: stevenbiss@earthlink. net
Email: derek(@dwisehartla r

Counsel for Plaintiff

Counsel for Plaintiff
I declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct.

Executed on November 19, 2020, at Fresno, California. C "2h

~~

ee SE
STACEY VUE

16

MEMORANDUM OF POINTS AND AUTHORITIES

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 28 of 174

EXHIBIT “3”
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 29 of 174

 

 

 

 

1 || Brian D. Whelan, Esq. (SBN 256534) FILED couRT
. | WHELAN LAW GROUP, A Professional CorporationJLARE COUNTY SUPERIOR
2 || 1827 East Fir Avenue, Suite 110 Wise
Fresno, California .93720
3 || Telephone: (559) 437-1079 NOV 19 2020
Facsimile: (559) 437-1720 sani a
4 || E-mail: brian@whelanlawgroup.com STEPHANIE GAMEHON, CLERK
; BY:_NIGOLE-RENTERIA-
Attorneys for: Defendant BEN PAUL MEREDITH
6
7 SUPERIOR COURT OF THE STATE OF CALIFORNIA
8 COUNTY OF TULARE
9
10 || DEVIN G. NUNES, ) Case No. VCU284528
‘)
11 Plaintiff, ) DECLARATION OF BEN MEREDITH IN
) SUPPORT OF DEFENDANT’S SPECIAL
12 v. } MOTION TO STRIKE PLAINTIFF'S
) COMPLAINT PURSUANT TO
13 || BENJAMIN PAUL MEREDITH, ) CALIFORNIA CODE OF CIVIL
TWITTER, INC., and DOES 1 to 100, } PROCEDURE SECTION 425.16
14 || Inclusive, ) (ANTI-SLAPP)
)
15 Defendants. } Date: December 22, 2020
) Time: 8:30 a.m.
16 ) Dept: 7
) -
17 } Complaint Filed: October 5, 2020
} Trial Date: Not Set
18
“19 1, BEN PAUL MEREDITH, declare:
20 1, Lam the one of the Defendants in this case. The following facts are within my
21 || personal knowledge and, if called as a witness, I can testify competently to each of them. .
22 2. [hold a doctorate in education. ] have held multiple positions in colleges and
23 || universities in California, Washington and Oklahoma. I rose to the rank of Dean. In 2002, I left
24 || Porterville College in good standing to take a job at San Joaquin Valley College. Ultimately, 1
25 || moved to Washington State to pursue a career opportunity, and not because I was “pushed” out
F AXED 26 || of California, as Mr. Nunes claims.
\
a 27
28
Whelan Eaw Group,
A Professional Coxporation
1827 Bast Fu Avenue, Suite 10
Fresno, California 93720 ‘ 1
Tek: 559-437-1079
Fax: §59-437-1720
. DECLARATION OF BEN MEREDITH

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 30 of 174

Whelan baw Gzoup,

 

 

3. Among other positions I now hold, | am the Chief Technology Officer and
Co-Founder of DKE Technologies (dketechnologies.com), which is a search engine development
company. I am also the Chief Technology Officer and Co-Founder of NoSchoolViolence.org
(noschoolviolence.org), a federally registered 501(c)(3) non-profit, that uses machine learning to
uncover insights to reduce school violence. I am not a network engineer or cyber security expert
as claimed in the lawsuit.

4, I do not have a business or interest in a business that makes use of Mr. Nunes’
image or likeness nor have J generated any moneys directly or indirectly from Mr. Nunes.or his
likeness.

5. HISTORY WITH DEVIN NUNES: From 2001 through 2005, I lived in Visalia,
California. Through my involvement in Central Valley Republican politics, | came to know
Devin Nunes. In fact, Devin Nunes and his friend, Johnny Amaral, approached me to run for the
Tulare County Republican Central Committee. With their help, 1 won the election. I held elected
office from 2000 until I left the position in 2002.

6. In 2002, I vocally opposed the Central Committee's endorsement of Devin Nunes’
candidacy for United States Congress. Though Mr. Nunes had helped me with my election, I did
not believe the twenty-something-year old was qualified to represent us in the United States
Congress. The endorsement was very aggressively pushed by then-Representative Bill Thomas of
Bakersfield. 1 was grateful for Mr. Nunes’ help to elect me to the position, but I felt that it was
my duty and obligation, based on what I had come to know of Nunes, to resist his candidacy and
thus the endorsement. This of course did not go over well, and has apparently resulted in Mr.
Nunes’ grudge against me for the better part of two decades. From my experience on the Tulare
County Republican Central Committee, I held no ill will against Mr. Nunes -- though, of course,
now I am displeased to be named me in another one of his frivolous lawsuits.

7. In 2002, J left the Central Committee and other posts in the California GOP of my
own free-will as a result of my disagreement with the direction of the California GOP and the
Tulare County Central Committee.
ffi

2

DECLARATION OF BEN MEREDITH

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 31 of 174

 

 

1 8. MR. NUNES’ FALSE CLAIMS: Mr. Nunes makes many false statements about

4 || me in his lawsuit. ] will address those that are relevant to this motion (in other words, J am not

3 going to hunt down all of the false and irrelevant smears bandied about in the lawsuit):

4 A) J have not deployed “thousands of incendiary and hateful comments” against Mr.

5 Nunes as alleged in the lawsuit;

6 B) Lhave not coordinated with “violent extremists” to “attack” Mr. Nunes,

7 C) I only have one twitter account (and not many as claimed),

8 D) 1 have never threatened Mr. Nunes’ life;

9 E) I have never been contacted by District of Columbia Capitol Police in any way for |
10 any reason. Ever; |
11 F) Ido not know the CEO of Twitter;

12 G) Lhave never met the CEO of Twitter nor coordinated with Twitter for any

13 purpose;

14 H) [have not received any money from the Voter Protection Project;

15 1) 1 have not received any monies from any person with respect to any activities

16 telated to or commected to any activity of mine on Twitter;

17 J) I have never accused Plaintiff of “assassination” or “niurder;”

18 K) I have never solicited any agent or any person to physically harm Mr. Nunes;

19 L) Ihave never threatened Mr. Nunes with bodily harm;

20 M) [had nothing to do with the August 27, 2020 “incident.” I was not there and I did

21 not tell someone to record what happened;

09 N) Since 2002, I cannot recall a single time where I was anywhere near Mr. Nunes

23 nor have I “stalked” Mr. Nunes in any fashion or as claimed in the first cause of

24 action.

25 0) L have not used Mr. Nunes’ image and/or likeness for commercial activities;

26 P) I have not used Mr. Nunes’ image and/or likeness to sell merchandise;

27 Q) Ihave not used Mr. Nunes’ image and/or likeness to make any money (again, 1
. 28 have not made any money off of Mr. Nunes or his image and/or likeness);
oe

DECLARATION OF BEN MEREDITH

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 32 of 174

 

 
   

 

1 R) Lhave not used Mr. Nunes’ name to “solicit money and on or in porducts,
2 merchandise or goods (t-shirts, coffee mugs and other paraphemilia[sic]) offered
3 for sale to the public.” (Plaintiff's Complaint at para. 35.)
4 8} Ihave not done any business that involves Mr. Nunes or his image and likeness,
5 nor have I “unfairly competed” with Mr. Nunes for his name, image, or likeness
6 as he claims in his fourth cause of action; and
q T) My name is Ben and has never been Benjamin.
8 9) Prompted by this lawsuit, and after having been credited for an “unprecedented”
g |) number of tweets, 1 took the time to see how many twitter messages I sent, tweeted, or liked.

19 || Since the inception of my account, I average 2.19 tweets per day and 3.73 "likes" per day.

il Objectively, this is not an unprecedented number by any stretch of the imagination.

12 I declare under penalty of perjury, under the laws of the State of California, that

13 || the foregoing is true and correct.

14 Executed on November 12, e ) a / ‘

15 ed eS

16 \ By} Meredith

17

18

19

20

21

22

23

24

25

26

27

Whelan Law Gronp, 28
ener 4
Vax 1594571200
DECLARATION OF BEN MEREDITH

 

 
 

 

 

Cas@ 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 33 of 174
1 PROOF OF SERVICE
2 Iam employed in the County of Fresno, State of California. I am over the age of 18
years and not a party to this action. My business address is: Whelan Law Group, A Professional
3, || Corporation, 1827 East Fir Avenue, Suite 110, Fresno, California 93720. On November 19, 2020,
I caused to be served the within document(s): DECLARATION OF BEN MEREDITH IN
4 || SUPPORT OF DEFENDANT’S SPECIAL MOTION TO STRIKE PLAINTIFF'S
COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL
5 || PROCEDURE SECTION 425.16 (ANTI-SLAPP)
60) VIA FAX: by causing to be transmitted via facsimile the document(s) listed above to the
fax number(s) set forth below on this date.
7 () BY HAND DELIVERY: by causing to be personally delivered the document(s) listed
8 above to the person(s) at the address(es) set forth below on this date.
9||& BY MAIL: by placing the envelope, addressed to addresses below, for collection and
mailing on the date following our ordinary business practices. | am readily familiar with this
10 business' practice for collecting and processing correspondence for mailing. On the same day
that correspondence is placed for collection and mailing, itis deposited in the ordinary course
11 of business with the United States Postal Service in a sealed envelope with postage fully
paid.
ie () BY PERSONAL SERVICE: by causing document(s) listed above to be personally served |
13 to the person(s) at the address(es) set forth below.
14||\() BY EXPRESS MAIL DELIVERY: by causing document(s) listed above to be deposited
with the United States Express Mail Service for delivery to the person(s) at the address(es)
15 set forth below.
16 |) BY ELECTRONIC SERVICE: by causing document(s) listed above to be electronically
mailed to the e-mail addresses listed below.
17
Derek P. Wisehart Steven S. Biss
18 Law Offices of Derek P. Wisehart 300 West Main Street, Suite 102
2330 W. Main Street Charlottesville, Virginia 22903
19 Visalia, CA 93291 Tel: (804) 501-8272
Tel: (559) 636-9473 Fax: (202) 318-4098
20 Fax: (559) 636-9476 Email: stevenbiss@earthlink.net
Email: derek @dwisehartiaw.co1
21 Counsel for Plaintiff
Counsel for Plaintiff
22
23 I declare under penalty of perjury under the laws of the State of California that the
24 foregoing is true and correct.
25 Executed on November 19, 2020, at Fresno, California: A
26 Abt
27 STACEY VUE
28
Whelan Law Group,
A Professional Corporation
4827 East Fir Avenue, Suite 110
Fresno, California 93720 5
Tel: 559-437-1079
Pax: 559-437-1720
DECLARATION OF BEN MEREDITH

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 34 of 174

EXHIBIT “4”
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 35 of 174

(axe)

Whelan Law Group,

peed

wy we NM NH 3
RBRRERRESSSADRRES HESS

27
28

A Professional Corporation
1927 East Fir Avenue, Suile 180

Reese, California 93720
Tel: 559-437-1079
Fas: 559-437-1720

Oo © WF DR vA B&B WwW NH

 

rite
TULARE COUNTY SUPERIOR COURT

YIeal 6 GHACINA

Brian D. Whelan, Esq. (SBN 256534)

WHELAN LAW GROUP, A Professional Corporation NOV 19 avi

1827 East Fir Avenue, Suite 110 STEP _ A
Fresno, California 93720 TEPHANIE CANE TERI
Telephone: (559) 437-1079 By. ANCHE CERN

Facsimile: (559) 437-1720
E-mail: brian(@Owhelanlawgroup.com

Attomeys for: Defendant BEN PAUL MEREDITH

SUPERIOR COURT OF THE STATE OF CALIFORNIA

 

 

COUNTY OF TULARE
DEVIN G, NUNES, ) Case No. VCU284528
)
Plaintiff, DECLARATION OF BRIAN D. WHELAN
IN SUPPORT OF MOTION TO STRIKE
v. ) COMPLAINT
)
BENJAMIN PAUL MEREDITH, )
TWITTER, INC., and DOES 1 to 100, ) Date: December.22, 2020
Inclusive, ) Time: 8:30 a.m.
) Dept: 7
Defendants. )
)
} Complaint Filed: October 5, 2020
) Trial Date: Not Set
1, Brian D. Whelan, declare:
h. Iam an attorney at law, duly authorized and licensed to practice before all |

of the courts in the State of California, and I am the attorney for Defendant Ben Paul Meredith :
(“Defendant”). :
2. Over the course of the last two years, NUNES has sued a number of people |
and organizations throughout the United States. I represented three individuals that NUNES sued
in Tulare County in August 2019 (Paul Buxman, Daniel O’Connell, and Hope Nisly in Case No.
279766.) In that case, NUNES took exception with my clients’ involvement in their unsuccessful !
ballot designation lawsuit challenging NUNES’ designation as a “farmer.” Consequently, NUNES
sued my clients for interference with his “prospective economic advantage,” and for engaging in “a .

1

DECLARATION OF BRIAN D, WHELAN IN SUPPORT OF MOTION TO STRIKE COMPLAINT

 

 
Casg 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 36 of 174

civil conspiracy.” NUNES dismissed the case before a motion to strike was filed but within an hour
after my call to his then local counsel to discuss a date for the motion to strike.

3. In preparing this motion, I have reviewed multiple lawsuits where NUNES

Rh WwW Ww

is the Plaintiff and Mr. Biss is one of the attorneys — as is the case here and as was the case with the

lawsuit I mentioned in the preceding paragraph. Of the more newsworthy lawsuits, is the lawsuit

 

5

6 || against a parody Twitter account user @DevinCow venued in Virginia in the Circuit Court of the

7 || County of Henrico (Case No. CL19-1715-00). In that lawsuit, NUNES is claiming $250 million

g || dollars in damages to his reputation on account of statements made by the twitter user with the

g || handle @DevinCow along with the other defendants. Naturally, the lawsuit has generated national
1 || attention from late night talk shows hosts (Jimmy Kimmel, and Stephen Colbert) and celebrities. The
11 || twitter handle @DevinCow now has over seven hundred thousand followers and its own satirical
12, || “mooovement;” as described on Twitter by the “followers” who post satirical videos dressed like
13 || cows poking fun at the lawsuit and the Plaintiff in that lawsuit, NUNES.
14 4. . Inthis lawsuit, NUNES claims an unnamed “political activist” engaged him
15 || on August 27, 2020 on a flight. (Complaint para. 1.) The incident was itself videotaped and is a
16 || matter of news record and is available online in an article titled “Exclusive: What Really Happened
17 || on the “Plane Full of Anarchists.”(https://demcastusa.com /2020/09/03/ exclusive-what-
18 really-happened-on-the-plane- full-of-anarchists/. Attached as Exhibit “A” is a true and correct copy
19 || of the print out of the relevant portions of the webpage where the article was located and printed as
29 || of November 18, 2020 at 9:18 p.m. (The article is visible online as is the video, but the advertising
21 || on the article obscures portions of the text when it is printed). The video that is described in the
22 || article and embedded in the article depicts a woman who asked NUNES on an empty plane and with
23 || a phone camera if he “ Sued any cows lately ....sued any cow..more cows.. lately ....moo moo.”
24 5. Indeed, NUNES knows that “political tracking,” such as what he experienced
35 || with the above described event, is an accepted and encouraged part of congressional campaigns. In
26 || 2012, just like NUNES, I ran as a Republican candidate for United States Congress here in the
97 || Central Valley. During my candidacy, the National Republican Congressional Committee (“NRCC”)
2g || supplied candidates, such as myself, with written guides to assist with the campaign. Attached as

Fresno, California 93720
‘Tel: 559-437-1079
Fax: 559-437-1720

 

DECLARATION OF BRIAN D. WHELAN IN SUPPORT OF MOTION TO STRIKE COMPLAINT

 

 
Cas@ 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 37 of 174

Whelan Law Group,

nN

oOo Oo KN DBA WT FE WG

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

A Professional Corporation
1827 East Fir Avenue, Suite 110

Fresno, California 93720
Tel: 559-437-1079
Fax 559-437-1720

Exhibit “B” is a true and correct copy of the March 26, 2012 email I received from the NRCC with
a “Video Tracking Guide” — less redactions of the telephone numbers. (Aside from the “video
tracking guide,” Iam not supplying the other lengthy attachments attached to the Exhibit “B” email.)
After I won the primary election, the NRCC invited United States Congressional candidates from
across this country to Washington D.C. to attend “candidate school.” I attended and the NRCC
reinforced and repeated (in writing) that video tracking your opponent, around the clock, was
expected of the candidates. (I chose not to, and lost the election — though I am sure that’s not why
I lost the election.) During a break in the “candidate school,” I also met with NUNES and the
ll director of the NRCC. I know that all of the NRCC materials, like the ones I attach here, were
supplied or made available to all candidates and their campaigns, including NUNES.

6. Attached as Exhibit “C” is a true and correct copy of the NUNES wikipedia
page referenced in the accompanying brief.

I declare under penalty of perjury, under the laws of the State of California, that

the foregoing is true and correct.

Executed on November 18, 2020.

 

Brian D. Whelan

3

DECLARATION OF BRIAN D. WHELAN IN SUPPORT OF MOTION TO STRIKE COMPLAINT

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 38 of 174

Exhibit “A”
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 39 of 174

 

Exclusive: What Really Happened on the “Plane Full of Anarchists”
SEPTEMBER 3, 2020 - NATIONAL / OP-ED - BY JAMIE CARTER - 9 MINS READ

 

 

| attended the 2020 March on Washington last weekend, flying all the way from Salt Lake City to join

with my fellow activists and demand an end to police brutality against Black Americans. It was a

thrilling experience. The day | got back, exhausted from the DC heat and weekend events, imagine

how surprised ! was to hear the President talking about me.

“The person on the plane said there were about six people like that person or more less and what

happened is the entire plane filled up with the looters, the anarchists, rioters—people looking for

trouble.”
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 40 of 174
GOTO
TOP

» “anarchists” in question were on a plane from SLC to DC,

Yo. MIOHT BON ERESTED !h x

 

1 Devin Nunes.

tit is so beyond ridiculous that the President characterized it

. nounced (the day of George Floyd's funeral), | immediately
called Lori Coleman, a friend and coworker at DemCast Usa. and we booked tickets and a hotel that
very day. We knew this would be an important moment in history, and we wanted to be there - to bea

witness and to stand in solidarity with the Black Lives Matter movement.

This was my first trip to the DC area, and when the day of the trip finally arrived, | woke up early for
my 10am flight. The plane | boarded was on layover fromthe LA area. As | waited to board, | talked to
many people that were also heading to the March on Washington. The atmosphere brimmed with

excitement, anger over what had been happening, and a feeling of solidarity among those that were

going.

Early on, | recognized that Devin Nunes was on the plane. As you may recall, Nunes — a well known
Trump propagandist and enabler - has such a low tolerance for criticism that he famously sued a

Twitter user masquerading as “Devin Nunes’ cow” because of how relentlessly the cow pointed out

his treasonous activities on the platform.
In that light, everything that followed makes perfect sense.

About an hour into the flight, | went to the restroom, and on the way back | decided to have a little fun
with Nunes. Having long been a supporter of @devincow, | pulled out my phone and hit record.

Stopping at his seat, | asked him “Have you sued any cows lately?”

He just stared, so | asked again: “Have you sued any more cows latey?”
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 41 of 174

| GO 10 |
TOP

YoU MIGHT BE INTERESTED IN x

 

eorgiaOnMyMind

thugs and anarchist mooing at
‘A rep.

I'm shocked he survived the angry mob.

| would also like to ask who paid for the 1st class flight
ticket and why he was wearing the mask around his neck?

| 2:21 PM - Sep 1, 2020 from Salt Lake City, UT @

© 47K % See the latest COVID-19 information on Twitter

(BTW - nice mask etiquette, Devin.)
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 42 of 174

| G0 TO |
TOP

YO! MIGH | E INTERESTED IN x

 

ny seat. That was the entire exchange.

smmoned two flight attendants, speaking to them for
+ class, and allowed no one else to use the restroom at the
it. When the flight landed, once again, two flight attendants

ited the plane before everyone else could moo at him.

Anarrow escape! What a snowflake.

A 12 second exchange has now led to days of news coverage over the “antifa thug protestors that
descended on DC to disrupt the RNC convention.’ In reality, there were no thugs —- just this white

suburban mom who mooed at him.

| like to picture the moment that Devin went crying to uncle Donald to tell him about all the scary
people on that plane. It’s hard to even fathom the intense fragility of this Twitter-cow-suing,

suburban-mom-fearing man who turned a moo into a near-death narrative.

While this story is funny on its face, in reality this incident and its aftermath showcase the intensely
dangerous games that Trump and his enablers play with the truth. This isn't a one-off event, and we all
know it. This administration is only concerned with holding on to power, and they take every

opportunity to twist and squeeze facts until they fit snugly into a narrative that suits them.

They've been doing this on a much grander scale with the entire Black Lives Matter movement since
the death of George Floyd - painting protestors as anarchists who want to finish off the cities and
then take their urban violence to your doorstep in suburban and rural America. It’s pure fear-

mongering and distortion, aimed at churning the white fragility that delivered him the White House in

2016.

Reality doesn’t matter to them. Just the narrative.
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 43 of 174

YOU MI HT BE IN ER{STED IN x GOTO

TOP

 

on, | attended the protests outside of the White House as
‘or the Republican nomination. There was music & dancing -

iere was no violence, no anarchy, no destruction. Nothing.

‘eorgiaOnMyMind
@sL i nenesistance

In the midst of the violent mob that @realDonaldTrump
| is so terrified of he had to barricade himself in.

 

[
|

6:35 PM - Aug 27, 2020 @

Nnaenesitns sueenenaere

© 198 © 102 people are Tweeting about this

Jamie Carter - #GeorgiaOnMyMind yw
| @JCTheResistance

Bigger than Trump's inauguration.

#RNCConvention2020
#TrumpChaos

f
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 44 of 174

| G0 70 |
TOP

01 MIGH BE INTER = TED x

 

@

‘Carter - #GeorgiaOnMyMind’s other Tweets

As Trump was getting ready to speak, we headed over to the South Side of the White House. There

were sirens, blow horns, pots and pans and air horns. And aLOT of laughter.

Jamie Carter - #GeorgiaOnMyMind
@JCTheResistance

Outside the South gates of the WH giving
' @realDonaldTrump his termination papers.

#RNC2020 |
#TrumpChaos

t
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 45 of 174

YOU Mtl iT BF IN'ERISTED N x GOTO

TOP

 

2 are Tweeting about this

of the United States is calling “thugs”. Everyday people who

i who have the gall to exercise their First Amendment right to

engage in peaceful protest”

The next day, the march itself was transformative for me: powerful speakers, raw emotions and

people of all races, ethnicities, ages, genders, orientations and identities coming together to say, in

one voice: “No more.’
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 46 of 174

| G0 70 |
TOP

YOU MIGH BE INTERES ED IN x

 

This is my America and I reject the narrative that Donald Trump and Devin Nunes are weaving.
Do we now live ina country where you are not allowed to even speak to (ok, ok - and poke fun at)
elected officials? A country that if you try to change the status quo so that equality is finally achieved,

you are labeled “antifa”? A country that if you disagree with those in power you are a thug?

If so, I will proudly bear that labei. I'll be a ‘thug’.
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 47 of 174

Exhibit “B”
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 48 of 174

brian@whelanlawgroup.com

 

From: Allison Coccia <acoccia@NRCC.org>

Sent: Monday, March 26, 2012 9:17 AM

To: Brian@whelanlawgroup.com

Cc: Jon Reedy

Subject: Young Guns Step 2 - On the Radar -Brian Whelan

Attachments: 6. Young Guns Campaign Contacts.xlsx; 7. Sample Finance Plan.docx; 8. VIDEO

TRACKING GUIDE.docx; Step 2 - On the Radar 5_2_11.pptx

Brian:

How are you?

Please find attached an electronic version of the “On the Radar” package for the 2011-2012 Young Guns Program.

Please review the attached powerpoint document entitled Step 2 On the Radar. It includes all of the benchmarks to
complete this level. The additional attachments are the corresponding templates we would like your campaign to
complete as well as other helpful documents. Once you complete these benchmarks, we will review what you have
submitted and let you know whether you have achieved the “On the Radar’ level.

Please feel free to call me any time with any questions you might have at ‘(cell.)
Allison Coccia

Young Guns
NRCC
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 49 of 174

NATIONAL REPUBLICAN Gy HARRISON

PETE SESSIONS kak
CHAIAMAN Executive Dizecros
CONGRESSIONAL COMMITTEE
Form #8
VIDEO TRACKING GUIDE
On the Radar

Video tracking is an essential tactic that can make or break your campaign. You not only need to
explain to the voters why you should be elected, you need to explain why your opponent should
be replaced — particularly if you are running against a sitting incumbent. In the YouTube,
flipcam, reality TV era, voters are predisposed to believe messages that they can see with own
eyes rather than something that is merely described to them. The only way to do that effectively
is to create a tracking program in your campaign that relentlessly gathers footage of your
opponent. Only after dedicating the resources to tracking them FULL TIME will you eventually
yield the video that you need to win. And remember, you are raising tremendous amounts of
money to put into television advertising — a visual medium. You need visual content to be

successful.

For the tracker: You will be put into uncomfortable, high stress environments. However, yours is
a position where a motivated individual will excel, and your services are an invaluable asset.
Here are some things you should keep in mind when tracking your candidate:

Safety: First, a word on safety: if at any time you ever feel that your safety is threatened,
simply leave. As important as gathering footage is, it is never more important than your safety.

The Importance of Gathering Footage: If gathering footage and obtaining field research on
our opponents were not of paramount importance, the video research program would not exist.

Consequently, the video you will obtain, even video that may not initially seem important or
extraordinary in any way, may turn out to be of invaluable use. There are two major reasons that

we collect footage:

1) To hold politicians accountable for their words and actions. By filming politicians, we are
able to make sure that they do not flip-flop, make promises they cannot keep, overstate or
exaggerate their past achievements and their record or tell outright lies. Everyone
remembers the Virginia 2006 U.S. Senate race, when Republican Sen. George Allen was
caught on tape ridiculing an opponent's tracker, leading to the famous "Macaca" moment.
That single clip of shaky, low-quality video footage went a long way toward defeating a
very powerful incumbent. While these types of "silver bullet" moments are rare, they are
certainly possible, and they can be game-changers.

2) In addition to holding politicians accountable, field video is used to gather production-

quality video for online web and television ads. Your footage could be the difference
between winning and losing a seat in an important national election.

Finding Events
As obvious as this seems, the most important part of your work as video researcher (aside from

1
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 50 of 174

NATIONAL REPUBLICAN —gurunesos

PETE SESSIONS kee A E D
HAIRMAN ARGUTIVE DIRECTOR
CONGRESSIONAL GCOMMITTEE

 

Form #8

the actual filming) will be to find events. Finding events can be difficult, but it is essential in
gathering footage. You will soon find that events can be found through a variety of sources and

channels.

Bookmarks
There are many sources to access to seek out events that the candidate will be attending. A strong

suggestion would be to create bookmarks of these pages by creating separate folders inside your
bookmarks to keep various categories of web pages (Newspapers, Television Stations, Blogs,
etc.) This will save you much needed time and an immense amount of unnecessary frustration.

Sources
1.) Candidate Web Sites. The first and most obvious place to start your events search is the

opposing candidate's website. Almost all candidates will have an "Events" tab or page on
their website where they will post upcoming events. This method of event-finding will
have varying degrees of success, depending on which particular candidate you track.
Some candidates post everything they do on their website, while others are much more
secretive. If you are following an incumbent, be sure to also check their official House
site in addition to their campaign site.

2.) News Searches. Most of your events will be found through online news searches. The
most frequently used of these is Google News. Be sure to make this process easier by
setting up your Google Alerts and having them sent to your email. You can do this by
going to Google Alerts and typing your search term in the search bar. Then select
"comprehensive" as your alert type, as this will cover news, blogs, web, video, and
groups. In the "how often" drop-down menu, you will want to select "as-it-happens."
Include in your news searches a search of the state you are researching (Example:
"Ohio"). This will keep you updated on al] state news, in addition to helping you find
important upcoming political events that your candidate may attend.

3.) Blogs. Every state has its own political blogs that will provide you with tips, rumors, and
information to help you find events. If your race is one that is discussed commonly in the
national news, check some of the more informative blogs regularly. Reading liberal blogs
such as the Daily Kos can come in handy when they write about your race. In order to
streamline this potentially cumbersome process, you should subscribe to Bloglines
(http://www.bloglines.com). Bloglines is a fast, easy, and user-friendly RSS newsreader.
It requires no software installation, which means that it can be accessed from any device
(including phones) with internet. To sign up, simply enter your e-mail address, create. a
password, and then reply to an e-mail confirmation. Bloglines organizes all your
information into “read” and “unread” blog entries, which quickly allows you to see which
entries are old and which are new.

4.) Email Lists. Being on email lists is one of the most important ways of locating events.
Start out by subscribing to all email lists put out by the candidate you are researching.

These
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 51 of 174

NATIONAL REPUBLICAN Guy HARRISON

PETE SESSIONS
war Exrovtive Diarcros

CHaumaN CONGRESSIONAL COMMITTEE

 

Form #8

5.) Facebook and MySpace. As odd as it may sound, virtually every legitimate candidate
will have a Facebook page and probably a MySpace page. Check these daily as valuable
information can be obtained this way.

6.) Our Candidate's Campaigns and State GOP Officials. Finding events does not have to be
a one person job. Inevitably, the campaigns of our candidates will find out about some
events either before you or that you were not able to find. It is important to have at least
one contact person at the campaign that you can email or check in with on a regular basis
to see if they know of any upcoming events. Oftentimes, members of the media will
contact the campaign when they get press releases from the opposing campaign. Be ready

to take advantage of this.

7.) All Newspapers, TV Stations, and Radio Stations in or Around Your Area. Scanning all
local and state newspapers will be extremely important, as will keeping up with all the
local TV news. To a lesser extent, this is also true of radio. To find an exhaustive list of
newspapers, TV stations, and radio stations in your state, visit SGH Resources State

Handbook & Guide.’ Scroll down, select your state, and then you will get a list of all the
listings in your state, along with the URL for each of them. Add these to your bookmarks.
Do not neglect small town newspapers. These papers are usually the lifeblood of their
small communities and a campaign stop from a candidate is sure to make news.

Setting Up and Getting Into Events

Once you have found an event, send a quick email to your national contact highlighting the date
and time of the event, location, source, and a short description (if applicable). Some events will
require you to purchase a ticket, such as a banquet being put on by a local chamber of commerce
where our opponent is the speaker, but do not purchase tickets to campaign fundraisers.

Make sure you have current and accurate directions to all of your events. Be sure to have updated
maps in your car and try to utilize things like Google Maps and MapQuest, as well as internet on
your cell phone or blackberry.

Preparation; Make sure you have current and accurate directions to all of your events and ensure
that you allow plenty of time to make it to your event. Allow for special considerations such as
rush-hour traffic, off-peak public transportation hours, weather, and unforeseen emergencies.
Arriving 15-30 minutes early should afford you the opportunity to scope out the venue and
decide where the best location is for you to shoot. Attempt to be as inconspicuous as possible in
the time leading up to the arrival of the candidate. Be prepared.

Removal from Events: Candidates and campaigns will sometimes try to have you removed from
events because they do not want you to film them (for obvious reasons). This may be as simple
as a campaign staffer asking you to leave or may involve police officers requesting your personal
information. The best policy in this situation is to explain to the officer who you are and that you
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 52 of 174

NATIONAL REPUBLICAN GUY HARRISON

PETE SESSIONS ee
CHATAMAR
CONGRESSIONAL COMMITTEE

Execurive DingcTor

Form #8

are there for political purposes and that you have a right to be there. Almost all officers will
allow you to stay, but if they do not, you should follow their instructions. The last thing anyone
wants is for you to be hauled off to jail. Simply ask the officer for his/her name, badge number,
and name and phone number of their supervisor, and then leave the scene. Finally, you are under
no obligation to explain your purpose or identity except upon request by a law enforcement
officer.

Legal Issues: While attending certain events, it’s important to know that you are acting within
the law. As a general rule, you should always be polite and respectful and never attempt to
harass, alarm, or frighten those around you. There are a few standard rules to follow to ensure
you’re on the right side of the law:

1) You may record anyone in a public place, on public property.

2) You may record the exterior of private property as long as you are on public property.

3) You may record private property that is generally open to the public, unless told
otherwise.

4) You may not film the interior of private property from anywhere, without consent of the
property owner.

5) Members of the public have a very limited scope of privacy rights when they are in
public places. Basically, anyone can be photographed without their consent except when
they have secluded themselves in places where they have a reasonable expectation of
privacy such as dressing rooms, restrooms, medical facilities, and inside their homes.

6) Public officials and private citizens voluntarily involved in newsworthy incidences are
defined as public figures. Public figures have fewer rights to privacy than an “ordinary
person.” Public officials, and their staffers and family members are stil] entitled to
freedom from harassment. This means that, when filming events, you should avoid
behavior such as hounding, following, intruding, frightening, terrorizing, or ambushing

your subjects.

7) Public places include, but are not limited to: sidewalks, roads, city halls, courthouses, or
other city buildings, public parks, pavilions, and other such places. You have a right to
be in these areas and cannot be legally made to leave.

Dealing with Politicians: As a public figure, their beliefs on issues of public policy as well as
personal indiscretions are of general interest to the public and subsequently, ‘fair game’. You
have the unique opportunity to keep politicians honest and restore accountability. There is
always a chance that the candidate you’re following wil} lose his or her temper, become angry
that he or she is being filmed, shove your camera, or become aggressive with you in some other
manner. There are a few things to remember in these scenarios. The first and foremost is to be
concerned for your personal safety. If, however, a candidate does confront you and you are

4
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 53 of 174

NATIONAL REPUBLICAN guy saisson

PETE SESSIONS kee : :
PHATRMA gouTive Dizector
“en CONGRESSIONAL COMMITTEE mee

 

Form #8

safe, do your best to get a good, steady shot, and remember to keep the camera rolling. That type
of footage may only come about once every couple of years and it would be a shame to lose it, if
safety is not an issue.

Honesty: One of the first things you will find out about

going to opposing events is that you will almost always be
asked at least once who you are and what you are doing. People naturally get curious when
someone with a camera is filming. It is your prerogative to keep that information to yourself, but
do not pretend to be someone you are not. There are a number of ways to approach the
situation. You can tell them that you would rather not disclose who you are or what you are
doing. You can also answer in vague but true generalities, such as “I work for a political
organization and I am here for political purposes.”

Filming Events

Equipment: In most cases, you will need a video camera and tripod. In absence of a tripod, it is
best to cross one arm across your waist and rest your other arm on top of it, which will provide
some stability for the camera. In general, you will not need expensive equipment such as
telephoto lenses and high-powered microphones. Simple video cameras are not only easier to
operate but also are less obtrusive. Be sure to experiment with the equipment until you are

comfortable with it.

Camera Shots: Because it is important to obtain production-quality video, you must take every
step to obtain a good shot. When possible, record for 5 seconds before and after filming the
subject. While not completely necessary, this makes editing easier. In order to obtain the best
possible shot, always employ the rule of thirds. Mentally divide the shot into thirds (both
horizontally and vertically), as seen in the following picture of the bee. Always try to place your
subject in the middle third of the shot.

You should also be mindful of headroom. It seems obvious not to cut off the head of the subject
that you are filming, but also pay attention to providing too much headroom. Again, the rule of
thirds comes in handy here.
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 54 of 174

NATIONAL REPUBLICAN ou Hatnson

PETE SESSIONS we as. : :
HALEMAN RECUTLVE DIRECTOR
CONGRESSIONAL COMMITTEE

 

Form #8

Every action and shooting situation is different, some will require you to move fast or to stay
still, to let the subjects know that they are being filmed or to stay hidden.

Watchine for Things of Interest: It is extremely important that you pay close attention while you
are filming. You should make mental notes (or written notes, if possible) of things that your
subject may do that could be of use at a later point. Unusual facial expressions, whether they be
angry, goofy, etc., fall into this category. So do comments that are either factually inaccurate,
outlandish, or contradictory to other statements the candidate has made. These are things that can
prove to be very embarrassing if used correctly. Once you are done filming each event, write a
comprehensive but brief synopsis of the event and send to your contact for the event. Be sure to
make them aware of anything unusual or exceptional in your footage. Also, include the names
and positions, if applicable, of other people in the footage. Remember, you are the person who
saw the event firsthand, and you are in the best position to tell the story of what happened.

B-Roll: B-Roll is supplemental footage inserted into ads, interviews, or documentaries and used
to fill in gaps where a visual image is needed. You should shoot this footage before or after the
candidate arrives to the event if possible. If you do shoot B-Roll, you should look for landmarks
and sites that are unique to the location of the event, such as a restaurant or bar facade or
recognizable monuments. When shooting B-Roll, hold each shot for approximately 12-15
seconds, and be sure to make several shots of each image. Include various camera techniques
such as a pan (side-to-side), tilt (up-and-down), and a zoom in and zoom out shot of each subject.

! This can be viewed at http://www.shgresources. com/resources/newspapers/.
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 55 of 174

Exhibit “C”
Case 1:21-cv-00078-NONE-BAM Document 10-1
WIKIPEDIA

Devin Nunes

Devin Gerald Nunes (/‘nu:nes/;!4! born October 1, 1973) is
an American politician and former dairy farmer serving as
the U.S. Representative for California's 22nd congressional
district since 2003. A member of the Republican Party,
Nunes was Chair of the House Intelligence Committee from
2015 to 2019. He was also a member of President Donald
Trump's transition team.2] Nunes's district, numbered as
the 2ist from 2003 to 2013 and as the 22nd after
redistricting, is in the San Joaquin Valley and includes most
of western Tulare County and much of eastern Fresno

County.

 

In March 2017 the U.S. House intelligence committee, which
Nunes chaired at the time, launched an investigation into
possible Russian interference in the 2016 United States
elections. On April 6, 2017, he temporarily stepped aside
from leading that investigation while the Office of
Congressional Ethics investigated allegations (which Nunes
denied) that he had improperly disclosed classified
information to the public.3l4] In December 2017 the
Republican-majority U.S. House Committee on Ethics closed

its investigation without taking any action against Nunes.l5]

 

In February 2018, Nunes publicly released the Nunes memo,
a four-page memorandum alleging an FBI conspiracy against
Donald Trump. Nunes subsequently began an investigation
of the FBI and the Justice Department for allegedly abusing
their powers in an attempt to hurt Trump. [6llz]

Contents

Early life, education and early career
U.S. Congress
Elections
Committees and caucuses
112th Congress
114th Congress

Political positions
Energy
Environment
Fiscal policy

4
|

Filed 02/12/21 Page 56 of 174

| Devin Nunes |

 

 

Ranking Member of the House Intelligence
Committee

Incumbent

Assumed office

January 3, 2019
Preceded by Adam Schiff
Chair of the House Intelligence Committee

in office
January 3, 2015 — January 3, 2019 |

Preceded by Mike Rogers |
Succeeded by Adam Schiff |

Member of the
U.S. House of Representatives
from California

 

Incumbent

Assumed office

January 3, 2003
Constituency established

| Preceded by

Constituency 21st district (2003-2013)
22nd district (2013—-present) -

| Personal details
|

‘Born Devin Gerald Nunes
October 1, 1973

i
 

Cas@ 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 57 of 174
1 PROOF OF SERVICE
2 I am employed in the County of Fresno, State of Califorma. I am over the age of 18
years and not a party to this action. My business address is: Whelan Law Group, A Professional
3 Corporation, 1827 East Fir Avenue, Suite 110, Fresno, California 93720. On November 19, 2020,
I caused to be served the within document(s): DECLARATION OF BRIAN D. WHELAN IN
4 | SUPPORT OF MOTION TO STRIKE COMPLAINT
5|}()  VIAFAX: by causing to be transmitted via facsimile the document(s) listed above to the
fax number(s) set forth below on this date.
6 () BY HAND DELIVERY: by causing to be personally delivered the document(s) listed
7 above to the person(s) at the address(es) set forth below on this date.
git) BY MAIL: by placing the envelope, addressed to addresses below, for collection and
mailing on the date following our ordinary business practices. Iam readily familiar with this
9 business’ practice for collecting and processing correspondence for mailing. On the same day
that correspondence is placed for collection and mailing, it is deposited in the ordinary course
10 of business with the United States Postal Service in a sealed envelope with postage fully
paid.
H () BY PERSONAL SERVICE: by causing document(s) listed above to be personally served
12 to the person(s) at the address(es) set forth below.
13/0) BY EXPRESS MAIL DELIVERY: by causing document(s) listed above to be deposited
with the United States Express Mail Service for delivery to the person(s) at the address(es)
14 set forth below.
iQ BY ELECTRONIC SERVICE: by causing document(s) listed above to be electronically
mailed to the e-mail addresses listed below.
16
Derek P. Wisehart Steven S. Biss
17 Law Offices of Derek P. Wisehart 300 West Main Street, Suite 102
2330 W. Main Street Charlottesville, Virginia 22903
18 Visalia, CA 93291 Tel: (804) 501-8272
Tel: (559) 636-9473 Fax: (202) 318-4098
19 Fax: (559) 636-9476 Email: stevenbiss@earthlink.net
Email: derek; law.co
20 Counsel for Plaintiff
Counsel for Plaintiff
21
22
73 I declare under penalty of perjury under the laws of the State of California that the
24 foregoing is true and correct.
35 Executed on November 19, 2020, at Fresno, California.”
26 ~STACEYVUE—~C—
27
28
Whelan Law Group,
A Professional Corporation
1827 East Fir Avenue, Suite 110
Fresno, Califomia 93720 4
Ba 859-497-1720
DECLARATION OF BRIAN D. WHELAN IN SUPPORT OF MOTION TO STRIKE COMPLAINT

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 58 of 174

EXHIBIT “5”
Case

Oo © ~JI Ww WF BP WO PO kK

YN WBS BY NH NH YB NH WB WH e&
eo IU A UF BS £ F&F FC e AA aE DBP 2s

1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 59 of 174

Derek P. Wisehart, Esq. #178100
Law Offices of Derek P. Wisehart
2330 W. Main Street

Visalia, California 93291
Telephone: (559) 636-9473
Facsimile: (559) 636-9476
Email: derek@dwisehartlaw.com

Steven S. Biss, Esquire

(Virginia State Bar No. 32972)

300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone: (804) 501-8272

Facsimile: (202) 318-4098

Email: stevenbiss@earthlink.net
(Application for Admission Pro Hac Vice
To be Filed)

Attorneys for Plaintiff, DEVIN G. NUNES

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF TULARE

DEVIN G. NUNES. | Case No. VCU284528

 

 

Plaintiff, | PLAINTIFF'S MEMORANDUM OF
POINTS AND AUTHORITIES IN
vs. OPPOSITION TO DEFENDANT’S
MOTION TO STRIKE COMPLAINT
BENJAMIN PAUL MEREDITH, | PURSUANT TO CCP § 425.16
TWITTER, INC., and .
DOES 1 to 100, Inclusive, Date: December 22, 2020
Time: 8:30 a.m.
Defendants. Dept. 7

 

— MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION
TO DEFENDANT’S MOTION TO STRIKE COMPLAINT PURSUANT TO CCP §425.16

 
Case

co «eo NN RR RR WO NH Fe

YN YN YN NW
ec Uk HF PE SORHR FS BPeRi_ AAR BK S

 

1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 60 of 174

 

i

 

 

TABLE OF CONTENTS
I. MEREDITH’S CONDUCT IS NOT PROTECTED FREE SPEECH ......-+0++-
Il. PLAINTIFF’S EVIDENCE ........secessssseseseesesesserserssenesseevenesnscansnseeneneneesesentansens
I. MEREDITH’S DECLARATION AND SPOLIATION OF EVIDENCE........
IV. DISCUSSION 9
A. MEREDITH COMMITED THE TORT OF STALKING.........:ssseeeeee
1. Meredith’s Motion To Strike Is Meritless ........:s-sssssssseesererereres
a. Meredith Fails The First Step ........cecsscsesessenesserees
b. There Is A Reasonable Probability That Plaintiff
Will Prevail .......ccccccescsseenseesseeceeneseeecsenseeerrersssaeanees
B. PLAINTIFF STATES A CLAIM OF COMMON LAW
MISAPPROPRIATION ......ccsscssesesesesssssrsreresssssesersnerenssesssssacacesennsensesnenes
V.CONCLUSION AND REQUEST FOR RELIEF .......sescssssuesssssenerenssssnesssseserens

‘PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITIONTO
DEFENDANT’S MOTION TO STRIKE COMPLAINT PURSUANT TO CCP §425.16

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 61 of 174

o S& NSN HD OH FSF WD NO =

yw NM NY NB’ YY NY NY NY NY ke
BNYRRERRESSREVRAESS ES

 

 

 

 

TABLE OF AUTHORITIES

CASES PAGE
Albert v. Seal, 2018 WL 1163852, at * 10 (Cal. App. 2018) ......sss-csssersserssstsssssenersstcnrenssee 11
Brewington v. State, 7 N.E.3d 946, 953 (Ind. 2014) 3
Buchanan v. Crisler, 323 Mich.App. 163, 922 N.W.2d 886, 895-896 (2018) 6
City of Costa Mesa v. D'Alessio Inv., LLC, 214 Cal App. 4” 358, 371-372 (2013) ee 10
City of Cotati v. Cashman, 29 Cal.4™ 69, 76, 80-81, 124 Cal.Rptr.2d 519 (2002)... 11
Comedy II Productions, Inc. v. Gary Saderup, Inc., 25 Cal.4™ 387,

106 Cal.Rptr.2d 126 (2001) .....ssescssecssscsseceveesenssessesssneensssessnaeesecnnvcnssecesenssanasenssseeneanananansee! 13
Commonwealth v. Walters, 472 Mass. 680, 37 N.E.3d 980, 995-996 (2015) ...ssesreseereeereeees 4
Copenbarger v. Morris Cerullo World Evangelism, 215 Cal.App.4" 1237,

1244-1245 (2013)...eccsecsscssecsscsrersesssesssesssssseenserssatsssmesnecssessnsssacnsnesssasanenanreneseessesseenacensetesseey 10
Eastwood v. Superior Court, 149 Cal. App.3™ 409, 416-417,

198 Cal-Rptr. 342 (1983) ...eesesssssescssnssssneecsntesennreessseensnecessnsecesanesunsnsaneceasenssssennecsncnscnnssssenas tees 13
Equilon Enters. V. Consumer Cause, Inc., 29 Cal.4" 53, 67,

124 Cal Rptr.2d 507 (2002) ....cessesscssserseesecsnesseresssssssnecsasecsnneestannnecsuecenstasscanscesncanscsanscensssts 9.10
Graham-Sult v. Clainos, 756 F.3d 724, 735 (9% Cir. 2013) ....ssesseesseecsesssssssesserseeenneeseseerenans 10
Khan y. 7-Eleven, Inc., 2014 WL 12601018, at * 4 (C.D. Cal. 2014) .....cessessessestestsensnsseens 9
Krapaes v. Bacchus, 301 So.3d 976, 979 (Fla. 4! DCA 2020) oo. cssceseseceeseerenreressseeseerenenees 2
Logue v. Book, 297 So.3d 605, 612 (Fla. 4™ DCA 2020) ..eceeesesscsssesreressssssersceecensessseanenensees 13
Madsen v. Buffum, 2013 WL 12139139, at * 2 (C.D, Cal. 2013)..--sssecseccsstsesssesctsnsneseesnnees 9
Matter of Welfare of A.J.B., 910 N.W.2d 941, 501 (Minn.App. QOB) oe secsesecceereesreseteesenees 2
MeNally v. Bredemann, 30 N.E.2d 557, 563 (Ill App. 2O1S) .o.cesseseeceseesesssesenensereeeeneneeenenseees 3
No Doubt v, Activision Publishing Co., 192 Cal.App.4" 1018, 1034,

122 Cal. Rptr.3d 397 (2011) .ssecssseccsesssssssrersersesssssesnensnennsnecenassnscsnecensccavecnsscnanenarennesscsnssanasss 14
People v. Borelli, 77 Ca.App.4" 703, 716, 91 Cal.Rptr.2d 851 (2000)....sssecessersecreieess 1

il
PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
DEFENDANT’S MOTION TO STRIKE COMPLAINT PURSUANT TO CCP §425.16

 
Case

oO S&S NV DO WA FF WwW NOS

MN MN YW NNN YN =&
eu Ama BF oS S&S FSF Ce UH AaAaRE BH = Ss

 

1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 62 of 174

People v. Carboy, 37 Misc.3d 83, 955 N.Y.S.2d 473 (N.Y. Super. 2012) ....-:-seceseeeecesstees 3
People v. Gonzalez, 2 Cal.5 1138, 1143, 394 P.3d 1074 (2017) .....-.sssessesesseseenenseeeesecenesens 4
People v. Lenio, 2019 WL 637814 @ *3 (Mich. App. 2019).....scccsccessesecsscssssssssnsnenesaneceseens 13
Piester v. Escobar, 36 N.E.3d 344, 348 (IIL App. 2015)......:ccccsecsersssereeseseesessneenenenertensey 2
Premier Med. Mgmt. Sys., Inc. v. Cal. Ins. Guar. Ass’n, 136 Cal.App.4® 464, 476, 39

Cal. Rptr.3d 43 (2006) ...ssssescsoesecsseesseerrstessssnecensvnessaneesnasencancaseasenanarnnnansssocnuanaseqqannesseessetenett ss 12
Purifoy v. Mafa, 556 §.W.3d 170, 192 (Tenn.App. 2017). ..ccsesecesesseeesessseeseessenesesreneceseateeeees 2
Thunder Studios, Inc. v. Kazal, 2018 WL 5099726, at * (C.D. Cal. 2018) ...ccccsceeersetsenesees 8
United Artists Corporation v. United Artist Studios, LLC, 2019 WL 6917918,

at * 10 (C.D. Cal. 2019) ...scesssecssessssssesssesennerenssssnsesanenanensesenesensecanenssecesennnnscnnnasennnssesessssesgeees 1
United States v. Feng Ling Liu, 69 F.Supp.3d 374, 377 (8.D.N.Y. 2ZOTS) vrsrccsrecsereesseeenees 6
United States v. Osinger, 753 F.3d 939, 947 (9 Cir. 2014) .e-sssseecceesssseerseecnnetceeesensnnsennes 2
Wallace v. McCubbin, 196 Ca.App.4™ 1169, 1182-1184 (2011) «..---esssessssesneeeserstetecserteeree: 10
Zacchini v. Scripps-Howard Broadcasting Co., 433 U.S. 572, 576 (1977) .sssccrsesssecneeeneeesees 14
STATUTES

California Code of Civil Procedure § 425.16.......... 0. eee ee eee eens 2,9, 10, 11, 12

California Civil Code § 1708.7 .......sssssssssereeeesesescnserecersernensseaesanencasaneasssceseecsenanenanaenene nantes 4,8

SECONDARY SOURCES

Unpublished Cases:

The following cases are cited and intended to be persuasive only pursuant to California
Rule of Court, Rule 8.1115 (b)(1), which states: An unpublished opinion may be cited or
relied on: (1) When the opinion is relevant under the doctrines of law of the case....

Armstrong v. Parker, 2013 WL 6795409, at * 4 (Cal.App. 2013) (unpublished) ...............+ 1

Emerson v. Powers, 2016 WL 7368641, at * 1 (Cal.App. 2016) (unpublished) .........+.-+++ 11

 

iii
PLAINTIFE’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
DEFENDANT’S MOTION TO STRIKE COMPLAINT PURSUANT TO CCP §425.16

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 63 of 174

 

 

 

 

 

 

 

1 || Gibsonv. Swingle, 2010 WL 2136655, at * 6 (Cal-App. 2010) (unpublished)... 12
Hi-Land Mountain Homes, Inc. v. McEntyre, 2019 WL 3335176, at ** 1,
3 || 12 (Cal App. 2019) (unpublished) ..........ssssssssseesssesssnseersnnsesecsseeeeranansennanenennstenrececseeeesteseee 11
4 || Levy v. Pearson, 2009 WL 891032, at * 6 (Cal.App. 2009) (unpublished) ............:sesseseee 12
° People v. Crittenden, 2020 WL 3026340, * 9 (Cal. App. 2020) (unpublished)............s00 9
® RB.T. v. Taub, 2020 WL 2744579, at * 5 (Cal.App. 2020) (unpublished)... 9
Ratto v. Son, 2007 WL 1244323, at * 8 (Cal.App. 2007) (unpublished).........cceseseseereeees 12
9 Santsche v. Hopkins, 2019 WL 1353295, at ** 5-6 (Cal.App. 2019) (unpublished) ............ 11
0 Other Secondary Sources:
. Fraser, Olsen, Lee, Southworth, & Tucker, The New Age of Stalking: Technological
12 || Implications for Stalking, 61 Juv. & Fam. Ct. J. 39, 41, 46-48 (Fall 2010)..-..--ssssssssseeen 4
13 https://www.merriam-webster.com/dictionary/dox veueeeaeuusuinsesecscscersceceussnccagnececesectsecooeeseauenss 6
14
15 || OTHER SOURCES
16 Complaint
M7 https://help.twitter.com/en/using-twitter/ty PES-OL-TWEEIS ose sesssscesssseseeeeesterererereneeneesseneenes 6
https://help.twitter.com/en/using-twitter/retweet-fads .........cssesseeeceetenssseeeseenennenteneetscntensnts 6
20 hitps://help.twitter.com/en/using-twitter/liking-tweets-and-MOMENES........es-reesessseeeeeerees 7
1 https://www.linkedin.com/in/benpmeredith/ .........s.ceseessscsseeeeteeesteesseseeeetnesnsnssennens eseeseasees 8
22 hitps://medium.com/@benpmeredith..........eccsececesseeesenesseenensensesesieacenenenasenesenssneneacnenestes 8
23 https://www.howtogeek.com/326159/can-other-people-see-the-tweets-ive-liked/ seveeseceeesers 7
24
25
26
27
28 || p_auvrma’s MEMORANDUM OF POIVIS AND AUTHORITIESIN OPPOSITION TO
DEFENDANT’S MOTION TO STRIKE COMPLAINT PURSUANT TO CCP §425.16

 

 

 
Case

OC CO SDR AW BR BW Ye

mw NN MY NY NY NN he
eo IN A A BF ob YH 6 S&F Ce Qaakoanais

 

1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 64 of 174

Plaintiff, DEVIN G. NUNES (“Plaintiff”), by his undersigned counsel, respectfully

submits this Memorandum in Opposition to the motion to strike pursuant to California Civil Code

§ 425.16 filed by defendant, Benjamin Paul Meredith (“Meredith”).

I. MEREDITH’S CONDUCT IS NOT PROTECTED FREE SPEECH

1, When words are part of a pattern of stalking or harassing behavior, they do not
constitute protected speech. See, e.g., People v. Borelli, 77 Cal.App.4® 703, 716, 91 Cal-Rptr.2d
851 (2000) (“While the right to free speech guarantees a powerful right to express oneself, it does
not include the right to repeatedly invade another person’s constitutional rights of privacy and
the pursuit of happiness through the use of acts and threats that evidence a pattern of harassment
designed to inflict substantial emotional distress.”);! United Artists Corporation v. United Artist
Studios, LLC, 2019 WL 6917918, at * 10 (C.D. Cal. 2019) (“Schramm’s online postings and his
alleged advertising campaign are not protected under the First Amendment so long as the posts
are threatening, harassing, or defamatory to Flores, Plaintiff's employees, or Plaintiff's counsel
... [T]he First Amendment does not protect offensive and threatening messages and posts on
public or semi-public websites, and such postings can be considered a harassing course of
conduct.”) (citing Armstrong v. Parker, 2013 WL 6795409, at * 4 (Cal. App. 2013) (unpublished)
(finding harassment where the defendant posted comments on Facebook which either stated or
strongly implied that the harassee was on welfare, has been promiscuous since a young age, was

afflicted with sexually transmitted infections, wanted to rape little boys, and made threats of

1 Stalking statutes do not regulate the content of speech inasmuch as the manner in
which the communication is made (i.e., through repeated unconsented contact reasonably causing
the victim to feel terrorized, frightened, intimidated, threatened, harassed, or molested). See

Borelli, 77 Cal.App.4" at 716, 91 Cal.Rptr.2d at 851.

 

1
MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION
TO DEFENDANT’S MOTION TO STRIKE COMPLAINT PURSUANT TO CCP 425.16

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 65 of 174

mW B&B WwW bw

Oo fe& NSN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

violence)); United States v. Osinger, 753 F 3d 939, 947 (9" Cir. 2014) (the defendant was
“unrelenting in bis pursuit and harassment” of the victim, including sending threatening text
messages, impersonating the victim on Facebook, and posting sexually explicit photographs of
her —“Any expressive aspects of Osinger’s speech were not protected under the First Amendment
because they were ‘integral to criminal conduct’ in intentionally harassing, intimidating or
causing substantial emotional distress” to the victim); id Krapacs v. Bacchus, 301 So.3d 976,
979 (Fla. 4 DCA 2020) (the act of retagging plaintiff in defendant’s social media posts “for four
hours” constitutes one example of cyberstalking — “This conduct, by itself, is akin to an attempt
to force unwanted speech upon Bacchus and therefore “crosses the line’ in terms of First
Amendment protection.”) (citation and quotation omitted); Matter of Welfare of A.J.B., 910
N.W.2d 941, 501 (Minn.App. 2018) (“engaging in a pattern of harassing conduct [tweets directed
towards the victim’s autism] is not protected by the First Amendment simply because it is carried
out by means of speech ... The fact that A.J.B. engaged in this conduct in part by means of speech
does not entitle this activity to First Amendment protection. The fact that speech was employed
as the mechanism for causing the victim distress does not insulate the actor from punishment if
the speech was integral to the commission of the crime itself”); Purifoy v. Mafa, 556 S.W.3d
170, 192 (Tenn.App. 2017) (“Here, Dr. Mafa’s repeated video and written postings to and about
Ms. Purifoy were part of his course of conduct of stalking. His repeated posts were clearly meant
to harass, degrade, intimidate, threaten, and humiliate Ms. Purifoy, and they had the desired effect
of causing her fear and emotional distress. This was not protected free speech that was exempt
from the stalking statute’s definition of barassment.”); Piester v. Escobar, 36 N.E.3d 344, 348
(ill. App. 2015) (“Escobar’s social media postings and other online comments were part of a

course of conduct of stalking. For example, screen saves attached to the addendums show

i - 7 2
MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION
TO DEFENDANT’S MOTION TO STRIKE COMPLAINT PURSUANT TO CCP 425.16

Escobar monitoring Piester’s daily activities and making degrading, threatening and harassing

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 66 of 174

oO CO s“F DN A

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

25
26
27
28

 

 

comments about her. This speech is not protected under the First Amendment.”); McNally v.
Bredemann, 30 N.E.2d 557, 563 (Il_App. 2015) (“words surrounding surveiling, interfering, or
harassing a person to intimidate are not constitutionally protected. While stalking does contain
an element of speech, that speech does not fall within the protections of the first amendment.
Bredemann’s Internet postings, under his various aliases, were a transparent part of
his stalking conduct.”) (citations omitted); Brewington v. State, 7 N.E.3d 946, 953 (ind. 2014)
(“The United States and Indiana Constitutions afford sweeping protections to speech about public
officials or issues of public or general concern, even if the speech is intemperate or caustic. But
there is no such protection for “true threats”—including veiled or implied threats, when the
totality of the circumstances shows that they were intended to put the victims in fear for their
safety. Fear for one’s reputation is often the price of being a public figure, or of involvement in
public issues. But fear for one’s safety is not ... Defendant’s conduct, including showing his
victims against a backdrop of obsessive and volatile behavior that he knew where they lived, was
clearly intended to place them in fear—not fear of merely being ridiculed, but fear for their homes
and safety, the essence of an unprotected ‘true threat.’ Causing that fear is unlawful in itself, and
all the more damaging when, as here, it aims to interfere with these victims’ lawful obligations
of being a neutral judicial officer or a truthful witness—both of which are at the core of our
justice system”) (emphasis in original); People v. Carboy, 37 Misc.3d 83, 955 N.Y.S.2d 473
(N.Y. Super. 2012) (in stalking cases, the “defendant’s right to free speech is permissibly
subordinated to the complainant’s right to be free of repetitive, unwanted verbal and non-verbal

communications which are likely to instill in the complainant a reasonable fear of

harm.”) (quotation omitted).

== so . =
MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION
TO DEFENDANT’S MOTION TO STRIKE COMPLAINT PURSUANT TO CCP 425.16

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 67 of 174

2. “There is no question that new technology has created increasing opportunities
for stalkers to monitor, harass, and instill fear in their victims, including through use of Web

sites. Commonwealth v. Walters, 472 Mass. 680, 37 N.E.3d 980, 995-996 (2015) (citing Fraser,

> Ww hh

Olsen, Lee, Southworth, & Tucker, The New Age of Stalking: Technological Implications for
Stalking, 61 Juv. & Fam. Ct. J. 39, 41, 46-48 (Fall 2010) (discussing uses of Internet to cause
physical harm, threaten, or post damaging information about a victim)). “Cyberstalking is anew
high-tech version of stalking. At its worst, cyberstalking can become ‘real world’ stalking, with

potentially dangerous and even deadly consequences. Cyberstalking can take the form of

oO © ~F HD WN

10 || threatening, obscene, or hateful e-mail; pages; faxes; and voice mail messages”. People v.

11 || Gonzalez, 2 Cal.5 1138, 1143, 394 P.3d 1074 (2017).

12 3. This is a civil action for stalking in violation of § 1708.7 of the California Civil

18 Code and for common law commercial misappropriation.” The matter is before the Court on

14
Meredith’s motion to strike. For the reasons stated below, the motion should be DENIED.

 

15

16 I. PLAINTIFF’S EVIDENCE’

7 4, Plaintiff is married with three daughters. He lives with his family in Tulare
1g || County. Plaintiff is a United States Congressman. He represents California’s 22nd

19 || Congressional District. He has an office in Visalia and Washington, D.C., and a staff that assist
20 || him in the performance of his Congressional duties. Plaintiff serves as Ranking Member of the

21
House Permanent Select Committee on Intelligence. As a member of the House Intelligence
22

23

24
2 Plaintiff also asserts claims of aiding and abetting (COUNT ID) and unfair
25 || competition (COUNT IV) against Twitter. This Memorandum addresses only the claims against

 

 

 

Meredith.
26
27 3 See Declaration of Devin G. Nunes, filed herewith and incorporated herein.
i? —
28 MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION

TO DEFENDANT’S MOTION.TO STRIKE COMPLAINT PURSUANT TO CCP 425.16

 

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 68 of 174

Do Oo NY DA WD F&F WH NY w&

MN YN YN NN NY Y
oT AAW KR Oo Sb fF SF Ge DaanDrR BEATS

 

 

Committee, he participates in oversight of the U.S. national security apparatus, including the

intelligence-related activities of seventeen agencies, departments, and other elements of the

United States Government.

5. For over two (2) years, Meredith has used Twitter to follow, alarm, place under

surveillance and relentlessly harass Plaintiff. Meredith has committed multiple acts of

cyberstalking, including

e Meredith threatened Plaintiff’s life in September 2019 by posting a tweet that
encouraged Plaintiff to cut his throat with a razor;

e Using multiple fake accounts that he created or operates for the purpose of
stalking Plaintiff, Meredith has published and republished thousands of false,
threatening, hateful, degrading, riotous, profanity-laced, salacious and scandalous
statements about Plaintiff, including

> lewd, lascivious and hateful images of Plaintiff, including images that
portray Plaintiff performing criminal acts;

> statements accusing Plaintiff of federal and state crimes, assassination,
treason, corruption, conspiracy, lying, cheating, stealing, inciting murder,
and many other horrible and false claims and acts;*

e Meredith incessantly tags @DevinNunes in tweets, forcing Meredith’s unwanted
speech upon Plaintiff and his followers;

e Meredith’s tweets routinely employ threatening, harassing and vile #hashtags,
which Meredith encourages third parties to “get trending”;

e Meredith relentlessly monitors and follows Plaintiff's personal and
professional activities almost hourly, and routinely threatens to show up at
fundraisers and other events and to disrupt Plaintiff's business;

e Meredith solicited agents to search Plaintiff out at airports and events, including
recently at the Republican National Convention, to watch Plaintiff, to
surreptitiously photograph and videotape Plaintiff, his campaign vehicles, etc.,
and to post the photos and video to Twitter and incite third parties to harass

Plaintiff;

4 Meredith admits publishing the inciteful statements, but denies in his declaration
using the words “assassination” and “murder”.

_— oe __ am 5 -
MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION
TO DEFENDANT’S MOTION TO STRIKE COMPLAINT PURSUANT TO CCP 425.16

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 69 of 174

Ee
®

Meredith has repeatedly doxed? Plaintiff's location on airplanes, at airports, and
at multiple events;

e Meredith has repeatedly doxed the location of Plaintiff's campaign vehicles,
inciting people to vandalize and assault Plaintiff's staffers — In two separate
incidents in- August 2020, one of Plaintiff's staff members had his car vandalized
and severely damaged outside Plaintiff's Visalia office, and another staff member
had a bottle thrown at a campaign vehicle — pictures of which Meredith had posted

online — as she drove it;
e Meredith conscripted Plaintiffs name and uses it in his primary Twitter account;

Meredith organized a GoFundMe campaign in which he uses Plaintiffs name
to solicit funds to pay his personal expenses. Meredith has generated substantial

funds from this enterprise.

Oo C6 NHN DN WH BP WH bL

—
oO

In addition to cyberstalking, Meredith’s conduct constitutes “cyberstalking by proxy.®

 

 

 

 

 

11
1D Ill. MEREDITH’S DECLARATION AND SPOLIATION OF EVIDENCE
13 6. Meredith’s declaration admits that he now operates at least one Twitter account.
14 || Meredith claims that since the inception of this account, he “average[s]” 2.19 tweets’ per day and
15
16 || — OO
5 “Dox” means to publicly identify or publish private information about a particular
17 ||individual on the Internet with malicious intent, especially as a form of punishment or revenge.
18 (https://www.merriam-webster.com/dictionary/dox].
19 7 See Buchanan v. Crisler, 323 Mich.App. 163, 922 N.W.2d 886, 895-896 (2018)
(“cyberstalking by proxy” described a situation in which it is not the postings themselves that are
20 || harassing to the victim; rather, it is the unconsented contacts arising from the postings that harass
the victim. In particular, the stalker “posts a message about the victim, without the victim’s
21 || consent, and as a result of the posting, others initiate unconsented contacts with the victim. These
22 unconsented contacts, arising from the stalker’s postings, result in the harassment of the victim.
In this manner, by posting a message that leads to unconsented contact, the stalker is able to use
23 || other persons to harass the victim.”).
24 7 “A tweet is a short text post ... delivered through Internet or phone-based text
systems to the author’s subscribers”. United States v. Feng Ling Liu, 69 F.Supp.3d 374, 377
25 ||(S.D.N.Y. 2014); https://help.twitter.com/en/using-twitter/ty pes-of-tweets (in general, a “tweet”
is a “message posted to Twitter containing text, photos, a GIF, and/or video”). A “retweet” is
26 simply a repost of another Twitter user’s tweet ona user’s own profile to show to that user’s own
7 followers. [https://help.twitter.com/en/using-twitter/retweet-faqs].
_ _ oe ne sass
28 MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION

TO DEFENDANT’S MOTION TO STRIKE COMPLAINT PURSUANT TO CCP 425.16

 

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 70 of 174

oc Co SN DH DH SP WD LH =

NY N NY NM NM MY NY NY WY eB
eo N AA BF OS fF SF Ce TRAE BH AES

 

 

3.73 “likes” every day. This supports Plaintiff's position that Meredith has had, since inception,
an obsession with Plaintiff and, given the volume of tweets, that Meredith’s attacks are
“relentless”. Meredith does not deny that he is a violent, repeat offender with a serious criminal
history. He disputes that he was forced out of Tulare County Republican Party Central
Committee due to his inappropriate relationships with female students. Meredith admits that he
has a “HISTORY WITH DEVIN NUNES”, although Meredith suggests that it is Plaintiff who
holds a “grudge against me for the better part of two decades”.

7. Meredith’s declaration omits material information regarding his use of Twitter,
including (a) the name or handle of his account, (b) the number of tweets Meredith actually
posted in 2019 and 2020, as opposed to some “average”, (c) the identity of the accounts that he
controls, (d) the identity of those with whom he communicates, (d) the nature of his
communications, ie., “direct messages”, with those third-parties, (e) the subject matters of
Meredith’s tweets and retweets,° and (f) the subject matters of the 3.73 daily tweets that Meredith
“liked”.

8. Meredith admits that he is co-founder and chief technology officer of DKE
Technologies, a “search engine development company”. He supplies the Court with part of a

website address, “(dketechnologies.com)”. Meredith appears to deny that he is a data scientist

8 On Twitter, “likes” are represented by a small heart and are used to show
appreciation for a tweet or retweet. [https://help.twitter.com/en/using-twitter/liking-tweets-and-
moments]. When a user “likes” a tweet, the person who wrote the tweet finds out instantly,
thanks to Twitter’s notification feature. In addition, people can see “likes” from the user’s profile
page, where there is a “Likes” tab. Anyone who wants to can click on the Likes tab and scroll
through every tweet that the user has ever liked. [https://www.howtogeek.com/326159/can-

other-people-see-the-tweets-ive-liked/].

 

a Meredith’s declaration fails to disclose that, in addition to his tweets and likes,
Meredith regularly retweets other users’ content multiple times every day.

 

- :
MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION
TO DEFENDANT’S MOTION TO STRIKE COMPLAINT PURSUANT TO CCP 425.16

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 71 of 174

 

4 || at Social Impact Analytics Institute”. Meredith also erased any reference to DKE Technologies
5 from his LinkedIn profile. [see https://www.linkedin.com/in/benpmeredith/] and scrubbed any
: visible trace of the former website of DKE Technologies from the Internet. For good measure,
Meredith also deleted his medium account [see https://medium.com/(@benpmeredith], which
9 contained numerous incriminating statements. Meredith’s spoliation of evidence is extremely
10 || Serious. Meredith’s conduct speaks volumes about his lack of credibility. The Court should

11 || deny his motion without more because of his obstruction and misconduct.

12 IV. DISCUSSION

13 A. MEREDITH COMMITTED THE TORT OF STALKING

14
9. California Civil Code § 1708.7 creates a civil cause of action for stalking.

15

16 10. Under California Civil Code § 1708.7, a plaintiff must allege three elements to
plead the tort of stalking. First, the “defendant engaged in a pattern of conduct the intent of which

17

18 || was to follow, alarm, place under surveillance, or harass the plaintiff.” Cal. Civ. Code §

with an expertise in computer science. Significantly, since the filing of this action, Meredith has
altered his LinkedIn profile in an effort to downplay his expertise in computer science. He used

3 || to describe himself as a “Data Scientist”. Now, he claims to be “Executive Director | Co-Founder

19 || 1708.7(a)(1). Second, as a result of the defendant’s conduct, the plaintiff either: (1) “reasonably

20 || feared for his or her safety, or the safety of an immediate family member”; or (2) “suffered

21 . . .
substantial emotional distress, and the pattern of conduct would cause a reasonable person to

22

suffer substantial emotional distress.” Id. at § 1708.7(a)(2). Third, the defendant made a credible
23
>A threat intending to place plaintiff in “reasonable fear for his or her own safety” or with reckless
95 || disregard of plaintiff's safety, and the defendant persisted despite the fact that on at least one

26 || occasion, plaintiff made clear that the “defendant cease and abate his or her pattern of conduct.”

 

 

8
28 MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION
TO DEFENDANT’S MOTION TO STRIKE COMPLAINT PURSUANT TO CCP 425.16

 

 

27 || 1d. at § 1708.7(a)(3). Thunder Studios, Inc. v, Kazal, 2018 WL 5099726, at * (C.D. Cal. 2018)

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 72 of 174

 

 

1 (plaintiff stated a claim of stalking, where he alleged that the defendants carried “signs with
2 disparaging statements” about plaintiff, which they displayed at plaintiff's workplace); Khan v.
3 || 7-Eleven, Inc., 2014 WL 12601018, at * 4 (C.D. Cal. 2014) (the “menacing and unrelenting
4 || following” of plaintiff and repeated conduct of defendants’ employees or agents was “sufficient
5 to show that 7-Eleven acted with the intent to follow, alarm, or harass Khan”); Madsen v. Buffum,
6 2013 WL 12139139, at * 2 (C.D. Cal. 2013) (defendants’ creation of a website named after
plaintiffs’ last names—-Madsen and Coker—(“www.stopmadsencoker.com”), and use of email
9 communications to monitor plaintiffs’ business activities was enough to infer defendants had
19 || acted with the intent to harass); see People v. Crittenden, 2020 WL 3026340, * 9 (Cal.App. 2020)
11 || (unpublished) (evidence supporting the stalking conviction against the defendant consisted solely
12 || of the defendant’s speech in the form of web banners and his e-mails directed at the victim (a
13 Deputy Sheriff) and others. The defendant’s repeated harassment was not protected speech. The
" emails seriously alarmed, annoyed, tormented, or terrorized the victim, and served no legitimate
. purpose); R.B.T. v. Taub, 2020 WL 2744579, at * 5 (Cal. App. 2020) (unpublished) (“Substantial
17 evidence supports the restraining order. Defendant sent 75 emails and a letter to a minor in a six-
18 || month period ... [A]ggressive and inappropriate statements saturate these documents.”).
19 1. Meredith’s Motion To Strike Is Meritless
20 11. California Code of Civil Procedure § 425.16 is called the “anti-SLAPP” statute
21 because it allows a defendant to gain early dismissal of claims that are designed. primarily to chill
. the exercise of First Amendment rights. Section 425.16(b)(1) provides as follows:
2A “A cause of action against a person arising from any act of that person in furtherance of
the person’s right of petition or free speech under the United States Constitution or the
25 California Constitution in connection with a public issue shall be subject to a special
motion to strike, unless the court determines that there is a probability that the plaintiff
26 will prevail on the claim.”
27 || In ruling on an anti-SLAPP motion, the Court engages in a two-step process. Equilon Enters. V.
28 Oo aeMORANDUM OF POINTS AND AUTEORIESIN OFEOSEFION oe
TO DEFENDANT’S MOTION TO STRIKE COMPLAINT PURSUANT TO CCP 425.16

 

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 73 of 174

probability of prevailing on the claim.” Jd.
a. Meredith Fails The First Step

oOo Co YN DN A BF

10

Consumer Cause, Inc., 29 Cal.4™ 53, 67, 124 Cal. Rptr.2d 507 (2002). First, the court decides
whether the defendant has made a threshold showing that the challenged cause of action “arises
from” acts in furtherance of the defendant’s right of petition or free speech under the United
States or California constitutions in connection with a public issue. Jd. Second, “Ti}f the court

finds such a showing has been made, it then determines whether the plaintiff has demonstrated a

12. For the first part of the test, a defendant must make a prima-facie showing that the

claim “arises from” his conduct “in furtherance of” his exercise of free speech or petition rights

11 || as defined in § 425.16(e). Equilon, 20 Cal.4" at 61, 124 Cal.Rptr.2d at 514. “For purposes of the

12 || anti-SLAPP statute, a cause of action ‘arises from’ conduct that it is “based on.’” Graham-Sult v.

13 Clainos, 756 F.3d 724, 735 (9 Cir. 2013) (citing Copenbarger v. Morris Cerullo World

“ Evangelism, 215 Cal. App.4® 1237, 1244-1245 (2013)). Thus, the Court must ask what activities
. form the basis for each of the plaintiff's claims. Jd, The court then must ask whether those
17 activities are “protected” and thereby bring the claim within the scope of the anti-SLAPP
18 || statute. Jd. (citing Wallace v. McCubbin, 196 Ca.App.4™ 1169, 1182-1184 (2011)). Arguments

19 || about the merits of the plaintiff’s claims or the defendant’s defenses are irrelevant in the first step

20 of the anti-SLAPP analysis: for example, in a defamation case, it does not matter whether

21
defendant actually made the statements he or she is alleged to have made, whether the statements

 

 

 

: were true or not, or whether they were defamatory or not. See, e.g., City of Costa Mesa v.
oA D'Alessio Inv., LLC, 214 Cal.App.4® 358, 371-372 (2013). The “first step” only determines
25 || whether § 425.16°s procedural protection applies to the alleged activities in question. Jd. at 372.
26 13. For purposes of the first prong of the anti-SLAPP analysis, the question is
27 || not what the defendant did, it is what the plaintiff accuses him of doing. If the plaintiffs
28 | —_ HEMORANDUM OF a ane souHORTOES IN! oPFosirion Oe

TO DEFENDANT’S MOTION TO STRIKE COMPLAINT PURSUANT TO CCP 425.16

 

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 74 of 174

 

i cause of action against the defendant does not meet the threshold criterion (of protected speech),
2, || it is not subject to a motion to strike and the court never reaches the issue of whether the plaintiff
3 || can show a probability of success on the merits. City of Cotati v. Cashman, 29 Cal.4™ 69, 76, 80-
4 |!81, 124 Cal. Rptr.2d 519 (2002).
5 14.  Meredith’s anti-SLAPP motion fails at the gate. Plaintiffs claim of stalking’
° involves Meredith’s conduct, not his speech. California Civil Code § 425.16 does not apply.
See, e.g., Hi-Land Mountain Homes, Inc. v. McEntyre, 2019 WL 3335176, at ** 1, 12 (Cal.App.
9 2019) (unpublished) (plaintiffs alleged that defendant “posted negative comments on Facebook
10 ||and commented in newspaper articles in order to ruin their reputation and business.” The trial
11 |\court denied defendant’s SLAPP motion finding that, plaintiff's cause of action for stalking
12 || involved conduct, not speech.” The Court of Appeals affirmed.); Santsche v. Hopkins, 2019
3 WL 1353295, at ** 5-6 (Cal.App. 2019) (unpublished) (the defendant engaged in activities that
“ were not protected under section 425.16, including “relentlessly” submitting postings on social
. media sites about plaintiff and creating a website that included plaintiff's personal address.
17 “Antagonistic acts, deliberate infliction of emotional distress, and intrusion and trespass onto
1g || someone's property are not forms of speech that are constitutionally protected.”); Albert v. Seal,
19 ||2018 WL 1163852, at * 10 (Cal.App. 2018) (“The stalking allegation survives Albert’s anti-
20 SLAPP, since it is not itself litigation-related or an exercise of free speech. It makes no difference
41 that it might have been a ground for a restraining order, the actual allegation is independent of
any litigation or issue of public interest.”); Emerson vy. Powers, 2016 WL 7368641, at * |
aA (Cal.App. 2016) (unpublished) (“We conclude the trial court properly denied the motion to strike
25
26 0 Anti-SLAPP motions are traditionally filed in defamation cases, where the cause
97 || of action is based on the defendant’s “speech”.
28 - - MEMORANDUM OF porns one AUTHORITIES IN OPPaStT TON Oo
TO DEFENDANT’S MOTION TO STRIKE COMPLAINT PURSUANT TO CCP 425.16

 

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 75 of 174

mo Se YN DH A FF WY HN KS

YN NY NY NY YN NY HD & BS
BURRERBSRBVSEVFRDEBH ES

 

 

because appellant’s alleged conduct does not qualify as protected activity under the anti-SLAPP
statute. Accordingly, we affirm.”); Gibson v. Swingle, 2010 WL 2136655, at * 6 (Cal. App. 2010)
(unpublished) (where the defendant posted messages on Craigslist.org and created a blog through
Google, accusing plaintiff of breaking laws, using illegal drugs, harassing and stalking people,
frequently using profanity, being mentally ill, threatening people with violence, accusing plaintiff
of threatening to blow up someone’s car, expressing contempt for the Bible, making racist
remarks directed at Mexican-Americans, and being a “perv”, anti-SLAPP motion was denied
because the suit did not arise from, and was not based on, defendant’s political speech or any
other speech of public interest. Rather, as the complaint made clear, the claims were based on
Internet posts describing plaintiff's “alleged character flaws and his alleged illegal or otherwise
improper conduct ... Here, [plaintiff's] claims are based on defendant’s alleged derogatory
Internet posts, not on political statements.”); Levy v. Pearson, 2009 WL 891032, at * 6 (Cal.App.
2009) (unpublished) (inappropriate contact and stalking does not qualify for anti-SLAPP
treatment); Ratto v. Son, 2007 WL 1244323, at * § (Cal.App. 2007) (unpublished)
(“The stalking claim was not based on constitutionally protected activities and the trial court
properly denied the special motion to strike under section 425.16.”).
b. There Is A Reasonable Probability That Plaintiff Will Prevail

15. Even if a claim of stalking did arise from constitutionally protected speech —
which it does not — Plaintiff has established a reasonable probability that he will prevail.

16. To establish a probability of prevailing, a plaintiff must demonstrate that the
complaint is legally sufficient and supported by a sufficient prima-facie showing of facts to
sustain a favorable judgment if the evidence submitted by the plaintiff is credited. Premier Med.
Mgmt. Sys., Inc. v. Cal. Ins. Guar. Ass’n, 136 Cal. App.4® 464, 476, 39 Cal.Rptr.3d 43 (2006).
In deciding the question of potential merit, the trial court considers the pleadings and evidentiary
Le — ame —5— —_ eens

MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION
TO DEFENDANT'S MOTION TO STRIKE COMPLAINT PURSUANT TO CCP 425.16

 

 

 
Case

eo 7S YN DO OH B® WY Ye

NN NN WYNN DY Be ew
oA aA AW BF Oo YN & F&F Cw RQ Aa EE BDH 2S

 

1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 76 of 174

submissions of both the plaintiff and the defendant. The Court does not weigh the credibility or
comparative probative strength of competing evidence.

17.  Meredith’s self-serving and conclusory denials in his declaration do not, as a
matter of law, defeat Plaintiff's evidence that Meredith engaged in multiple egregious acts of
stalking over a two-year period. See Logue v. Book, 297 So.3d 605, 612 (Fla. 4" DCA 2020)
(“social media postings that are not sent directly to an individual may nonetheless be directed at
an individual in a number of ways, including by ‘tagging’ that person in a post ... Accordingly,
a credible threat made on social media can be actionable under the statute even if that post was
not sent directly to the person targeted.”); People v. Lenio, 2019 WL 637814, at * 3 (Mich.App.
2019) (“defendant specifically targeted the victim in this case by tagging him ... A rational jury
could find that defendant intended to disturb the victim’s peace and quiet by sending the victim
four tweets in which defendant used offensive, ethnoreligious slurs and threatened violence”).
B. PLAINTIFF STATES A CLAIM OF COMMON LAW MISAPPROPRIATION

18. The tort of misappropriation of name or likeness originated as a branch of
the common law right of privacy. To prove a misappropriation, a plaintiff must show “(1) the
defendant’s use of the plaintiff's identity; (2) the appropriation of plaintiff's name or likeness to
defendant’s advantage, commercially or otherwise; (3) lack of consent; and (4) resulting injury.”
Eastwood y. Superior Court, 149 Cal. App.3™ 409, 416-417, 198 Cal.Rptr. 342 (1983). “What
the right of publicity holder possesses is ... a right to prevent others from misappropriating the
economic value generated ... through the merchandising of the ‘name, voice, signature,
photograph, or likeness’ of the [holder].” Comedy IH Productions, Inc. v. Gary Saderup, Inc.,25
Cal.4 387, 106 Cal.Rptr.2d 126 (2001).

19. The merchandizing or misappropriation of a person’s name or likeness is not
protected expression under the First Amendment. Comedy II Productions, 25 Cal.4™ at 400, 106

cree eee = oe

MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION
TO DEFENDANT’S MOTION TO STRIKE COMPLAINT PURSUANT TO CCP 425.16

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 77 of 174

co 8O& NO HH Se WYO VN eR

VY NY NY NY YY NY NY KB Be
eB RRA RBRREBSRERTRAEBEES

 

 

Cal.Rptr. at 136 (citing Zacchini v. Scripps-Howard Broadcasting Co., 433 U.S. 572, 576 (1977)
(“[T]he rationale for [protecting the right of publicity] is the straightforward one of preventing
unjust enrichment by the theft of good will. No social purpose is served by having the defendant
get free some aspect of the plaintiff that would have market value and for which he would
normally pay.’”)); No Doubt v. Activision Publishing Co., 192 Val.App.4™ 1018, 1034, 122
Cal.Rptr.3d 397 (2011) (“the context in which [defendant had] use[d] the literal likenesses of No
Doubt’s members did] not qualify ... for First Amendment protection.”).

20. Meredith offers no facts to support any “transformative use” defense. Meredith
is also not using Plaintiff's name in connection with any news, public affairs, or sports broadcast
or account, or any political campaign. Meredith is using Plaintiff's name on or in products,
merchandise or goods (t-shirts, coffee mugs and other paraphernalia) offered for sale to the
public. He is also using Plaintiff's name to solicit money to pay his personal bills.

Iv. CONCLUSION AND REQUEST FOR RELIEF

Meredith’s stalking conduct amounts to unprotected “true threats” and harassment in
violation of both civil and criminal law (e.g. PC §646.9). Such conduct falls outside the scope
of protected speech, and, therefore, Meredith’s motion fails on the first step, and must be denied.
We live in times where violence occurs all too frequently and an ordinary day may turn into a
horrific tragedy. There are already too many examples in this country where failure to act has
resulted in significant harm. Courts are, and must be, vigilant in reviewing complaints of
stalking, such as the one filed in this case, and must not be fooled by the stalker’s plea of SLAPP
protection.

Plaintiff respectfully requested that Meredith’s motion to strike be denied.

DATED: December 9, 2020 LAW-OFFICE OF DERVK|P. WISEHART
| pref
Derek PAWisehart, Attomidy for Plaintiff.
oe ee “a a nae
MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION
TO DEFENDANT’S MOTION TO STRIKE COMPLAINT PURSUANT TO CCP 425.16

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 78 of 174

PROOF OF SERVICE

 

STATE OF CALIFORNIA, COUNTY OF TULARE

| am a citizen of the United States and a resident of the County aforesaid; | am over the

4 age of eighteen years, and not a party to the within action; my business address is 2330
W. Main Street, Visalia, California 93291.

On December 4 _, 2020, | served the foregoing PLAINTIFF’S MEMORANDUM OF

6 POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT’S MOTION TO
STRIKE COMPLAINT PURSUANT TO CCP §426.16 on all interested parties, by
7 placing a true copy thereof enclosed in a sealed envelope and addressed as follows:

8 | Brian D. Whelan, Esq.

WHELAN LAW GROUP, A Professional
9 | Corporation

1827 East Fir Ave., Suite 110

10 | Fresno, CA 93720
| Email: brian@whelanlawgroup.com _

[=

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

-_—___—_—
|
|

[ ] By Personal Service - | delivered such envelope by hand to the
addressee.

[X] By Mail - | deposited such envelope with the United States Postal Service,
enclosed in a sealed envelope ‘with postage thereon fully prepaid, in the United
States Mail at Visalia, California. | am readily familiar with the business practice at
my place of business for collection and processing of correspondence for mailing
with the United States Postal Service. Correspondence so collected and processed
is deposited with the United States Postal Service that same day in the ordinary

course of business.

{ ] By Express Service Carrier - | deposited in a box or other facility
regularly maintained by Federal Express, an express service carrier, or delivered to
a courier or driver authorized by said express service carrier to receive documents in
an envelope designated by the said express carrier, with delivery fees paid or

provided for.

[ ] By Facsimile - | transmitted from a facsimile transmission machine whose
telephone number is 559/636-9476, the afore-described document(s), and a copy of
this declaration to the above interested parties at the listed facsimile transmission

telephone number.

[X] By Electronic Service: | sent the afore-described document(s) from
email address dnorys@dwisehartlaw.com to the person(s) at the email addresses
listed above. | did not receive within a reasonable time after transmission any
electronic message or other indication that the transmission was unsuccessful.
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 79 of 174

X_ (State) | declare under penalty of perjury under the laws of the State of
2 California that the foregoing is true and correct.

3 (Federal) | declare that | am employed in the office of a member of the Bar of
this Court at whose direction the service was made.

Executed on December 4% _, at Visalia, California.

6 Arkh, Nowe

Deborah M. Norys

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 80 of 174

EXHIBIT “6”
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 81 of 174

So SS SAO RUS UYU Oe

wm NR WM YN NY BY Dom me oe - = =
eo a A fw & Ob MP = &F Ce UA BE GBS = S

 

 

Derek P. Wisehart, Esq. #178100
Law Offices of Derek P. Wisehart
2330 W. Main Street

Visalia, California 93291

Telephone:
Facsimile:
Email: ce

(559) 636-9473
(559) 636-9476
‘huvicehartlaw.corn

Steven S, Biss, Esquire
(Virginia State Bar No, 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone: (804) 501-8272
Facsimile: (202) 31 a

Email:

Ca%r

(Application 1 for Aaieeson Pro Hac Vice
To be Filed)

Attorneys for Plaintiff, DEVIN G. NUNES

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF TULARE

DEVIN G. NUNES. Case No. VCU284528

VS.

BENJAMIN PAUL MEREDITH,
TWITTER, INC., and
DOES 1 to 100, Inclusive,

Plaintiff, DECLARATION OF DEVIN G. NUNES

IN OPPOSITION TO DEFENDANT,
BENJAMIN PAUL MEREDITH’S

MOTION TO STRIKE COMPLAINT
PURSUANT TO CCP 425.16

Defendants.

 

I, DEVIN G. NUNES, declare as follows:

I.

have personal knowledge of the statements contained herein based upon (a) documents and
information in my possession and control, (b) my personal observations, memory, and

experiences, (c) public information and statements by the defendant, Benjamin Paul Meredith

I am over 21 years of age and otherwise competent to make this Declaration. |

 

 

DECLARATION OF PLAINTIFF, DEVIN G. NUNES

 
Case 1

mB WwW Ww

Oo 6o@ ~TF BH

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 82 of 174

(“Meredith”), on the Internet and on Twitter, and (d) documents known or reasonably believed
to be in the possession, custody and control of others, including Michelle Meredith. The
statements in this Declaration are true and accurate to the best of my knowledge, information and
belief.

2. lam the Plaintiff in this action. I authorized my counsel to file this case. |
reviewed the complaint before it was filed, and affirm that the facts stated in the complaint are
truthful and accurate.

5. Lam married with three daughters. I live with my family in Tulare County. Iam
a United States Congressman, representing California’s 22° Congressional District. I have an
office in Visalia and Washington, D.C., and a staff that assist me in the performance of my
Congressional duties. I serve as Ranking Member of the House Permanent Select Committee on
Intelligence. As a member of the House Intelligence Committee, I participate in oversight of the
U.S. national security apparatus, including the intelligence-related activities of seventeen
agencies, departments, and other elements of the United States Government. My official website
is https://nunes.house.gov//.

4, I have a personal Twitter account, httos://Atwitter.com/DevinNunes. The name of
my homepage or profile is “Devin Nunes”. The link to my personal profile is @DevinNunes. |

use my personal Twitter account to tweet, retweet and “like” information of interest. '

 

\ A tweet is a short text post or message delivered my followers.
[https://help.twitter.com/en/using-twitter/types-of- tweets (in general, a “tweet” is a “message
posted to Twitter containing text, photos, a GIF, and/or video”). A “retweet” is a repost of
another Twitter user’s tweet on my profile. ] retweet information to share it with my followers.
(https://help.twitter.com/en/using-twitter/retweet-fags). On Twitter, “likes” are represented by a
small heart and are used to show appreciation for a tweet or  retweet.
thttps:/fhelp.twitter.com/en/using-twitter/liking-tweets-and-moments). When I “like”? a tweet,
the person who wrote the tweet finds out instantly, thanks to Twitter’s notification feature.
People can see “likes” from my profile page, where there is a “Likes” tab.

 

lg .
DECLARATON OF DEVIN G. NUNES

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 83 of 174

11
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

 

 

5. For over two (2) years, Meredith has used Twitter to follow, alarm, place me under
surveillance, and relentlessly harass me. He uses multiple different Twitter accounts to tweet
about me, retweet statements about me, and like posts by third parties about me.

6. In September 2019, Meredith threatened my life. He quoted one of my tweets,
and then encouraged me to cut my own throat with a razor. Shortly after he posted the threat, he
deleted it. The tweet greatly alarmed me. I reported the matter to the Capitol Police.

7. Between 2019 and the date of this Declaration, Meredith has published and
republished thousands of false, threatening, hateful, degrading, riotous, profanity-laced,
salacious and scandalous statements about me. His tweets have included hundreds of lewd,
lascivious and hateful images of me, including images that portray me performing criminal acts.
Meredith has published hundreds of statements falsely accusing me of federal and state crimes,
assassination, treason, corruption, conspiracy, lying, cheating, stealing, inciting murder, and
many other horrible and false claims and acts.

8. Meredith targeted me in hundreds of his offensive and demeaning tweets and
retweets by “tagging” me. Each time he include “@PDevinNunes” in a tweet or retweet, that post
came directly to my homepage. In this manner, he intentionally forced his unwanted statements
upon me and my followers. The volume of tweets and retweets was (and continues to be)
staggering. Meredith publishes incessantly, day and night, which leads me to believe that there
are multiple people involved in the harassment campaign. It is very personal, and it causes
substantial emotional distress and fear for my safety and the safety of my family and my staff.

9, Meredith frequently included threatening and harassing “#hashtags” in his tweets

and retweets in order to encourage third parties to search for me and get Meredith’s issues

 

 

3
DECLARATON OF DEVIN G. NUNES

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 84 of 174

i “trending”?
2 10. Meredith followed my personal and professional activities almost hourly, and
3 || routinely threatened to show up at fundraisers and other events and to disrupt my business. He
4 || solicited agents to search me out at airports and events, including recently at the Republican
> II National Convention, to watch me, to surreptitiously photograph and videotape me, and my
° campaign vehicles. He posted the photos and video to Twitter.
1]. Meredith has repeatedly doxed? my location on airplanes, at airports, and at
9 multiple events.
10 12. During the recent Congressional Election, Meredith repeatedly doxed the location

11 || of my campaign vehicles. His tweets incited people to vandalize vehicles and assault one of my

12 || staff. In two separate incidents in August 2020, one of my staff members had his car vandalized

and severely damaged outside my Visalia office, and another staff member had a bottle thrown

14
at a campaign vehicle — pictures of which Meredith had posted online — as she drove it.
15
16 13. Meredith has conscripted my name and uses it in his primary Twitter account. He
17 has also organized a GoFundMe campaign in which he uses my name to solicit funds to pay his

18 || personal experises. Meredith has generated substantial funds from this enterprise. Meredith is

19 || also using my name and picture to sell merchandise, such as t-shirts and coffee mugs.
20
21
22

 

2 A hashtag is a keyword or a phrase used to describe a topic or a theme, which is

23 || immediately preceded by the pound sign (#). Hashtags target a subject and help other users find

the topic. A hashtag automatically becomes a clickable link when it is tweeted. Anyone who

a sees the hashtag can click on it and be brought to a page featuring the feed of all the most recent

45 || tweets that contain that particular hashtag.

26 3 “Dox” means to publicly identify or publish private information about a particular

Pr individual on the Internet with malicious intent, especially as a form of punishment or revenge.
{https: iam-webster.com/dictionary/dox].

 

 

28 ||— — ~
4
DECLARATON OF DEVIN G. NUNES

 

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 85 of 174

 

 

 

 

 

 

 

I 14, My attorneys traced the anonymous Twitter accounts to Meredith by searching
the Internet and Twitter. On September 16, 2019, shortly after Meredith threatened my life, a
2 y
3 || WordPress.com website appeared on the Internet. The website contains the following
4 || information:
5
Michelle Emmett |
ICNELLE eT IS
7 :
:| | @devincow reveals former
Janz int f
; anz intern @tresyas
il | Mendoza #Fresno #politics
12 2 janzimerntuihs © September 16,2019 im Politics ® Fresno
13
4 & Yas Mendoza Ep
15 = ee
16 Michelle Emmitt @EmmettMichel lem is
i @devincow. She made the account to
troll Nunes because Nancy Gilmore asked
18 her to.
19 ca Rares
20 3 4 ' 4 1
21 Y
22
23 || [htips://janztrolls. wordpress.com/2019/09/I 6/michelle-emmett-is-devincow-reveals-former-
24 || ianz-intern-fresyas-mendoza-fresno-politics/]. The user of the @EmmettMichellem Twitter
25 account created the following profile:
26
27
28 5
DECLARATON OF DEVIN G. NUNES

 

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 86 of 174

 

 
 
 

 

 

 

 

 

! GIVING THANKS TODAY FOR THE
COMPASSIONATE PEOPLE; THE LOVERS
e
3 3 ’
gary
4 DERS, GIVERS, AND HEALERS, WHO
' y ’ ¥
5 + ne)
=o ORE THAN JUST THEMSELVES
6 ' ’
7 Follow
8
Michelle @
9 @EmmettMichellem
10 Mon, wife, therapist, dog friend.
11 (2} Joined May 2009
12 5,467 Following 4,977 Followers
13
14 These Tweets are protected
15 Only approved followers can see @EmmettMichellem’s Tweets. To request
access, click Follow. Learn more
16
'7 II 4 review of tweets in which @EmmettMiche! lem was tagged revealed that she was tagged by
18
Meredith in innumerable tweets about me.
19
50 15. After searching for Twitter profiles with similar descriptions, i.e., “Mom, wife,
1 therapist, dog friend”, my attorneys came across a Twitter account for a “Michelle Meredith” in
22 ||Gig Harbor, Washington. [htips://twitter.com/michelemeredith?iang=en]. Through the
23 || Whitepages, they discovered that she was married to Meredith, the same person who was tagging
24 || her in the vile tweets and retweets he published about me.
29 16. | My attorneys also learned that Meredith has more than one Twitter account by
26
studying the profile pictures that Meredith used in various websites. For instance, he used/uses
27
xe a picture of a mountain peak in Washington State on multiple profile pages, including one of his
_ 6
DECLARATON OF DEVIN G. NUNES

 

 

 
Case 1

 

:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 87 of 174

Twitter accounts. He also uses a picture of the Seattle skyline.

17.  L have reviewed Meredith’s declaration filed in this matter. Meredith does not
deny that he is a violent, repeat offender with a serious criminal history. He disputes that he was
forced out of Tulare County Republican Party Central Committee due to his inappropriate
relationships with female students, but I have first-hand knowledge that he was. I believe that
this is the origin of his obsession with me and his desire to harm me.

18.  Meredith?s declaration omits material information regarding his use of Twitter,
including (a) the name or handle of his accounts, (b) the number of tweets Meredith actually
posted in 2019 and 2020, as opposed to some “average” number, (c) the identity of the accounts
that he controls, (d) the identity of those with whom he communicates, (d) the nature of his
communications, ié., “direct messages”, with those third-parties, (e) the subject matters of
Meredith’s tweets and retweets,’ and (f) the subject matters of the 3.73 daily tweets that Meredith
“liked”.

19. Meredith admits that he is co-founder and chief technology officer of DRE
Technologies, a “search engine development company”. He supplies the Court with part of a
website address, “(dketechnologies.com)”. Meredith appears to deny that he is a data scientist
with an expertise in computer science. Significantly, since the filing of this action, Meredith has
altered his LinkedIn profile in an effort to downplay his expertise in computer science, He used

to describe himself as a “Data Scientist”:

 

4 Meredith’s declaration fails to disclose that, in addition to his tweets and likes,
Meredith regularly retweets other users’ content multiple times every day.

2g —_
DECLARATON OF DEVIN G. NUNES

 

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 88 of 174

Oo © s GH WwW & WwW we —

Oo BM Bw BC HB HT WD Bw we <
So oa ek & & OS SP = & Cae GABE DBD PB = 5

 

 

fen f Maredits ELD

Contact pile

 

— (R ben Bs Profite

Per F Meredith, ELD, UKE bechatenies . ee
Veteran | [tata Seieedicd 10 PI | Leones Env facet {B) Peppermne notveruny “4
irchitect | Ryman Ewsnge ict

Faveter Sea@ite Bec SEG + tamer ite

 

Now, he claims to be “Executive Director | Co-Founder at Social Impact Analytics Institute”.
Meredith also erased any reference to DKE Technologies from his LinkedIn profile. [see
https://www.linkedin.com/in/benpmeredith/] and scrubbed any visible trace of the former
website of DKE Technologies from the Internet. For good measure, Meredith also deleted his
medium account [see https://medium.com/@benpmeredith|, which contained numerous
incriminating statements.

20.  Meredith’s direct threat on my life, coupled with the quantity, aggressive,
inappropriate and abusive statements that saturate his tweets, retweets and likes, and the
relentless doxing of my location at events, at airports and on airplanes, seriously alarms me and
has tormented me for years. The tweets serve no legitimate purpose other than to harass me and
inflict harm.

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.

Executed by me this 9" day of December, 2020 in Washington, D.C.

Lyin Mere.

DEVIN G. NUNES, Declarant

 

 

 

 

8
DECLARATON OF DEVIN G, NUNES

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 89 of 174

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

PROOF OF SERVICE

STATE OF CALIFORNIA, COUNTY OF TULARE

| am a citizen of the United States and a resident of the County aforesaid; | am over the
age of eighteen years, and not a party to the within action; my business address is 2330
W. Main Street, Visalia, California 93291.

On December “|__, 2020, | served the foregoing DECLARATION OF DEVIN G.
NUNES IN OPPOSITION TO DEFENDANT BENJAMIN PAUL MEREDITH’S MOTION
TO STRIKE COMPLAINT PURSUANT TO CCP §426.16 on all interested parties, by
placing a true copy thereof enclosed in a sealed envelope and addressed as follows:

 

Brian D. Whelan, Esq.

WHELAN LAW GROUP, A Professional
Corporation

1827 East Fir Ave., Suite 110

Fresno, CA 93720

Email: brian@whelanlawgroup.com _

 

{ ] By Personal Service - | delivered such envelope by hand to the
addressee.

[X] By Mail - | deposited such envelope with the United States Postal Service,
enclosed in a sealed envelope with postage thereon fully prepaid, in the United
States Mail at Visalia, California. 1 am readily familiar with the business practice at
my place of business for collection and processing of correspondence for mailing
with the United States Postal Service. Correspondence so collected and processed
is deposited with the United States Postal Service that same day in the ordinary

course of business.

[ ] By Express Service Carrier - | deposited in a box or other facility
regularly maintained by Federal Express, an express service carrier, or delivered to
a courier or driver authorized by said express service carrier to receive documents in
an envelope designated by the said express carrier, with delivery fees paid or

provided for.

{ ] By Facsimile - | transmitted from a facsimile transmission machine whose
telephone number is 559/636-9476, the afore-described document(s), and a copy of
this declaration to the above interested parties at the listed facsimile transmission

telephone number.

[X] By Electronic Service: | sent the afore-described document(s) from
email address dnorys@dwisehartlaw.com to the person(s) at the email addresses
listed above. | did not receive within a reasonable time after transmission any
electronic message or other indication that the transmission was unsuccessful.
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 90 of 174

X_ (State) | declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct.

NS

3 (Federal) | declare that | am employed in the office of a member of the Bar of
this Court at whose direction the service was made.

Executed on December _“__, at Visalia, California.

fi j
é is al \ i_o.

Deborah M. Norys

10
11
12
13
14
15
16
i7
18
49
20
21
22
23
24
25

26
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 91 of 174

EXHIBIT “7”
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 92 of 174

mo CO ANY DBD OO SFP WH YH He

wb ww NY NY NY BS NY ee
SR a fF O DS £ & Ge RUA aA Fans = 8S

 

bo
~I

Whelan Law Group,

A Professional Corporation
4827 Hast Fir Avenue, Suite 110
Fresno, Califormia 99720
Tek. 559-437-1079
Pax: 559-497-1720

 

Brian D. Whelan, Esq. (SBN 256534)

WHELAN LAW GROUP, A Professional Corporation

1827 East Fir Avenue, Suite 110 FILED

Fresno, California 93720 TULARE COUNTY SUPERIOR
Telephone: (559) 437-1079 VISALIA Division * COURT

Facsimile: (559) 437-1720
E-mail: brian@whelanlawgreup.com DEC 15 2020

STEPHANIE CAMERON, CLERK
Attorneys for: Defendant BEN PAUL MEREDITH > .
Leticia Memande: Sandoval

SUPERIOR COURT OF THE STATE OF CALIFORNIA

COUNTY OF TULARE
DEVIN G. NUNES, ) Case No. VCU284528
)
Plaintiff, } REPLY MEMORANDUM OF POINTS
} AND AUTHORITIES IN SUPPORT OF
Vv. ) MOTION TO STRIKE COMPLAINT
)
BENJAMIN PAUL MEREDITH, ) Date: December 22, 2020
TWITTER, INC., and DOES 1 to 100, ) Time: 8:30 a.m.
Inclusive, )} Dept: 7
)
Defendants. ) Complaint Filed: October 5, 2020
) Trial Date: Not Set
)
)
)
)

 

Defendant BEN PAUL MEREDITH (“Defendant” or “MEREDITH”) submits the
following reply in support of his motion for an order striking the causes of action alleged against
him by Plaintiff DEVIN NUNES (“Plaintiff” or “NUNES” ) pursuant to C.C.P. § 425.16.

IL.
INTRODUCTION.

While the rules of evidence and civil procedure have little role in the political theater that
Nunes is accustomed to, the applicable rules bar this political lawsuit from proceeding.

In the first instance, there is a dispute as to the speech and conduct at issue. Consequently,
in the anti-SLAPP analysis, Nunes carries the burden to show a probability of prevailing on the
merits. Our California Supreme Court in City of Montebello v. Vasquez, (2016) 1 Cal. 5th 409

1

REPLY MEMORANDUM OF POINTS AND AUTHORITIES

 

 
 

 

Cas@ 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 93 of 174
1 || Stated: “If... a factual dispute exists about the legitimacy of the defendant's conduct, it cannot be
2 || resolved within the first step but must be raised by the plaintiff in connection with the plaintiffs
3 || burden to show a probability of prevailing on the merits.” Id. at 424. In fact, “[i]t is not the
4 || defendant's burden ... to establish that the challenged cause of action is [ ] protected as a matter
5 || of law.” (Lieberman v. KCOP Television, Inc., (2003) 110 Cal.App.4th 156, 165.)
6 Because Nunes was obligated to provide competent admissible evidence to demonstrate a
7 || probability of prevailing on the merits, but failed to do so, this motion must be granted.
8 NUNES’ FLAWED CONSPIRACY THEORY.
9 Relying on the word of his attorneys, Nunes sued Meredith for “thousands” of written
10 || Statements and alleged commercial activities. (Complaint, P. 9, Nunes Decl., Paras. 14-16.)
11 || Nunes, however, failed to produce a single writing, statement or tweet that Meredith allegedly
12 || authored or competent evidence of any commercial activities. The “intelligence” behind this
13 || lawsuit, if it can be called that, and the identification of Meredith as a party, boils down to
14 || Nunes’ attomeys having located Meredith “by searching the internet and twitter.” (Nunes Decl.,
15 || Paras. 14-16.) Beyond the layers of hearsay and foundational problems presented by Nunes’
16 || Declaration, the information is provably false.
17 According to Nunes, the “conspiracy” was discovered when Nunes’ attorneys “found”
1g || Meredith’s wife after serendipitously stumbling upon a tweet from @fresyas or "Yas Mendoza."
19 || (Nunes Decl., P. 14.) Ms. Mendoza, the owner of the account at issue, acknowledges, with
29 || admissible evidence, that the tweet starting the Nunes’ misadventure never came from her
21 || account and is indeed a fabrication. (Mendoza Decl., p. 3-5.)
22 Next, in response to Meredith’s moving papers, Nunes claimed everything in his lawsuit
93 || is true. (Nunes Decl., P. 2.) In verifying the complaint, Nunes doubled down on the August 27,
94 || 2020 sue-any-more-cows- plane-event conspiracy. With admissible evidence, Ms. Carter, the
95 || individual who lives in Utah and had asked Mr. Nunes about suing any more cows on the flight,
96 || acknowledges that she does not know Meredith, has never heard of Meredith, and has never
97 || Spoken with Meredith. Instead, Ms. Carter spontaneously thought to ask Nunes about suing more
ommtae 2g || cows because of the absurdity of a congressman suing a “twitter cow.” (Carter Decl. Paras. 2-5.)
A. Professional Corporation
Fax: 559-437-1720
REPLY MEMORANDUM OF POINTS AND AUTHORITIES

 

 
Cas@ 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 94 of 174

 

 

 

1 || Further, the video was re-tweeted thousands of times by people that enjoyed the video and not as

2 || part of some broader conspiracy. (Carter Decl. P. 4.)

3 Last, Meredith does not sell, nor has he ever sold, Nunes’ mugs and/or t-shirts or other

4 || similar Nunes paraphernalia or merchandise. Meredith does not have a gofundme account nor

5 || has he ever set one up. Meredith only has one twitter account. Meredith has never threatened

6 || Nunes nor told Nunes “to slit his own throat.” Meredith does not “dox” Nunes and is not the only

7 || person in the state of Washington with an affinity for Mt. Rainier internet backgrounds.

g || (Meredith Decl., Paras. 2-8.) Most importantly, Nunes ("Ranking Member of the House

g || Permanent Select Committee on Intelligence") has offered no competent intelligence or
10 admissible evidence to the contrary. None exists.
M LAW AND DISCUSSION.
12 A. Defendant Easily Satisfies the First Prong Because Plaintiff Cannot Show that
13 the Underlying Speech Is legal — As a Matter of Law.
14 Nunes claims Meredith threatened his life in September 2019 by instructing Nunes, through
15 || twitter, to kill himself. According to Nunes, Meredith deleted the offending tweet. (Nunes Decl. Para
16 || 9-) Nunes does not identify Meredith’s twitter name or twitter handle. While claiming thousands of
17 || tweets exist, Nunes does not provide any single tweet ascribed to Meredith. Nunes does not state
1g || Who actually saw the tweet or if it was relayed to him by someone else. Then, one year later, Nunes
19 filed this lawsuit. Meredith, who knows the name of his twitter account and knows what he wrote
99 || oF did not write, did not threaten Nunes or instruct Nunes to “slit his own throat with a razor.”
41 || (Meredith Decl., P. 3.)
22 Consequently, because there is a dispute as to the underlying political conduct, speech and/or
93 || Statements, the first prong of the two-prong analysis has been satisfied. “Our Supreme Court has
94 || emphasized that the exception for illegal activity is very narrow and applies only in undisputed cases
25 || of illegality. ‘If... a factual dispute exists about the legitimacy of the defendant's conduct, it
26 || cannot be resolved within the first step but must be raised by the plaintiff in connection with
97 || the plaintiff's burden to show a probability of prevailing on the merits.’ [Emphasis added.]

uontceng 28 ‘[T]he showing required to establish conduct illegal as a matter of law - either through defendant's
A Professional Corporation
Bax: 559-437-1720
REPLY MEMORANDUM OF POINTS AND AUTHORITIES

 

 
 

 

 

Cas@ 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 95 of 174
1 || concession or by uncontroverted and conclusive evidence - is not the same showing as the plaintiff's
9 || second prong showing of probability of prevailing.’ Applying Flatley, subsequent courts have
3 | reiterated that it is only in ‘rare cases in which there is uncontroverted and uncontested evidence that
4 || establishes the crime as a matter of law.” (Zucchet v. Galardi (2014) 229 Cal.App.4th 1466, 1478,
5 || internal citations omitted, italics in original.)
6 “Tn Flatley, the Supreme Court noted that ‘Mauro did not deny that he sent the letter nor did
7 || he contest the version of the telephone calls set forth in Brandon's and Field's Declarations in
g || Opposition to the motion to strike. We may therefore view this evidence as uncontroverted.’” Supra,
g || 39 Cal.4th at pp. 328-329. Here, in contrast, the evidence is controverted. Defendant denies that
10 || he made any of the statements that Plaintiff alleges he made, and denies that he used Plaintiff's
11 || image and/or likeness for commercial activities, etc. Defendant also claims that the he did not
12 || coordinate with “violent extremists” to “attack” Plaintiff and that he is not responsible for a
13 “unprecedented” number of tweets; contrary to Plaintiff's assertion that Defendant has multiple
14 || Twitter accounts, Defendant only has one Twitter account. Thus, there is a dispute as to whether the
15 || Statements were even made, and if so, exactly what Defendant said and how often he said it, and
16 || Whether it constituted a true threat and/or harassment.
17 The conduct as alleged in the complaint, even if it were accurately reported, does not
1g || necessarily constitute a “true threat” and/or “harassment” as a matter of law, as (1) there are no
19 || Specific statements referenced in the complaint — rather, the allegations are merely vague
99 || characterizations and legal conclusions; thus, it is impossible to conclude — as a matter of law — that
91 || the alleged tweets, etc. constituted a true threat when none of the actual language, or even a factual
99 || summary for that matter, is presented to the Court. Plaintiff does not even include one of the alleged
93 || Tweets as an example in his Declaration.’ And, separately, (2) the alleged conduct constituted
24
25 1 The only example that Plaintiff offers is one characterization of a Tweet that he, wrongfully,
attributes to Defendant. The alleged Tweet was supposedly made by Defendant in response to a
26 || statement made by Plaintiff encouraging Plaintiff to cut his own throat with a razor. Even this
27 characterization, if taken as undisputed (which, of course, is not the case) cannot, as a matter oflaw,
be construed as a true threat: There are several factual issues surrounding this statement that prevent
“helen Lew Gro 28 || the Court from determining, as a matter of law, that this was a “true threat.” One, Plaintiff states that
see Pietasional Corperion the Tweet was quickly deleted. The fact that the Tweet was deleted can be construed to mean that
ee 4
Fax: 559-437-1720
REPLY MEMORANDUM OF POINTS AND AUTHORITIES

 

 
Casé¢

Whelan Law Group,

Oo So KN A A F&F WY NY

mw NM NM NY NNN HN
Sa & § 8 8 FF Ce WAAEBSH AS

28

A Professional Corporation
1827 Fast Fir Avenue, Suite 110

Fresno, California 93720
Tel: 559-437-1079
Fax: 559-437-1720

 

 

1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 96 of 174

protected speech conceming a “public issue or an issue of public interest.” On this point, Vogel v.
Felice, (2005) 127 Cal. App. 4th 1006 is instructive. The plaintiffs in Vogel were candidates for

public office who challenged statements the defendant made about them on the defendant's public

website. Id. at 353. The plaintiffs alleged that:

“[T]he website ‘contained statements associating Plaintiffs with
ctiminal conduct and fraud,’ and specifically noted ‘the statement ‘J.
J. Vogel's Wanted as a Dead Beat Dad,’ which, when clicked upon,
opened another web site dedicated to locating ‘deadbeat dads,’ ’ and
‘the statement, ‘Paul Grannis-Bankrupt, Drunk & Chewin' tobaccy’
which when clicked upon, opened a new ‘web page associating
Plaintiff Grannis with criminal, fraudulent, and immoral conduct."
Plaintiffs alleged that additional (but unspecified) defamatory
statements appeared in ‘[nJumerous e-mails and bulletin messages ...
sent and received through said web site’ as well as in ‘[o]ther web
pages in said web site,’ which ‘contained false and defamatory
statements about Plaintiffs, including ... patent associations with
criminal and fraudulent conduct.’ ” Jd. at 355.

In concluding that these statements were protected by the anti-SLAPP statute, the Court of

Appeal stated, in pertinent part, as follows:
“Here all of the causes of action alleged by plaintiffs rest exclusively
and entirely on defendant's conduct in publishing the offending
statements on his Web site. Since that conduct fell squarely within the

realm protected by section 425.16, all of plaintiffs’ causes of action
are subject to the statute.” Jd. at 16

Thus, Plaintiff's complaint that Defendant, “published and republished ... statements
accusing Plaintiff of federal and state crimes, assassination, treason, corruption, conspiracy, lying,

cheating, stealing, inciting murder, and many other horrible and false claims and acts,” do not

constitute unprotected speech on their face.

 

it was not intended to be delivered to Plaintiff or that it was not meant as a serious threat. Second,
and separately, the alleged Tweet does not indicate that the Defendant will himself carry out a threat
of violence or is encouraging others to commit violence towards Plaintiff. Third, without the
context, it is impossible to determine whether the alleged Tweet was a joke — Plaintiff admits that
the Tweet was in response to a statement made by Plaintiff, but does not provide that statement.
Plaintiff also claims that he reported the Tweet to the police, but fails to mention whether or not
there were any charges or any investigations that resulted or supply any evidence corroborating the
claim; it can be inferred that the failure to include this information means that the police determined
that the alleged Tweet was not actionable. Last, Plaintiff fails to provide the evidence to substantiate
when and how he discovered the alleged Tweet. His Declaration lacks foundation on this point.
This is important because, likely, he learned of the “quickly deleted Tweet” through third-party
hearsay — this is not admissible evidence. 5

 

REPLY MEMORANDUM OF POINTS AND AUTHORITIES

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 97 of 174

Whelan Law Group,

Yo oOo wy DA Ww Bh W NW &

NN RP NN
SS RREBBRSES Se DABDBREBRES

28

A Professional Corporation
1827 East Fir Avenue, Suite 110

Fresno, California 93720
Tel: 559-437-1079
Fax: 559-437-3720

 

 

B. Plaintiff Fails to Establish A Probability of Prevailing on the Merits.

The second prong of the anti-SLAPP analysis compels Nunes to produce competent
admissible evidence demonstrating a probability of prevailing on the merits. Nunes has failed to do

so and thus this motion must be granted. Alpha & Omega Dev., LP v. Whillock Contracting, Inc.,

(2011) 200 Cal. App. 4th 656 states:

"To show a probability of prevailing for purposes of section 425.16,
a plaintiff must '" make a prima facie showing of facts which would,
if proved at trial, support a judgment in plaintiff's favor.' " '
[Citation.]" (ComputerXpress, Inc. v. Jackson (2001) 93 Cal.App.4th
993, 1010; see also Wilson v. Parker, Covert & Chidester (2002) 28
Cal.4th 811, 821 [plaintiff " 'must demonstrate that the complaint is
... Supported by a sufficient prima facie showing of facts to sustain a
favorable judgment if the evidence submitted by the plaintiff is
credited.’ "].) "[TJhe plaintiff ‘cannot simply rely on the allegations in
the complaint [citation]...." (ComputerXpress, Inc. v. Jackson, supra,
93 Cal.App.4th at p. 1010.) Rather, " [t]he plaintiff's showing of facts
must consist of evidence that would be admissible at trial.
[Citation.]...'" (Stewart v. Rolling Stone LLC (2010) 181 Cal.App.4th
664, 679, 105 Cal.Rptr.3d 98.) "Thus, Declarations that lack
foundation or personal knowledge, or that are argumentative,
speculative, impermissible opinion, hearsay, or conclusory are to
be disregarded." [Emphasis added.] (Gilbert v. Sykes (2007) 147
Cal.App.4th 13, 26, 53 Cal.Rptr.3d 752.)" Id. at 663-64.

Since there is no admissible evidence to support Plaintiff's claims because the only evidence
that he submits is a Declaration that should be disregarded; it “lacks foundation, personal knowledge,
is argumentative, speculative, impermissible opinion, hearsay, and conclusory.” Any one of these
objections, alone, is enough to disregard Plaintiff's evidence. Thus, Plaintiff cannot show a
probability of prevailing and his Complaint must be stricken in its entirety.’
fil
Hl
dtl

 

2 Defendant also objects to Plaintiff's references to unpublished, CA state authority. Unlike
unpublished federal cases which can be used (see Airline Pilots Assn. Internat. v. United Airlines,
Inc., (2014) 223 Cal. App. 4th 706, 481, fn. 7.), Cal. Rule of Court, Rule 8.1115(a) specifically
prohibits courts and parties from relying on unpublished, CA state opinions. Plaintiff does not show
that any of the exceptions in Rule 8.1115(b) apply. Thus, his citations to unpublished, CA State
cases should be disregarded. (Even if those cases were considered, it would not change the outcome;
they are inapposite and do not address the issues in this case. They all concern private disputes,
between private parties and do not discuss the constitutional protections at issue in this case.)

 

REPLY MEMORANDUM OF POINTS AND AUTHORITIES

 
Cas

Whelan Law Group,

Oo ce YS A A F&F WD NY

Ny b&b» YY WY NY WY WM WNW
Qe & FBR FF Bex AABDREBEHR ES S

28

A Professional Corporation
1827 East Fir Avenue, Suite 110

Fresno, California 93720
Tel: 559-437-1079
Fax: 559-437-1720

> 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 98 of 174

iil.
CONCLUSION.
In sum, all of Plaintiff's causes of action are within the ambit of the anti-SLAPP statute, and

he would not prevail on any of them. Defendant’s motion should be granted in its entirety

Dated: December 15, 2020 WHELAN LAW GROUP,
A Jpbesone! ee wn

= En ee ee
By Brian D. Whelan,
Attorneys for Defendant BEN PAUL MEREDITH

 

7

REPLY MEMORANDUM OF POINTS AND AUTHORITIES

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 99 of 174

EXHIBIT “8”
"Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 100 of 174
}

TULARE coult eben
¢
VISALIA DIVISION ouRT

Brian D. Whelan, Esq. (SBN 256534) DEC 1 5 2020
WHELAN LAW GROUP, A Professional Corporation.

1827 Fast Fir Avenue, Suite 110

Fresno, California 93720 STEPHANIE CAMERON, CLERK
Telephone: (559) 437-1079 BY
Facsimile: (559) 437-1726

E-mail: brian@whelanlawgroup.com

—

Leticia Hemandez-Sandcval
Attorneys for: Defendant BENJ AMIN PAUL MEREDITH

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF TULARE

io fF SN A UO FF YH YY

Case No, VCU284528

=
So

DEVIN G. NUNES,

Plaintiff, ° DEFENDANT’S OBJECTIONS TO
DECLARATION OF DEVIN G. NUNES IN
OPPOSITION TO DEFENDANT’S

MOTION TO STRIKE COMPLAINT

ke
Nn e-

Vv.

BENJAMIN PAUL MEREDITH, .
TWITTER, INC., and DOES 1 to 100,
Inclusive,

=
hod

Date: December 22, 2020
Time: 8:30 am.
Dept.: 7

—=
i

Defendants.

=
wn

Complaint Filed: October 5, 2020
Trial Date: Not Set

Neer! enero See Spee Some! Saree” Seagen emaes! Sot” Satgger” eer! Saget” Sansa”

fee
a

 

fered
~~“

Defendant BENJAMIN PAUL MEREDITH (“Defendants”) hereby submits his

i"
oo

objections to the Declaration of Devin G. Nunes filed in support of his opposition to Defendant’s

—_
oO

‘Motion to Strike.
OBJECTIONS TO STATEMENTS MADE IN THE DECLARATION OF DEVIN G. NUNES

No ly
— ©

 

Statement by Devin G. Nunes Objections

1. Lreviewed the complaint before | (A) Hearsay. Devin G. Nunes Sustained:

it was filed, and affirm that the facts | offers hearsay for which there is
stated in the complaint are truthful no exception. Evid. Code §1200. Overruled:

and accurate.
P2:5-7, Para. 2 (B) Lacks foundation and
improper legal conclusion and
argument. Evid Code §800;
Bowden v. Robinson (1977) 67
Cal.App.3d 75, 720.

Ne
No

 

Ny NO Re ON
NO A BE WwW

 

No
wt

(C) Lacks requisite personal
28 knowledge/lacks foundation.

 

 

 

 

Whelan Law Group,
A Professional Corporation T
1827 Hast Fir Avenue, Suite 112 c
Fresno, Califorain 93720

Fel: 559-437-1079 .
Bre 59437-1720 DEFENDANT’S OBJECTIONS TO DECLARATION OF DEVIN G. NUNES IN OPPOSITION TO
DEFENDANT'S MOTION TO STRIKE COMPLAINT
\

 

 

 

 
 

 

 

 

 

 

 

 

 

Cas@| 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 101 of 174
1 ||| 2. For over two (2) years, (A) Hearsay. Devin G. Nunes Sustained:
Meredith has used Twitter to follow, | offers hearsay for which there is
2 ||| alarm, place me under surveillance, | no exception. Evid. Code §1200. Overruled:
and relentlessly harass me. He uses
3 || | multiple different Twitter accounts | (B) Lacks foundation and
to tweet about me, retweet improper legal conclusion and
4 || | statements about me, and like posts | argument. Evid Code §800;
by third parties about me. Bowden v. Robinson (1977) 67
5 || | P3:1-3, Para. 5 Cal. App.3d 75, 720.
6 (C) Lacks requisite personal
5 knowledge/lacks foundation.
(D) Violates best evidence rule.
8 Evidence Code §1523.
9 ||| 3. In September 2019, Meredith (A) Hearsay. Devin G. Nunes Sustained:
threatened my life. He quoted one of | offers hearsay for which there is
10 || | my tweets, and then encouraged me | no exception. Evid. Code §1200. Overruled:
to cut my own throat with a razor.
11 || | Shortly after he posted the threat, he | (B) Lacks foundation and
deleted it. The tweet greatly alarmed | improper legal conclusion and
12 || | me. I repotted the matter to the argument. Evid Code §800;
Capitol Police. Bowden v. Robinson (1977) 67
13 || | P3:4-6, Para. 6 Cal. App.3d 75, 720.
14 (C) Lacks requisite personal
knowledge/lacks foundation.
15
(D) Violates best evidence rule.
16 Evidence Code §1523.
17 ||| 4, Between 2019 and the date of (A) Hearsay. Devin G. Nunes Sustained:
this Declaration, Meredith has offers hearsay for which there is
18 || | published and republished thousands | no exception. Evid. Code §1200. | Overruled:
of false, threatening, hateful,
19 || | degrading, riotous, profanity-laced, | (B) Lacks foundation and
salacious and scandalous statements | improper legal conclusion and
99 || | about me. His tweets have included | argument. Evid Code §800;
hundreds of lewd, lascivious and Bowden v. Robinson (1977) 67
91 || | hateful images of me, including Cal.App.3d 75, 720.
images that pottray me performing
22 criminal acts. Meredith has (C) Lacks requisite personal
published hundreds of statements knowledge/lacks foundation.
93 || | falsely accusing me of federal and
state crimes, assassination, treason, | (D) Violates best evidence rule.
24 corruption, conspiracy, lying, Evidence Code §1523.
cheating, stealing, inciting murder,
25 and many other horrible and false
claims and acts.
26 P3:7-14, Para. 7
27
28 2
Whelan Law Group,
$607 Bost ir Avemne Ste 110 DEFENDANT’S OBJECTIONS TO DECLARATION OF DEVIN G. NUNES IN OPPOSITION TO
Feemo,Cafomi 93720 DEFENDANT’S MOTION TO STRIKE COMPLAINT
Fax: 559-437-1720

 

 
 

 

 

 

 

 

 

 

 

Cas@ 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 102 of 174
1 ||| 5. Meredith targeted me in (A) Hearsay. Devin G. Nunes Sustained:
hundreds of his offensive and offers hearsay for which there is
2 || | demeaning tweets and retweets by no exception. Evid. Code §1200. Overruled:
"tagging" me. Each time he include
3 || | "@DevinNunes" in a tweet or (B) Lacks foundation and
retweet, that post came directly to improper legal conclusion and
4 || | my homepage. In this manner, he argument. Evid Code §800;
intentionally forced his unwanted Bowden y. Robinson (1977) 67
5 || | statements upon me and my Cal.App.3d 75, 720.
followers. The volume of tweets and
6 || | retweets was (and continues to be) (C) Lacks requisite personal
staggering. Meredith publishes knowledge/lacks foundation.
7 || | incessantly, day and night, which
leads me to believe that there are (D) Violates best evidence rule.
8 || | multiple people involved in the Evidence Code §1523.
harassment campaign. It is very
9 || | personal, and it causes substantial
emotional distress and fear for my
10 || | safety and the safety of my family
and my staff.
11 | | P3:15-22, Para. 8
12 ||| 6. Meredith frequently included (A) Hearsay. Devin G. Nunes Sustained:
threatening and harassing offers hearsay for which there is
13 || | "#hashtags" in his tweets and no exception. Evid. Code §1200. Overruled:
retweets in order to encourage third
14 || | parties to search for me and get (B) Lacks foundation and
Meredith's issues "trending" improper legal conclusion and
15 || | P3:23-4:1, Para. 9 argument. Evid Code §800;
Bowden v. Robinson (1977) 67
16 Cal.App.3d 75, 720.
17 (C) Lacks requisite personal
knowledge/lacks foundation.
18
(D) Violates best evidence rule.
19 Evidence Code §1523.
209 || | 7: Meredith followed my personal | (A) Hearsay. Devin G. Nunes Sustained:
and professional activities a lmost offers hearsay for which there is
91 || | hourly, and routinely threatened to no exception. Evid. Code §1200. | Overruled:
show up at fundraisers and other
9 || | events and to di srupt my business. (B) Lacks foundation and
He so licited agents to search me out | improper legal conclusion and
93, || | at airports and events, including argument. Evid Code §800;
recently at the Republican National Bowden v. Robinson (1977) 67
24 Convention, to watch me, to- Cal.App.3d 75, 720.
surreptitiously photograph and
95 || | videotape me, and my campaign (C) Lacks requisite personal
vehicles. He posted the photos and knowledge/lacks foundation.
26 video to Twitter.
P4:2-6, Para. 10 (D) Violates best evidence rule.
27 Evidence Code §1523.
28 3
Whelan Law Group, |
1607 Hast Bie Avenue Suite 110 DEFENDANT’S OBJECTIONS TO DECLARATION OF DEVIN G. NUNES IN OPPOSITION TO
Pein, Califor 9920 DEFENDANT’S MOTION TO STRIKE COMPLAINT
Fax: 559-437-1720

 

 
 

 

 

 

 

 

 

 

 

 

Casey1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 103 of 174
1 ||| 8. Meredith has repeatedly doxed | (A) Hearsay. Devin G. Nunes Sustained:
my location on airplanes, at airports, | offers hearsay for which there is
2 || | and at multiple events. no exception. Evid. Code §1200. Overruled:
P4:7-8, Para. 11
3 (B) Lacks foundation and
improper legal conclusion and
4 argument. Evid Code §800;
Bowden v. Robinson (1977) 67
5 Cal. App.3d 75, 720.
6 (C) Lacks requisite personal
7 knowledge/lacks foundation.
(D) Violates best evidence rule.
8 Evidence Code §1523.
9 ||| 9. During the recent Congressional | (A) Hearsay. Devin G. Nunes Sustained:
Election, Meredith repeatedly doxed | offers hearsay for which there is
10 || | the location of my campaign no exception. Evid. Code §1200. Overruled:
vehicles. His tweets incited people
11 to vandalize vehicles and assault one | (B) Lacks foundation and
of my staff. In two separate improper legal conclusion and
12 || | incidents in August 2020, one of my | argument. Evid Code §800;
staff members had his car Bowden v. Robinson (1977) 67
13 || | vandalized and severely damaged Cal.App.3d 75, 720.
outside my Visalia office, and
14 || | another staff member had a bottle (C) Lacks requisite personal
thrown at a campaign vehicle - knowledge/lacks foundation.
15 || | pictures of which Meredith had
posted on line - as she drove it. (D) Violates best evidence rule.
16 || | P4:9-14, Para. 12 Evidence Code §1523.
17 || | 10. Meredith has conscripted my (A) Hearsay. Devin G. Nunes Sustained:
name and uses it in his primary offers hearsay for which there is
18 || | Twitter account. He has also no exception. Evid. Code §1200. Overruled:
organized a GoFundMe campaign in
19 which he uses my name to solicit (B) Lacks foundation and
funds to pay his personal expenses. | improper legal conclusion and
20 Meredith has generated substantial argument. Evid Code §800;
funds from this enterprise. Meredith | Bowden v. Robinson (1977) 67
41 || | is also using my name and picture to | Cal.App.3d 75, 720.
sell merchandise, such as t-shirts
22 and coffee mugs. (C) Lacks requisite personal
P4:15-19, Para. 13 knowledge/lacks foundation.
23 (D) Violates best evidence rule.
24 Evidence Code §1523.
25
26
27
Whelan Law Group, 28 4
1907 Ean Fie Aven alte 110 DEFENDANT’S OBJECTIONS TO DECLARATION OF DEVIN G, NUNES IN OPPOSITION TO
Fresno, California 5872 DEFENDANT’S MOTION TO STRIKE COMPLAINT
Fax: 559-437-1720

 

 
Case

Whelan Law Group,

Oo fo JN DBO A FF WH LB =

NY we NM WY NY N WN
SR REBRPS Se RBEBE ES

28

A Professional Corporation
1827 East Fir Avenue, Suite 110

Fresno, California 93720
Tel: 559-437-1079
Fax: 559-437-1720

1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 104 of 174

 

11. My attorneys traced the
anonymous Twitter accounts to
Meredith by searching the Internet
and Twitter. On September 16,
2019, sholtly after Meredith
threatened my life, a
WordPress.com website appeared on
the Internet. The website contains
the following information:
[https://janztrolls.wordpress.com/20
19/09/16/michelle-emmett-is-devince
ow-reveals-formerjanz-intern-fresya
s-mendoza-fresno-politics/] . The
user of the @EmmettMichel lem
Twitter account created the
following profile: A review of
tweets in which @EmmettMiche 11
em was tagged revealed that she was
tagged by Meredith in innumerable
tweets, about me.

P5:1-6:18, Para. 14

(A) Hearsay. Devin G. Nunes
offers hearsay for which there is

no exception. Evid. Code §1200.

(B) Lacks foundation and
improper legal conclusion and
argument. Evid Code §800;
Bowden v. Robinson (1977) 67
Cal.App.3d 75, 720.

(C) Lacks requisite personal
knowledge/lacks foundation.

(D) Violates best evidence rule.
Evidence Code §1523.

Sustained:

Overruled:

 

12. After searching for Twitter
profiles with similar descriptions, i.
e., "Mom, wife, therapist, dog
friend", my attorneys came across a
Twitter account for a "Michelle
Meredith" in Gig Harbor,
Washington.
[https://twitter.com/michelemeredith
?lang=en]. Through the Whitepages,
they discovered that she was married
to Meredith, the same person who
was tagging her in the vile tweets
and retweets he published about me.
P6:19-24, Para. 15

(A) Hearsay. Devin G. Nunes
offers hearsay for which there is

no exception. Evid. Code §1200.

(B) Lacks foundation and
improper legal conclusion and
argument. Evid Code §800;
Bowden v. Robinson (1977) 67
Cal.App.3d 75, 720.

(C) Lacks requisite personal
knowledge/lacks foundation.

(D) Violates best evidence rule.
Evidence Code §1523.

Sustained:

Overruled:

 

 

13. My attorneys also learned that
Meredith has more than one Twitter
account by studying the profile
pictures that Meredith used in
various websites. For instance, he
used/uses a picture of a mountain
peak in Washington State on
multiple profile pages, including one
of his Twitter accounts. He also uses
a picture of the Seattle skyline.
P6:25-7:1, Para. 16

 

(A) Hearsay. Devin G. Nunes
offers hearsay for which there is

no exception. Evid. Code §1200.

(B) Lacks foundation and
improper legal conclusion and
argument. Evid Code §800;
Bowden v. Robinson (1977) 67
Cal.App.3d 75, 720.

(C) Lacks requisite personal
knowledge/lacks foundation.

(D) Violates best evidence rule.
Evidence Code §1523.

 

Sustained:

Overruled:

 

 

DEFENDANT’S OBJECTIONS TO DECLARATION OF DEVIN G.

5

DEFENDANT’S MOTION TO STRIKE COMPL

NUNES IN OPPOSITION TO
PLAINT

 

 
Cas@

Whelan Law Group,

Oo Coe NY DH wo S&S WH NHN

mb oN wR NY N
PepPRBR SY B&F ee raankrkanet 6s

27
28

A Professional Corporation
1827 East Fir Avenue, Suite 110

Fresno, Califomia 93720
Tel: 559-437-1079
Fax: $59-437-1720

 

1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 105 of 174

 

14. Ihave reviewed Meredith's
declaration filed in this matter.
Meredith does not deny that he is a
violent, repeat offender with a
serious criminal history. He disputes
that he was forced out of Tulare
County Republican Party Central
Committee due to his inappropriate
relationships with female students,
but I have first-hand knowledge that
he was. I believe that this is the
origin of his obsession with me and
his desire to harm me.

P7:2-6, Para. 17

(A) Hearsay. Devin G. Nunes
offers hearsay for which there is

no exception. Evid. Code §1200.

(B) Lacks foundation and
improper legal conclusion and
argument. Evid Code §800;
Bowden v. Robinson (1977) 67
Cal.App.3d 75, 720.

(C) Lacks requisite personal
knowledge/lacks foundation.

(D) Violates best evidence rule.
Evidence Code §1523.

(E) Irrelevant. Evidence Code
§350 and 352.

Sustained:
Overruled:

 

15. Meredith's declaration omits
material information regarding his
use of Twitter, including (a) the
name or handle of his accounts, (b)
the number of tweets Meredith
actually posted in 2019 and 2020, as
opposed to some “average” number,
(c) the identity of the accounts

that he controls, ( d) the identity of
those with whom he communicates,
(d) the nature of his
communications, i.e., "direct
messages”, with those third-parties,
(e) the subject matters of Meredith's
tweets and retweets,4 and (t) the
subject matters of the 3.73 daily
tweets that Meredith "liked".
P7:7-14, Para. 18

 

 

(A) Hearsay. Devin G. Nunes
offers hearsay for which there is

no exception. Evid. Code §1200.

(B) Lacks foundation and
improper legal conclusion and
argument. Evid Code §800;
Bowden v. Robinson (1977) 67
Cal.App.3d 75, 720.

(C) Lacks requisite personal
knowledge/lacks foundation.

(D) Violates best evidence rule.
Evidence Code §1523.

(E) Irrelevant. Evidence Code
§350 and 352.

 

Sustained:

Overruled:

 

6

DEFENDANT’S OBJECTIONS TO DECLARATION OF DEVIN G. NUNES IN OPPOSITION TO
DEFENDANT’S MOTION TO STRIKE COMPLAINT

 

 
Case

oO oo Nn BHR HA & W NO

mw wNY NY YR NNR |
NS RRRePERBS FB Ger aakuneszs

Whelan Law Group,

A Professional Corporation
1827 East Fir Avenue, Suite 110
Fresno, California 93720
Tel: 559-437-1079
Fax: 559-437-1720

1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 106 of 174

 

 

 

16. Meredith admits that he is (A) Hearsay. Devin G. Nunes Sustained:
co-founder and chief technology offers hearsay for which there is
officer of DKE Technologies, a no exception. Evid. Code §1200. Overruled:
"search engine development
company". He supplies the Court (B) Lacks foundation and
with part of a website address, improper legal conclusion and
"(dketechnologies.com)". Meredith | argument. Evid Code §800;
appears to deny that he is a data Bowden v. Robinson (1977) 67
scientist with an expertise in Cal. App.3d 75, 720.
computer science. Significantly,
since the filing of this action, (C) Lacks requisite personal
Meredith has altered his LinkedIn knowledge/lacks foundation.
profile in an effort to downplay his
expettise in computer science. He (D) Violates best evidence rule.
used to describe himself asa "Data | Evidence Code §1523.
Scientist”:
Now, he claims to be "Executive (E) Irrelevant. Evidence Code
Director I Co-Founder at Social §350 and 352.
Impact Analytics Institute”.
Meredith also erased any reference
to DKE Technologies from his
Linkedin profile. [see
https://www.linkedin.com/in/benpm
eredith/} and scrubbed any v isible
trace of the former website of DKE
Technologies from the Internet. For
good measure, Meredith also deleted
his medium account [see
https://medium.com/@benpmeredith
], which contained numerous
incriminating statements.
P7:15-8:12, Para. 19
17. Meredith's direct threaton my | (A) Hearsay. Devin G. Nunes Sustained:
life, coupled with the quantity, offers hearsay for which there is
no exception. Evid. Code §1200. Overruled:

aggressive, inappropriate and
abusive statements that saturate his
tweets, retweets and likes, and the
relentless dloxing of my location at
events, at airports and on airplanes,
seriously alarms me and has
tormented me for years. The tweets
serve no legitimate purpose other

than to harass me and inflict harm

P8:13-18, Para. 20

 

(B) Lacks foundation and
improper legal conclusion and
argument. Evid Code §800;
Bowden v. Robinson (1977) 67
Cal.App.3d 75, 720.

(C) Lacks requisite personal
knowledge/lacks foundation.

(D) Violates best evidence rule.
Evidence Code §1523.

(E) Irrelevant. Evidence Code
§350 and 352.

 

 

 

7

DEFENDANT’S OBJECTIONS TO DECLARATION OF DEVIN G. NUNES IN OPPOSITION TO
DEFENDANT’S MOTION TO STRIKE COMPLAINT

 

 
Casq 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 107 of 174

2 || Dated: December 15, 2020 WHELAN LAW GROUP,
A ProfessjonatCorporation

3 oS, Waa -

By Brian D. Whelan,

Attorneys for Defendant BENJAMIN PAUL

MEREDITH

 

 

Oo @7o& 4N DBD wa sf

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28 8
A profes nl Compa na
Gast Fir Avenue, Suite 1 DEFENDANT’S OBJECTIONS TO DECLARATION OF DEVIN G. NUNES IN OPPOSITION TO
er eon, Calfomna 93720 DEFENDANT’S MOTION TO STRIKE COMPLAINT

Fresno, California 93720
Tel: 559-437-1079
Fax: 559-437-1720

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 108 of 174

EXHIBIT “9”
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 109 of 174

 

Whew Law Grinp,

BR WwW Ww

SD Oo SN HD tT

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

A Professvinel Corporadan

1927 Bast Fir Avenue, Suite
Treang, California 9372

Tel: SS9A STG
Sax: 359-437-1720

iit

 

. FILED
TULARE COUNTY SUPERIOR COURT

 

VISALIA DIVISION
Brian D. Whelan, Esq. (SBN 256534
WHELAN LAW ae A Prorsstonal Corporation DEC 15 2020
1827 East-Fir Avenue, Suite 116
Fresno, California 93720 STEPHANIE CAMERON, CLERK
Telephone: (559) 437-1079 BY
Facsimile: (559) 437-1720 LANrer
E-mail: brian@whelanlawgroup.com OMB N es

 

Sets yey

Attorneys for: Defendant BEN PAUL MEREDITH

SUPERIOR COURT OF THE STATE OF CALIFORNIA

 

COUNTY OF TULARE
DEVIN G. NUNES, Case No, VCU284528
Plaintiff, \) REPLY DECLARATION OF BEN
) MEREDIFH IN SUPPORT OF
vA \ DEFENDANT’S SPECIAL MOTION TO
} STRIKE PLAINTIFF'S COMPLAINT
BENJAMIN PAUL MEREDITH, PURSUANT TO CALIFORNIA CODE OF
TWITTER, INC., and DOES 1 to 100, ) CIVIL PROCEDURE SECTION 425.16 _
Inclusive, } (ANTEL-SLAPP)
)
Defendants. } Date: December 22, 2020
) Time: 8:30 a.m.
) Dept. 7
y
} Complaint Filed: October 5, 2020
) Trial Date: Not Set
1, BEN PAUL MEREDITH, declare:
1. Lam the one of the Defendants in this case. The following facts are within my

personal knowledge and, if called as a witness, I can testify competently to each of them.

2. One Twitter Account: I started my one and only twitter account in February 2012.
I only have one twitter account. Ido not have multiple twitter accounts, nor have I ever had
multiple twitter accounts.

3, No Threats: Again, 1 have never threatened Nunes’ life. I have never tweeted,
stated, or written (until now) “that Nunes should slit his throat with a razor.” I have never said
that Nunes should kill himself or cause himself bodily harm. Again, I have never directly or
indirectly threatened Nunes’ life, nor have I told anyone directly or indirectly to threaten Nunes’

1 \

DECLARATION OF BEN MEREDITH

 

 

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 110 of 174

Whelan Law Gipep,

Oo co SY BO A SS WH WH

Now NN NY NN WN
32a So 8 BS F&F F&F FSH UW RFBDE BH AS

28

AA Profoanional Corporation

$827 Eas Tir Avenue, Suite
Fresno, Cabfarnia 13720
Tel: 559-457-1079
Fas: 559-437-172)

Ho

 

 

life. I have never threatened bodily harm to Nunes nor said that I would cause bodily harm to
Nunes nor have J invited others, including Nunes, to cause bodily harm to Nunes. Since this
lawsuit began, I have reviewed twitter posting about Nunes. There are thousands of twitter users
that are vehemently opposed to Nunes. Perhaps one of them threatened Nunes, but it was not
me, Nunes derides me for not identifying my twitter handle with the suggestion being that if!
had only done so he could have or would have tracked down some evidence. Nunes did not
identify my twitter handle in the lawsuit or in his opposition to this motion and did not identify
anything I ever wrote or published because there is no evidence of any threats. While it is likely I
have deleted or edited tweets in last eight years, I can think of none specifically and none that
concern Nunes. I have certainly deleted nothing since being sued in this lawsuit and have not
“spoliated” evidence — though none existed in the first instance as I never made “true threats” as
Nunes and his counsel claim.

4. Hourly Tracking & other Delusional Claims: In his opposition papers, Nunes
accused me of monitoring his movements 24 hours a day, “doxing” him at airports (and
elsewhere), along with being a violent criminal. On all points, Nunes is both misguided and
deluded. Nunes claims that I am “obsessed” because he was told by an unnamed person
something about me that did not happen almost twenty years ago with a student. Like Nunes’
other below-the-belt claims, every aspect of this claim is false -- except potentially what some
unnamed person may have told Nunes 20 years ago (though I have no way of knowing what that
was or could have been it also sounds made up).

5. Third-Party Activities & Mt. Rainier Pictures: 1 do not control or conspire with
third parties to do anything related to Nunes nor do I control the thousands upon thousands of
people that use Mount Raineer in their profile pictures or elsewhere. In the State of Washington,
where I live, Mount Rainier is depicted on the state license plate and is an icon of the
Seattle/Puget Sound region. Nunes claims that because | used a picture of the iconic mountain as
a backdrop on a website therefore others using a similar backdrop are my agents or in fact me.
This illogical conclusion is absurd. There are approximately 13 million people living in the
Puget Sound region. 1 have seen many people use the same mountain backdrop on their twitter

2

DECLARATION OF BEN MEREDITH

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 111 of 174

accounts. I can confidently say under oath that those other people who also like and use the

mountain picture are not me nor do I control them — whoever they may be.

 

2
3 6. Merchandise and Go Fund Me Account: I have never sold Devin Nunes
4 merchandise of any kind, including, but not limited to, coffee mugs and/or t-shirts. I do not have |
5 || a gofundme account nor have l ever organized one or set one up. I have made no money off of |
6 || Devin Nunes — though I expect him to pay my fees and costs for having to bring this motion. As
7 || ajoke and expression of my first amendment right, ] though about buying a Devin Nunes mug
g || Online for my attorney as a Christmas gift after this lawsuit started. Out of respect for Nunes who
g || does not want that to happen, I will not be getting my attorney a gift this year.
10 7. Aucust 27, 2020 Event: J was not involved in asking Nunes if he had sued any
1] || more cows lately on his flight from Sait Lake City, Utah to Washington D.C.. I have looked at
12 || the video on twitter. The video appears to have been re-tweeted over cight thousand times,
13 || Contains over twenty-six thousand likes and was viewed over one million times. All of this
14 || information is publicly available on twitter. Nunes claims that ] shared or “doxed” this video
15 || even before he even landed. I did not.
16 8. Nunes advances dozens of other bizarre and factually erroneous claims designed
17 || to disparage me. Suffice it to say, Nunes has either willfully perjured himself or been misled by

1g || the attorneys that apparently are supplying the “‘intelligence.”

I declare under penalty of perjury, under the laws of the State of California, that

29 || the foregoing is true and correct.

21 Executed on December 13, 2020,-— oOo}

~

22 ~ it thi naotsedl

Ben yf eredith
_

 

28

Whrla ] ae Group,

A Protessional Gerporation
1827 Avenue, Suite 130

F; | California 9372. 3

Tek 359-437-1979 — — |

Van: 559-437-1720 |

DECLARATION OF BEN MEREDITH |

   
 

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 112 of 174

EXHIBIT “10”
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 113 of 174

=

wo eo sn DB ra BH WW BH

wee ete mem ame
2 Aa k & RP = G&S

wo
oo

Whelan law Grog,
A Profess

NM mR NM NY fh
Se FS PRR RSS

28

1627 Vase Fie Avene, Sue 110

Fi California 93790
"Fok $S9-437- 1079
Frag: 559-237-1720

Brian D. Whelan, Esq. (SBN 256534)

WHELAN LAW GROUP, A Professional Corporation

1827 East Fir Avenue, Suite 110
Fresno, California 93720
Telephone: (559) 437-1079
Facsimile: (559) 437-1720

E-mail: brian@whelaniawgroup.com

FILED
TULARE COUNTY SUPERIOR COURT
VISALIA DIVISION

DEC 15 2020

STEPHANIE GAMERON, CLERK
(he dex ‘Sandoval

   

Attorneys for: Defendant BEN PAUL MEREDITH

SUPERIOR COURT OF THE STATE OF CALIFORNIA

 

COUNTY OF TULARE
DEVIN G, NUNES, ) Case No. VCU284528
)
Plaintiff, | ) DECLARATION OF JAMIE CARTER IN
) SUPPORT OF DEFENDANT’S SPECIAL
v. ) MOTION TO STRIKE PLAINTIFF’S
} COMPLAINT PURSUANT TO
BENJAMIN PAUL MEREDITH, ) CALIFORNIA CODE OF CIVIL
TWITTER, INC., and DOES 1 to 100, ) PROCEDURE SECTION 425.16
Inclusive, } (ANTI-SLAPP)
Defendants. } Date: December 22, 2020
) Time: 8:30 a.m.
) Dept: 7.
)
) Complaint Filed: October 5, 2020
__) Trial Date: Not Set
1, JAMIE CARTER, declare:
1. The following facts are within my personal knowledge and, if called as a witness,

I can testify competently to each of them.

2. | live in Utah. On August 27, 2020, I boarded a flight from Salt Lake City, Utah to

 

Washington D.C. to take part in the march on Washington. After I boarded the flight, I noticed
that Congressman Devin Nunes was seated two rows in front of me. I consider myself politically
active and I knew of Devin Nunes at the time 1 saw him on the plane. T also knew that Mr.
Nunes’ was suing a twitter user called @devincow. What I did not know, until I saw Mr. Nunes

seated a couple of rows in front of me, was that Mr. Nunes would be on the same flight.

|

DECLARATION OF JAMIE CARTER

L>

ea

vim ane SS ae

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 114 of 174

 

 

| 3. After about an hour into the flight, | left my seat and went to the bathroom. After
4 || leaving the bathroom, | took my phone out and video recorded Mr. Nunes responding to my
3 || question about suing any more cows lately. What I said was “Sued any cows lately ....sued any
4 || Cow..more cows.. lately ....moo moo.” Mr. Nunes did not verbally respond.
5 4. I was not encouraged to ask Mr. Nunes if he had sued any more cows lately by
6 || anyone. In fact that idea came to me spontaneously as I was leaving the bathroom. Again, I did
7 || this myself and not part of some nefarious Antifa plot — which is what Mr. Nunes later professed
g || to the news. When we landed, the flight attendants blocked everyone from getting off until
g || Nunes had deplaned. I posted the video of Nunes’ non-verbal response to my question about
10 || Suing more cows on twitter and people retweeted it thousands of times. To be sure, this was also
1] || not part of some conspiracy or at the direction of anyone. I did this alone.
12 5. I have never heard of Ben Meredith. I have never communicated with Ben
13 || Meredith. It was just good (or bad) luck that I was on the same plane as Devin Nunes at the same
14 || time on August 27, 2020, Ihave first amendment rights to express my dissatisfaction with
15 || political lawsuits against twitter cows, and I exercised my right to ask a sitting Congressman if he
16 || Was suing any more cows while we were in a public space.
17 I declare under penalty of perjury, under the laws of the State of California, that
1g || the foregoing is true and correct.
19 Executed on December 12, 2020
s =
2] Gaye CARTER
22
23
24
25
26
27
Gusset Goo, 28
DECLARATION OF JAMIE CARTER

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 115 of 174

EXHIBIT “11”
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 116 of 174

FILED
Brian D. Whelan, Esq. (SBN 256534) TULARE COUNTY SUPERIOR COURT
WHELAN LAW GROUP, A Professional Corporation VISALIA DIVISION

1827 East Fir Avenue, Suite 110
Fresno, California 93720 DEC 15 2020

Telephone: (559) 437-1079
Facsimile: (559) 437-1720 STEPHANI CAMERON, CLERK i
E-mail: brian@whelanlawgroup.com py. clicis MeMmende?’: a

ht

 

Attorneys for: Defendant BEN PAUL MEREDITH

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF TULARE

Oo fo NN DO WD HP WH NH

Case No. VCU284528

DECLARATION OF YASMIN MENDOZA
IN SUPPORT OF DEFENDANT'S
SPECIAL MOTION TO STRIKE
PLAINTIFF’S COMPLAINT PURSUANT
TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 425.16
(ANTI-SLAPP)

DEVIN G. NUNES,

‘fore
oS

Plaintiff,

peck fu
Ro et

¥.

BENJAMIN PAUL MEREDITH,
IWITTER, INC., and DOES 1 to 100,
Inclusive,

a
Pe Ww

Date: December 22, 2020
Time: 8:30 a.m.
Dept.: 7

Defendants.

—-—
NO Wh

Complaint Filed: October 5, 2020
Trial Date: Not Set

—
~“
en ee

 

—
Go

I, Yasmin Mendoza, declare:

—
oO

1. The following facts are within my personal knowledge and, if called as a witness,

J
=

I can testify competently to each of them.

te
—

2. In Spring 2019, I started using the twitter handle @fresyas. Until I changed the

bo
bo

@fresyas account handle on January 1, 2020, I was the exclusive user and sole controller of the

N
ua

twitter handle @fresyas. I ultimately had to change the account name because weird non-human

te
fa

bot users would flood my posts and mentions, and then strange twitter accounts started to follow

to
A

me and cause me a lot of alarm and concer for my own safety.

No
a

3. [have reviewed the declaration of “Devin G. Nunes in opposition to Defendant,

N
~

Whelan Law Gronp, .
A Professional Cotpozation
1827 Best Fir Avenue, Suise 110
Fresno, Callforals 93720 1

Pet 559-437-1079 — F. AXED :
Fax! 589-437-1720
ae DECLARATION OF YASMIN MENDOZA

 

 

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 117 of 174

Whelan Law Group,

sa BH WF FEF W LH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

A Professional Corporation
1827 Bast Fir Avenue, Suite 110

Fresno, California 93720
Tel: 559-437-1079
Fax: 559-437-1720

 

Benjamin Paul Meredith’s motion to strike complaint pursuant to CCP 425.16.” I see at page five
(5) of Mr. Nunes’ declaration a tweet that he attributes to me. I recognize my handle @fresyas,
and a picture of myself next to the handle. I did not tweet that message at any point in time, nor
did anyone on my behalf. I specifically recognize that tweet because I was asked by people about
it at the time and I took a screen shot of it because I thought that it would be erased by whoever
posted it. The tweet is not mine, and the contents of the tweet are not true. Attached hereto as
Exhibit “A” is a true and correct copy of the tweet at issue appearing at page five (5) of Mr.
Nunes’ declaration.

4 In the Exhibit “A” tweet, I recognize the name of Nancy Gilmore. Nancy
worked on the Andrew Janz for Congress campaign in 2018. I know Nancy. I also worked on Mr.
Janz’ campaign. I do not know who Michelle Emmitt is nor have I met her, to my knowledge. I
have never spoken with Nancy Gilmore about Michelle Emmitt, @devincow, trolling Mr. Nunes
online, who set up the @devincow, or any other twitter user allegedly following Devin Nunes or
set up to do that.

5. To be abundantly clear, the tweet seen in Exhibit “A,” that Congressman
Devin Nunes claims I tweeted, authored, and published is not in fact my tweet. I did not author
any of the text appearing in Exhibit “A,” nor did anyone do so at my request or with my
permission, and the text itself is false.

I declare under penalty of perjury, under the laws of the State of California, that

the foregoing is true and correct.

 
 
   
 

Executed on December 10, 2020.

nin Mendoza

2

DECLARATION OF YASMIN MENDOZA

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 118 of 174

EXHIBIT “12”
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 119 of 174

 

 

1 | Brian D. Whelan, Esq. (SBN 256534) FILED
WHELAN LAW GROUP, A Professional Corporation TULARE COUNTY SUPERIOR COURT
2 | 1827 East Fir Avenue, Suite 110 ISALIA DIVISION
Fresno, California 93720
3 || Telephone: (559) 437-1079 DEC 15 2029
Facsimile: (559) 437-1720
4 | E-mail: brian@whelanlawgroup.com STEPHANIE CAMERON, CLERK
ce
5
Attorneys for: Defendant BENJAMIN PAUL MEREDITH
6 fais.
ARs, Meranae, Sarit
7 SUPERIOR COURT OF THE STATE OF CALIFORNIA Nah
8 COUNTY OF TULARE
9
10 || DEVIN G. NUNES, ) Case No. VCU284528
)
11 Plaintiff, ) PROOF OF SERVICE
)
12 v. )
)
13 || BENJAMIN PAUL MEREDITH, )
TWITTER, INC., and DOES 1 to 100, )
14 | Inclusive, )
)
15 Defendants. )
) Complaint Filed: October 5, 2020
16 ) Trial Date: Not Set
17 Tam employed in the County of Fresno, State of California. Iam over the age of

18 || 18 years and nota party to this action. My business address is: Whelan Law Group, A Professional
19 || Corporation, 1827 East Fir Avenue, Suite 110, Fresno, California 93720. On December 15, 2020,

20 || I caused to be served the within document(s):

21 1. REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
OF MOTION TO STRIKE COMPLAINT

22 ,
2. REPLY DECLARATION OF BEN MEREDITH IN SUPPORT OF
23 DEFENDANT’S SPECIAL MOTION TO STRIKE PLAINTIFF'S
COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL
24 PROCEDURES SECTION 425.16 (ANTI-SLAPP) ,
25 3. DEFENDANT’S OBJECTIONS TO DECLARATION OF DEVIN G, NUNES
Gass) IN IPPOSITION TO DEFENDANT’S MOTION TO STRIKE COMPLAINT
26 ’
¥ S 4, DECLARATION OF JAIME CARTER IN SUPPORT OF DEFENDANT’S
~— 27 SPECIAL MOTION TO STRIKE PLAINTIFF’S COMPLAINT PURSUANT
TO CALIFORNIA CODE OF CIVIL PROCEDURES SECTION 425.16
ectoenn 28 (ANTI-SLAPP)
A Professional Corporation
1827 East Fit Avenue, Suite 110
Fresno, Califoraia 93720 1

Tel 559-437-1079
Fax: 550-437-1720

 

PROOF OF SERVICE

 

 

 

 

 

 

{SNE REE re etn

rete eR amt

 

 

 
Casq]1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 120 of 174

1 5. DECLARATION OF YASMIN MENDOZA IN SUPPORT TO DEFENDANT’S
SPECIAL MOTION TO STRIKE PLAINTIFF’S COMPLAINT PURSUANT
TO CALIFORNIA CODE OF CIVIL PROCEDURES SECTION 425.16
(ANTI-SLAPP)

() VIA FAX: by causing to be transmitted via facsimile the document(s) listed above to
the fax number(s) set forth below on this date.

hh Ww bw

5|() BY HAND DELIVERY: by causing to be personally delivered the document(s) listed
above to the person(s) at the address(es) set forth below on this date.

6 () BY MAIL: by placing the envelope, addressed to addresses below, for collection and

7 mailing on the date following our ordinary business practices. I am readily familiar with
this business’ practice for collecting and processing correspondence for mailing. On the

8 same day that correspondence is placed for collection and mailing, it is deposited in the
ordinary course of business with the United States Postal Service in a sealed envelope

9 with postage fully paid.

10 | ©) BY PERSONAL SERVICE: by causing document(s) listed above to be personally
served to the person(s) at the address(es) set forth below.

 

 

i () BY EXPRESS MAIL DELIVERY: by causing document(s) listed above to be
12 deposited with the United States Express Mail Service for delivery to the person(s) at the
address(es) set forth below.
13 (X) BY ELECTRONIC SERVICE: by causing document(s) listed above to be
14 electronically mailed to the e-mail addresses listed below.
15 Derek P. Wisehart Steven S. Biss
Law Offices of Derek P. Wisehart 300 West Main Street, Suite 102
16 2330 W. Main Street Charlottesville, Virginia 22903
Visalia, CA 93291 Tel: (804) 501-8272
\7 Tel: (559) 636-9473 Fax: (202) 318-4098
Fax: (559) 636-9476 Email: stevenbiss@earthlink.net
18 Email: derek@dwisehartlaw.com
Counsel for Plaintiff
19 Counsel for Plaintiff
20
1 I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.
73 Executed on December 15, 2020, at Fresno, California.
4 Sfacty Vue
STACEY VUE
25
26
27
Whelan Law Group, 28
A Professional Corporation
1827 East Fir Avenue, Suite 110
Fresno, California 93720 2

Tel: 559-437-1079
Fax: 559-437-1720

 

PROOF OF SERVICE

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 121 of 174

EXHIBIT “13”
Case

oO sD - WwW

10
1]
12
13
14
iS
16
17
18
19
20
21
22
23
24
25
26
27
28

 

1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21

Derek P. Wisehart, Esq. #178100
Law Offices of Derek P. Wisehart
2330 W. Main Street

Visalia, California 93291
Telephone: (559) 636-9473
Facsimile: (559) 636-9476
Email: derek@dwisehartlaw.com

 

Steven S. Biss, Esquire

(Virginia State Bar No. 32972)

300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone: (804) 501-8272

Facsimile: (202) 318-4098

Email: stevenbiss@earthlink.net
(Application for Admission Pro Hac Vice
Filed)

Attorneys for Plaintiff, DEVIN G. NUNES

COUNTY OF TULARE

VS.

 

Page 122 of 174

SUPERIOR COURT OF THE STATE OF CALIFORNIA

DEVIN G. NUNES. Case No. VCU284528

Plaintiff, PLAINTIFF’S SUR-REPLY IN
OPPOSITION TO DEFENDANT’S REPLY
MEMORANDUM OF POINTS AND

AUTHORITIES
BENJAMIN PAUL MEREDITH,
TWITTER, INC., and Date: December 22, 2020
DOES 1 to 100, Inclusive, Time: 8:30 a.m.
Dept. 7
Defendants.

 

 

- PLAINTIFF’S SUR-REPLY IN OPPOSITION

 

TO DEFENDANT’S REPLY MEMORANDUM OF POINTS AND AUTHORITIES

 

 

 
Case

~S DB ON Se WY LH

Co

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 123 of 174

Plaintiff, DEVIN G. NUNES (“Plaintiff”), by his undersigned counsel, respectfully
submits this Sur-Reply to the reply memorandum of points and authorities in support of motion
to strike filed by defendant, Benjamin Paul Meredith (“Meredith”).

1. Meredith does not address any of Plaintiff's cases, and therefore concedes that a
cause of action for stalking does not arise from protected activity. True threats, including veiled
or hoax threats, are crimes. {https://www.fbi.gov/news/stories/hoax-threats-awareness- 100518}.!
Threats are not “acts in furtherance of a person’s right of free speech”. There is also no dispute
that thousands upon thousands of lewd, lascivious, obscene, offensive, hateful and degrading
tweets, retweets, replies and likes, constantly directed (tagged) at a single person on Twitter
(Plaintiff), over a two-year period, constitutes “harassment” within the meaning of § 1708.7 of

the California Civil Code.2 No Court has ever condoned or excused the use of social media to

threaten, intimidate, humiliate and degrade on the scale seen in this case.

 

2. Meredith understates the severity of his conduct and completely misses the big
picture of stalking.
! Meredith threatened Plaintiff in a “reply” to one of Plaintiffs tweets, A “reply”

on Twitter is a response to another person’s Tweet. A user, such as Meredith, can reply by
clicking or tapping the reply icon from a tweet. When Meredith replied to Plaintiff's tweet,
threatening Plaintiff's life, the reply showed up on Meredith’s profile page timeline and on
Plaintiff's homepage. Plaintiff also received a notification in his Notifications tab.
[https://help.twitter.com/en/using-twitter/mentions-and-
replies#:~:text=%20Reply%200verview%20%201 %20A%20reply%20is, follow%20the%20per
son%20who%20replied%20and...%20More%20]. Meredith’s declarations fail to disclose the
number and nature of the “replies” he posted to tweets written about Plaintiff.

2 “<Harass’ means a knowing and willful course of conduct directed at a specific
person which seriously alarms, annoys, torments, or terrorizes the person, and which serves no
legitimate purpose. The course of conduct must be such as would cause a reasonable person to
suffer substantial emotional distress, and must actually cause substantial emotional distress to the

person.” Cal. Civ. Code § 1708.7(b)(5).

a : 2
PLAINTIFF’S SUR-REPLY IN OPPOSITION
TO DEFENDANT’S REPLY MEMORANDUM OF POINTS AND AUTHORITIES

 

 

 
Case

“DR Ww B WB bP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 124 of 174

3. Meredith’s “evidence” consists almost entirely of general denials. His credibility,
however, is tainted by his admitted spoliation of evidence, the full extent of which is not yet
known to the Court or Plaintiff. The Court will note that Meredith is very careful in his choice
of words. In his reply declaration, he represents that he has only one Twitter account. He admits
that it is “likely I have deleted or edited tweets’ in the last eight years”, but “none that concern
Nunes.” Significantly, Meredith claims that he has “deleted nothing since being sued in this
lawsuit’, but Nunes’s evidence clearly shows that Meredith changed his Linkedin profile,
scrubbed the DKE Technologies website from the Internet, and deleted his Medium account.
Meredith is not being truthful and he is deliberately trying to put blinders on the Court.

4. In the face of Plaintiff's unequivocal evidence concerning Meredith’s threat and
his abuse of Twitter over the past two years, Meredith continues to conceal the name of his
Twitter account, and he continues to obfuscate on relevant matters, such as (a) the number of
tweets he posted in 2019 and 2020, (b) the identity of the accounts that he controls, (c) the identity
of those with whom he communicates, (d) the nature of his communications, ie. “direct
messages”, with those third-parties, (e) the subject matters of Meredith’s tweets, retweets and
replies, and (f) the subject matters of the 3.73 “average” daily tweets that Meredith “liked”.

5. Meredith’s reply declaration, 4] 5, contains an admission that clearly demonstrates
he is using more than one Twitter account. Meredith represents in his reply declaration that
“Nunes claims ... I used a picture of the iconic mountain [Mt. Rainier] as a backdrop on a website

therefore others using a similar backdrop are my agents or in fact me”. Plaintiff in his

 

3 Meredith is a data scientist with an intimate working knowledge of Twitter's
architecture. He knows the difference between a “tweet” and a “reply”. As stated above,
Meredith threatened Plaintiff in a “reply”, which Meredith then quickly deleted.

 

 

: 3 -
PLAINTIFE’S SUR-REPLY IN OPPOSITION
TO DEFENDANT’S REPLY MEMORANDUM OF POINTS AND AUTHORITIES

 

 
Case

oO Fe SD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

(

 

 

:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 125 of 174

Declaration never claimed that Meredith used a picture of “Mt. Ranier”. Plaintiff pointed
out that Meredith uses “a picture of a mountain peak in Washington State on multiple profile
pages, including one of his Twitter accounts.” Plaintiff did not include a picture of the “mountain
peak”. Meredith voluntarily supplied the name of the “mountain peak” because only Meredith
knows the picture profile he used on his website and on his alternative Twitter account was a
picture of Mt. Ranier.

6. It is also striking that Meredith “took the time” to calculate the exact average
number of “tweets” and “likes” he posted since the “inception” of his Twitter days in 2012, but
Meredith refuses to identify the name of his account(s) and refuses to admit the substance of a
single one of thousands of tweets, retweets, replies and likes he posted about Plaintiff.‘

7. Meredith’s reply memorandum includes a declaration by Yas Mendoza, which
compounds Meredith’s credibility problems. Ms. Mendoza was an intern for Andrew Janz
(“Janz”) during Janz’s failed campaign against Plaintiff in 2018. She is pictured in multiple
tweets that still appear on Twitter. [https://witter.com/claraaS 59/status/10457923824598958 10].
In 2018, Ms. Mendoza tweeted from an account called, “@yazmendza”. Her tweets are
preserved by the “Wayback Machine”, a digital archive of the World Wide Web, founded by the
Internet Archive, a nonprofit library based in San Francisco. Ms. Mendoza states that she started
using the twitter handle, “@fresyas”, in “Spring 2019”, after she was followed by “strange twitter

accounts”, which, like Plaintiff, caused her “a lot of alarm and concern for my own safety.” Ms.

 

4 Obviously, Meredith is hiding material information related to his use of Twitter,
including the number of accounts he controls. In light of Meredith’s obfuscation, if the court
does not deny this motion at the outset, then good cause exists and Plaintiff alternatively
respectfully requests that this hearing be continued, and that the court grant leave to conduct
limited SLAPP discovery to pursuant to § 425.16(g) on the issue of reasonable probability of
prevailing and to verify the information that Meredith intentionally omitted,

 

 

 

__ 7 _
PLAINTIFE’S SUR-REPLY IN OPPOSITION
TO DEFENDANT’S REPLY MEMORANDUM OF POINTS AND AUTHORITIES

 

 

 

 

 
Case

 

:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 126 of 174

Mendoza claims that she did not tweet the message on July 8, 2019, but offers the Court no
hypothesis as to how someone hacked her Twitter account and posted the very content specific
message about Twitter account, @devincow, being an account connected to Meredith’s wife.
Ms. Mendoza also fails to note that she deleted her old “@fresyas” account in early 2020, and
replaced it with an account simply titled, “Yas”, with the handle “FresYas”. The motive for
deleting the old account is unknown without discovery.

8. Finally, the connection to Janz is highly relevant. Janz is the founder of the Voter
Protection Project (“VPP”). [https://protectvoting.org/our-team/]. On at least one occasion, as

disclosed on VPP’s Form 3X filed with the Federal Election Commission (“FEC”), VPP paid

Meredith’s attorney’s fees:

 

Image# 201907269151676268

 

SCHEDULE B (FEC Form 3X) u ' hedule(s) FOR LINE NUMBER: PAGE 307 OF 315 |
se separate schedisle(s,
ITEMIZED DISBURSEMENTS forestn carsgory athe, | SREK ONY ONG) es imies Far
Detaited Summary Page "| Dba i. Bb H see {129 -| 306

 

 

 

 

 

 

Any information copied from such Reports and Statements may not be sold or used by any person for the purpose of soliciting contributions
or for commercial purposes, other than using the name and address of any political comsniltee to solicit contributions from such cornrmitiee.

D NAME OF COMMITTEE (In Full)

 

 

Veter Protection Project

 

 

Full Name (Last, First, Middle Initial)
A. The Hawkins Law Firm

 

 

Mailing Address 222 Monument Ave

 

City State Zip Code FEC Kentification Number
Richmond VA 23220

Purpose of Disbursement
Legal Consulting

Candidate Name

 

 

 

   
 
   

nsa : »
Amount of Each Disbursement this Period

 

 

 

 

  

 

 

 

Office Sought: ' House Disbursement For: 3000.00
o pom — Bo cme Sas oboe OV Ravan naneed
; | Senate Primary : | General
| President [| Other (specify) y Aicine:item

Slate: District: ! _

 

 

 

 

Plaintiff reasonably expects that further connection between Meredith and Janz will be revealed

in discovery.
Ht

Mt

3
PLAINTIFF’S SUR-REPLY IN OPPOSITION
TO DEFENDANT’S REPLY MEMORANDUM OF POINTS AND AUTHORITIES

 

 

 

 
Case |1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 127 of 174

 

1

4 IV. CONCLUSION AND REQUEST FOR RELIEF

3 For the reasons stated above, in Plaintiffs Memorandum in Opposition and at the hearing

4 || of this matter, Plaintiff respectfully requests that Meredith’s motion to strike be DENIED.

5

6 In the alternative, if Meredith’s criminal and civil cyber-stalking, threatening, and

harassing course of conduct somehow survives the step-one prong of the court’s analysis as an

9 exercise of protected free speech, then good cause exists to continue this hearing and grant leave
10 || pursuant to CCP §425.16(g) (upon Noticed Motion if necessary), to conduct limited discovery

11 || on the step-two prong of reasonable probability of prevailing.
12

2 DATED: December 18, 2020 LAW OFFICE.OF DEREK P. WISEHART
14 Pome \ f

, | /
dS

7 Derek P. Wisehart, Attomey for Plaintiff.

17
18
19
20
21
22
23
24
ps)
26
27

 

6
28 PLAINTIFF'S SUR-REPLY IN OPPOSITION
TO DEFENDANT’S REPLY MEMORANDUM OF POINTS AND AUTHORITIES

 

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 128 of 174

10

11

12

13

14

15

16

17

18

i9

20

21

22

23

24

25

26

PROOF OF SERVICE

STATE OF CALIFORNIA, COUNTY OF TULARE

| am a citizen of the United States and a resident of the County aforesaid; | am over the
age of eighteen years, and not a party to the within action; my business address is 2330

W. Main Street, Visalia, California 93291.

On December /_, 2020, I served the foregoing PLAINTIFF’S SUR-REPLY IN
OPPOSITION TO DEFENDANT’S REPLY MEMORANDUM OF POINTS AND

AUTHORITIES
on all interested parties, by placing a true copy thereof enclosed in a sealed envelope

and addressed as follows:

 

 

Brian D. Whelan, Esq.

WHELAN LAW GROUP, A Professional
Corporation

1827 East Fir Ave., Suite 110

Fresno, CA 93720

Email: brian@whelanlawgroup.com

 

 

[ ] By Personal Service - | delivered such envelope by hand to the
addressee.
[ ] By Mail - | deposited such envelope with the United States Postal Service,

 

enclosed in a sealed envelope with postage thereon fully prepaid, in the United
States Mail at Visalia, California. | am readily familiar with the business practice at
my place of business for collection and processing of correspondence for mailing
with the United States Postal Service. Correspondence so collected and processed
is deposited with the United States Postal Service that same day in the ordinary

course of business.

[ ] By Express Service Carrier - | deposited in a box or other facility
regularly maintained by Federal Express, an express service carrier, or delivered to
a courier or driver authorized by said express service carrier to receive documents in
an envelope designated by the said express carrier, with delivery fees paid or

provided for.

[ ] By Facsimile - | transmitted from a facsimile transmission machine whose
telephone number is 559/636-9476, the afore-described document(s), and a copy of
this declaration to the above interested parties at the listed facsimile transmission

telephone number.

[X] By Electronic Service: | sent the afore-described document(s) from
email address derek@dwisehartlaw.com to the person(s) at the email addresses
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 129 of 174

1 listed above. | did not receive within a reasonable time after transmission any
electronic message or other indication that the transmission was unsuccessful.

X_ (State) | declare under penalty of perjury under the laws of the State of
3 California that the foregoing is true and correct.

4 (Federal) | declare that | am employed in the office of a member of the Bar of
this Court at whose direction the service was made.

Executed on December 4X. , at Visalia, California.

\
|

 

\ LSA
Derek P>Wiseharts.

10
11
12
a3
14
1s
16
17
18
19
20
21
22
23
24
25

26
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 130 of 174

EXHIBIT “14”
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 131 of 174

. FILED
Brian D. Whelan, Esq. (SBN 256534)
WHELAN LAW GROUP, A Professional Corporation TULARE COUNTY Eh copa
1827 East Fir Avenue, Suite 110
Fresno, California 93720 DEC 18 2020
Telephone: (559) 437-1079 ;
Facsimile: (559) 437-1720 STEPHANIE CAMERON, CLERK

E-mail: brian@whelanlawgroup.com BY.

—_

     

Attorneys for: Defendant BEN PAUL MEREDITH

SUPERIOR COURT OF THE STATE OF CALIFORNIA
| COUNTY OF TULARE

Oo Oo WT A UW F&F W WN

DEVIN G. NUNES, Case No. VCU284528

oS

NOTICE OF ERRATA TO DECLARATION
OF YASMIN MENDOZA IN SUPPORT OF
DEFENDANT’S SPECIAL MOTION TO
STRIKE PLAINTIFF’S COMPLAINT
PURSUANT TO CALIFORNIA CODE OF
CIVIL PROCEDURE SECTION 425.16
(ANTI-SLAPP) —

Plaintiff,

ake
Ne

¥.

BENJAMIN PAUL MEREDITH,
TWITTER, INC., and DOES 1 to 100,
Inclusive,

— et
b&b WwW

Defendants.

—
nh

Date: December 22, 2020
Time: 8:30 a.m.
Dept.: 7

—_
sam

Complaint Filed: October 5, 2020
Trial Date: Not Set

—_
oO
Met me See Ne! ee! eee ee! Sms! See! “tet Sener! Soe Near? ee! mee! Nee! set” eel”

 

—
So

TO THE COURT AND TO COUNSEL OF RECORD FOR ALL PARTIES:
PLEASE TAKE NOTICE that Defendant BEN PAUL MEREDITH, by and through

we kw
re &

his attorneys hereby respectfully submits this Notice of Errata in the DECLARATION OF YASMIN

mp th
Ww ON

MENDOZA IN SUPPORT OF DEFENDANT’S SPECIAL MOTION TO STRIKE PLAINTIEFF’S
COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 425.16

mw
A

(ANTI-SLAPP), dated December 10, 2020 and previously filed with the Court on December 15,

2020.
Hit
Whekut Law Grow, 28 f f / /

A Professional Coxpotaiion
1827 Enet Fir Avenue, Suite 0
Fresno, California 93720 , 1
Tel: 989-447-1079

Bas: 350-437-1720 - :
. NOTICE OF ERRATA TO DECLARATION OF YASMIN MENDOZA

nh
oO

FAXED

No
~J

 

 

 

 
Cas@q 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 132 of 174

Due to an oversight Exhibit “A”to the declaration was inadvertently omitted from

—

the filing on December 15, 2020. The proper and complete Declaration of Yasmin Mendoza is

respectively attached hereto as Exhibit "A".

Dated: December 18, 2020 WHELAN LAW GROUP,
A

 

 

By tdest D. Whelan,
Attorneys for Defendant BENJAMIN PAUL

MEREDITH

oO Oe NAN BD HH BH WH N

N wR N NY NM NY KY YW
NB Pp PP BSB B® B CeraQE DBR OKRA S

 

Whelan Law Group, 28
A Professional Corporation
1827 East Fir Avenue, Suite 110
Fresno, California 93720 2
‘Tel: 559-437-1079
Fax: 559-437-1720

NOTICE OF ERRATA TO DECLARATION OF YASMIN MENDOZA

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 133 of 174

EXHIBIT "A"
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 134 of 174

1 | Brien D. Whelan, Esq. (SBN 256534)
WHELAN LAW GROUP, A Professional Corporation

 

2 | 1827 East Fir Avenue, Suite 110
Fresno, California 93720
3 Telephone: (559) 437-1079
| Facsimile: (559) 437-1720
4 | E-mail: brian@whelanlawgroup.com
5 |
6 Attomeys for: Defendant BEN PAUL MEREDITH
7 SUPERIOR COURT OF THE STATE OF CALIFORNIA
8 COUNTY OF TULARE |
9 |:
1}
10 || DEVIN G. NUNES, } Case No. VCU284528
11 Plaintiff, DECLARATION OF YASMIN MENDOZA
) IN SUPPORT OF DEFENDANT’S |
12 |: v. } SPECIAL MOTION TO STRIKE |
) PLAINTIFF’S COMPLAINT PURSUANT
13 | BENJAMIN PAUL MEREDITH, ) TO CALIFORNIA CODE OF CIVIL
. TWITTER, INC., and DOES 1 to 100, PROCEDURE SECTION 425.16 |
14 | Inclusive, (ANTI-SLAPP) |
15 h Defendants. } Date: December 22, 2020 |
) Time: 8:30 a.m.
16) Dept.: 7
17° } Complaint Filed: October 5, 2020
) Trial Date: Not Set
18 |
19 | I, Yasmin Mendoza, declare:
20 | 1. The following facts are within my personal knowledge and, if called as a witness,
21 | Tean testify competently to each of them.
22 2. In Spring 2019, Istarted using the twitter handle @fresyas. Until I changed the

23 | @fresyas account handle on January 1, 2020, I was the exclusive user and sole controller of the
24 | twitter handle @fresyas. I ultimately had to change the account name because weird non-human

25 | bot users would flood my posts and mentions, and then strange twitter accounts started to follow

26 | me and cause me a lot of alarm and concern for my own safety.

27 | 3, [have reviewed the declaration of “Devin G. Nunes in opposition to Defendant,
28 |
Whelan Law Gronp, I
1827 Rant Pir Averne, Suite 210
Freano, Califomis $3720 1

Fax: 559-437-9720 ~
DECLARATION OF YASMIN MENDOZA

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 135 of 174

Whelan Las Gor
A Professional

—

mo ON NR NY
See eSRE SSeS RE REE E S

28 |

1827 Bast Fir Avene, Suite re 310
93720

Freane, California
"Te: 559-437-1079
Fax: 559-037-1720

| did anvone on my behalf. I specifically recognize that tweet because I was asked by p

| it at the

ere raaee YY

Benjamin Paul Meredith’s motion to strike complaint pursuant to CCP 425. 16.” I see at page five

| (5) of Mr. Nunes’ declaration a tweet that be attributes to me. I recognize my handle @fresyas,

| and a picture of myself next to the handle. I did not tweet that message at any. point in time, nor

eople about

time and I took a screen shot of it because I thought that it would be erased by whoever

 

\ . posted it. The tweet is not mine, and the contents of the tweet are not true. Attached hereto as

| Exhibit “A” is a true and correct copy of the tweet at issue appearing at page five (5) of Mr.

| Nunes’ declaration.
4 In the Exhibit “A” tweet, I recognize the name of Nancy Gilmore. Nancy

_ worked on the Andrew Janz for Congress campaign in 2018. I know Nancy. I also worked on Mr.

J anz’ campaign. I do not know who Michelle Emmitt is nor have I met her, to my knowledge. I

have never spoken with Nancy Gilmore about Michelle Emmitt, @devincow, trolling Mr. Nunes

online, who set up the @devincow, or any other twitter user allegedly following Devin Nunes or

|
| set up to do that.
5. To be abundantly clear, the tweet seen in Exhibit “A,” that Congressman

Devin Nunes claims I tweeted, authored, and published is not in fact my tweet. I did not author

any of the text appearing in Exhibit “A,” nor did anyone do so at my request or with my

permission, and the text itself is false.

I declare under penalty of perjury, under the laws of the State of California, that

the foregoing is true and correct.

Executed on December 10, 2020.
SY

ec ttnemrtnnteean tert

f J,
Yaymin Mendoza

2

DECLARATION OF YASMIN MENDOZA

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 136 of 174

EXHIBIT “A”
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 137 of 174

 

 

 

 

 

 

 

1 14. My attorneys traced the anonymous Twitter accounts to Meredith by searching
9 || the Internet and Twitter. On September 16, 2019, shortly after Meredith threatened my life, a
3 || WordPress.com website appeared on the Internet. The website contains the following
4 || information:
| Michelle Emmett |
icnelle ett Is
7 |) .
| @devincow reveals former —
)  Janzi fre
ay anz intern @1resyas
{ » .
W Mendoza #Fresno #politics
12 | | & janzimemtruths & September 16,2019 Politics % Fresno
|
13 |
14 «;, Yas Mendoza
is || | .
16 || | Michelle Emmitt @CmmettMiche1 ier is
all @devincow, She made the account to
| troll Nunes because Nancy Gilmore asked |
18 | her to. | |
19 vy Pte Baul 8 |
20 | 9 Retweets 4 dikea
21 ‘3 tog & |
|
22 || — —__—_
23 | fhttps://janztrolls.wordpress.com/20 19/097] 6/michelle-emmett-is-devincow-reveals-former-
24 janz-intern-fresyas-mendoza-fresno-politics/}. The user of the @EmmettMichel lem Twitter |
25 account created the following profile: |
26 ||
27 |
28 || —~ —— ag
| DECLARATON OF DEVIN G. NUNES
|

 
 

Casq 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 138 of 174
1 PROOF OF SERVICE
2 I am employed in the County of Fresno, State of California. I am over the age of
18 years and not a party to this action. My business address is: Whelan Law Group, A
3 Professional Corporation, 1827 East Fir Avenue, Suite 110, Fresno, California 93720. On
December 18, 2020, I caused to be served the within document(s): NOTICE OF ERRATA TO
4 || DECLARATION OF YASMIN MENDOZA IN SUPPORT OF DEFENDANT’S SPECIAL
MOTION TO STRIKE PLAINTIFF’S COMPLAINT PURSUANT TO CALIFORNIA
5 | CODE OF CIVIL PROCEDURE SECTION 425.16
(ANTI-SLAPP)
6 ()  VIAFAX: by causing to be transmitted via facsimile the document(s) listed above to
7 ‘the fax number(s) set forth below on this date.
git) BY HAND DELIVERY: by causing to be personally delivered the document(s) listed
above to the person(s) at the address(es) set forth below on this date.
9 () BY MAIL: by placing the envelope, addressed to addresses below, for collection and
10 mailing on the date following our ordinary business practices. I am readily familiar with
this business’ practice for collecting and processing correspondence for mailing. On the
11 same day that correspondence is placed for collection and mailing, it is deposited in the
ordinary course of business with the United States Postal Service in a sealed envelope
12 with postage fully paid.
1334) BY PERSONAL SERVICE: by causing document(s) listed above to be personally
served to the person(s) at the address(es) set forth below.
4 () BY EXPRESS MAIL DELIVERY: by causing document(s) listed above to be
15 deposited with the United States Express Mail Service for delivery to the person(s) at the
address(es) set forth below.
16 (X) BY ELECTRONIC SERVICE: by causing document(s) listed above to be
17 electronically mailed to the e-mail addresses listed below.
18 Derek P. Wisehart Steven S. Biss
Law Offices of Derek P. Wisehart 300 West Main Street, Suite 102
19 2330 W. Main Street Charlottesville, Virginia 22903
Visalia, CA 93291 Tel: (804) 501-8272
20 Tel: (559) 636-9473 Fax: (202) 318-4098
Fax: (559) 636-9476 Email: stevenbiss@earthlink net
21 Email: derek@dwisehartlaw.cor
Counsel for Plaintiff
22 Counsel for Plaintiff
23
24 I declare under penalty of perjury under the laws of the State of California that the
25 foregoing is true and correct.
26 Executed on December 18, 2020, at Fresno, California.
27 C7
STACEY VUE ——‘<O
Whelan Law Group, 28
A Professional Corporation
1827 Bast Fir Avenue, Suite 110
Fresno, California 93720 3
Fe 8590437-1720
NOTICE OF ERRATA TO DECLARATION OF YASMIN MENDOZA

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 139 of 174

EXHIBIT “15”
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 140 of 174

 

FILED
COUNTY SUPERIOR COURT
1 | Brian D. Whelan, Esq. (SBN 256534) VISALIA DIVISION
WHELAN LAW GROUP, A Professional Corporation '
2 | 1827 East Fir Avenue, Suite 110 . : DEC 18 2020
Fresno, California 93720 .
3 | Telephone: (559) 437-1079 STEPHANIE CAMERON, CLERK
Facsimile: (559) 437-1720 Lette Mermernreemeseeeee =
4 || E-mail: brian@whelanlawgroup.com BER RU
5 .
Attorneys for: Defendant BEN PAUL MEREDITH
6
7 SUPERIOR COURT OF THE STATE OF CALIFORNIA
8 COUNTY OF TULARE
9
10 || DEVIN G. NUNES, ) Case No. VCU284528
)
11 Plaintiff, \} DEFENDANT’S OBJECTIONS TO
) PLAINTIFF’S SUR-REPLY IN
12 Vv. OPPOSITION TO DEFENDANT’S REPLY
MEMORANDUM OF POINTS AND
13 || BENJAMIN PAUL MEREDITH, } AUTHORITIES
TWITTER, INC., and DOES 1 to 100, }
14 || Inclusive, ) Date: December 22, 2020
) Time: 8:30 am.
15 Defendants. ) Dept.: 7
)
16 ) Complaint Filed: October 5; 2020
Trial Date: Not Set
17
18 . Defendant BEN PAUL MEREDITH (“Defendant”) hereby objects to Plaintiff's sur-

19 || reply as it is not authorized by the Code of Civil Procedure. (C.C.P. § 1005.)

20

21
Dated: December 18, 2020

 
 

22

23 we oer. ae ; “A
By Brian D. Whelan,

24 Attorneys for Defendant BEN PAUL MEREDITH

 

25

FRXED) 2°

27
28

Whelan Law Group,
A Professional Corporation
1827 Bast Pir Avenue, Suite 110 :
Fresno, California 93720 1
Tel: 559-437-1079

Bax: 559-437-1720 : -
DEFENDANT’S OBJECTIONS TO PLAINTIFF’S SUR-REPLY

 

 

 
 

Cas@q 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 141 of 174
1 PROOF OF SERVICE
2 I am employed in the County of Fresno, State of California. I am over the age of
18 years and not a party to this action. My business address is: Whelan Law Group, A
3 Professional Corporation, 1827 East Fir Avenue, Suite 110, Fresno, California 93720. On
December 18, 2020, I caused to be served the within document(s): DEFENDANT’S
4 | OBJECTIONS TO PLAINTIFF’S SUR-REPLY IN OPPOSITION TO DEFENDANT’S
REPLY MEMORANDUM OF POINTS AND AUTHORITIES
> ()  VIAFAX: by causing to be transmitted via facsimile the document(s) listed above to
6 the fax number(s) set forth below on this date.
7) €) BY HAND DELIVERY: by causing to be personally delivered the document(s) listed
above to the person(s) at the address(es) set forth below on this date.
8 () BY MAIL: by placing the envelope, addressed to addresses below, for collection and
9 mailing on the date following our ordinary business practices, I am readily familiar with
this business' practice for collecting and processing correspondence for mailing. On the
10 same day that correspondence is placed for collection and mailing, it is deposited in the
ordinary course of business with the United States Postal Service in a sealed envelope
11 with postage fully paid.
i24() BY PERSONAL SERVICE: by causing document(s) listed above to be personally
served to the person(s) at the address(es) set forth below.
iB () BY EXPRESS MAIL DELIVERY: by causing document(s) listed above to be
14 deposited with the United States Express Mail Service for delivery to the person(s) at the
address(es) set forth below.
= (X) BY ELECTRONIC SERVICE: by causing document(s) listed above to be
16 electronically mailed to the e-mail addresses listed below.
17 Derek P. Wisehart Steven S. Biss
Law Offices of Derek P. Wisehart 300 West Main Street, Suite 102
18 2330 W. Main Street Charlottesville, Virginia 22903
Visalia, CA 93291 Tel: (804) 501-8272
19 Tel: (559) 636-9473 Fax: (202) 318-4098
Fax: (559) 636-9476 Email: stevenbiss(@earthlink.ne
20 Email: derek@dwisechartlaw.com
Counsel for Plaintiff
21 Counsel for Plaintiff
22
23 I declare under penalty of perjury under the laws of the State of California that the
24 foregoing is true and correct.
25 Executed on December 18, 2020, at Fresno, California.
26 K /
47 STACEY VUE
28
Whelan Law Group,
A Professional Corporation
1827 East Fir Avenue, Suite 110
Fresno, California 93720 2
Fan $50-459-1720
DEFENDANT’S OBJECTIONS TO PLAINTIFFS SUR-REPLY

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 142 of 174

EXHIBIT “16”
Case

oO So SDN

10
tl
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Derek P. Wisehart, Esq. #178100
Law Offices of Derek P, Wisehart
2330 W. Main Street

Visalia, California 93291
Telephone: (559) 636-9473
Facsimile: (559) 636-9476
Email: derek@dwisehartlaw.com

Steven S. Biss, Esquire

(Virginia State Bar No. 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone: (804) 501-8272
Facsimile: (202) 318-4098
Email: stevenbiss@earthiink.net

Filed)

DEVIN G. NUNES.
Plaintiff,

VS.

BENJAMIN PAUL MEREDITH,
TWITTER, INC., and
DOES 1 to 100, Inclusive,

(Application for Admission Pro Hac Vice

Attorneys for Plaintiff, DEVIN G. NUNES

Defendants.

 

 

(L:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 143 of 174

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF TULARE

Case No. VCU284528

PLAINTIFF’S NOTICE OF MOTION AND
MOTION FOR LEAVE TO CONDUCT
SPECIFIED DISCOVERY PURSUANT TO
C.CP. § 425.16(g)

Date: January 22, 2021
Time: 8:30 a.m.

Dept. 10

Hon. Gary L. Paden

 

 

 

PLAINTIFF'S NOTICE OF MOTION AND MOTION FOR LEAVE TO CONDUCT SPECIFIED
DISCOVERY PURSUANT FO C.C.P. § 425(g)

 

 

 
Case

ID A BR WD wh

10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

f1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 144 of 174

Plaintiff, DEVIN G. NUNES (‘Plaintiff’), by his undersigned counsel, pursuant to
California Code of Civil Procedure (“C.C.P.”) § 425.16(g), for good cause respectfully moves
the Court for leave to conduct specified discovery (detailed below) in the event the Court
proceeds to step two in its analysis of the anti-SLAPP motion to strike filed by defendant,
Benjamin Paul Meredith (“Meredith”).

Notice of Motion and Notice of Hearing

TO THE COURT, ALL PARTIES AND COUNSEL OF RECORD:

PLEASE TAKE NOTICE THAT on January 22, 2021, at 8:30 a.m., or as soon thereafter
as counsel may be heard, in Department 10 of the Tulare County Superior Court, located at 221
S. Mooney Blvd., Visalia, California 93291, Devin G. Nunes, by counsel, will move the Court
pursuant to § 425.16(g) of the California Code of Civil Procedure for leave to conduct specified
discovery (detailed below).

Plaintiff has timely filed this motion. Good cause exists to allow him to conduct limited
discovery. In his anti-SLAPP motion, Meredith contends that Plaintiff is unable to demonstrate
a probability of prevailing on his claims of stalking and common law commercial
misappropriation. Meredith is hiding the ball. He possesses evidence that will support Plaintiff's
claims. For the reasons stated below, the Court should permit Plaintiff to conduct limited
discovery.

Memorandum of Points and Authorities

1. The filing of a motion to strike pursuant to C.C.P § 425,16 stays all discovery

proceedings in the action. Section 425.26(g) provides that the Court “on noticed motion and for

good cause shown, may order that specified discovery be conducted” notwithstanding the

automatic stay.

 

2
PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO CONDUCT SPECIFIED
DISCOVERY PURSUANT TO C.C.P. § 425(g)

 

 

 

 
Case

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

1 :21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 145 of 174

2: “If the plaintiff makes a timely and proper showing in response to the motion to
strike, that a defendant or witness possesses evidence needed by plaintiff to establish a prima
facie case, the plaintiff must be given the reasonable opportunity to obtain that evidence through
discovery before the motion to strike is adjudicated. The trial court, therefore, must liberally
exercise its discretion by authorizing reasonable and specified discovery timely petitioned for by
a plaintiff in a case such as this, when evidence to establish a prima facie case is reasonably
shown to be held, or known, by defendant or its agents and employees.” Lafayette Morehouse,
Ine. v. Chronicle Publishing Co., 37 Cal.App.4® 855, 868, 44 Cal.Rptr.2d 46 (1995); see also
Ruiz v. Harbor View Community Ass'n, 134 Cal.App.4 1456, 1475, 37 Cal.Rptr.3d 133 (2005)
(defamation case remanded to the trial court to consider plaintiff's discovery request on the issue
of publication); Garment Workers Center v, Superior Court, 117 Cal. App.4" 1156, 1162, 12
Cal.Rptr.3d 506 (2004) (“Surely the fact [that] evidence necessary to establish the plaintiffs
prima facie case is in the hands of the defendant or a third party goes long way toward showing
good cause for discovery.”).

3, In determining whether good cause exists to lift the discovery ban, other relevant
factors to consider include: (a) “whether the information the Plaintiff seeks to obtain through
formal discovery proceedings is readily available from other sources or can be obtained through
informal discovery”; (b) “the Plaintiff's need for discovery in the context of the issues raised in
the [anti-] SLAPP motion,” and (c) the relative circumstances of the parties and the importance
of freezing discovery to protect the Defendant. Garment Workers Center, 117 Cal.App.4"™ at
1162, 12 Cal. Rptr.3d at 509-510.

4, A court exercising its discretion to grant or deny a motion for discovery under §
425.16(g) should remain mindful that the anti-SLAPP statute was adopted to end meritless suits

targeting “protected speech”, “not to abort potentially meritorious claims due to a lack of

3
PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO CONDUCT SPECIFIED
DISCOVERY PURSUANT TO C.C.P. § 425(g)

 

 

 

 
Case

Oo CO “SO BA te Re OULU

~m NN NY YN NK NY
ea Aa FSS f& FS Ce AIR AES HTS

 

1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 146 of 174

discovery.” Sweetwater Union High School Dist. v. Gilbane Building Co., 6 Cal.5" 931, 949,
243 Ca,Rptr.3d 880 (2019).

5. Here, all of the relevant factors weigh in favor of allowing Plaintiff to conduct
limited discovery.

A. Meredith Possesses Necessary Evidence

6. Meredith possesses specific information that is necessary to establish a prima
facie case of stalking and common law commercial misappropriation, including (a) the name or
handle of his Twitter account(s), (b) the number of tweets, retweets, replies and likes Meredith
actually posted in 2019 and 2020, (c) the identity of the Twitter accounts that Meredith controls
or that he used in 2019 and 2020,! (d) the identity of those with whom Meredith communicates,
(d) the nature of his communications, i.¢., private “direct messages”, with those third-parties, (e)
the content of Meredith’s tweets, retweets, replies and likes, and (f) all sources of income for
Meredith in 2019 and 2020.

7. Each of these specific subject matters is relevant to show a pattern of alarming
and harassing conduct and credible threats under California’s stalking statute — § 1708.7 of the
California Civil Code — and commercial misappropriation of Plaintiff's name and likeness.

B. The Discovery Is Not Available Through Alternate Means
8. The specified discovery is not available through alternate means.
9, Meredith is in possession, custody and control of his tweets, retweets, replies and

likes — to the extent he has not deleted or otherwise spoliated the information.

 

: For instance, Meredith slipped up and admitted in his reply declaration that he
used the same profile picture (“Mt. Rainier”) on one of his websites and on an alternate Twitter

account.

 

4
PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO CONDUCT SPECIFIED
DISCOVERY PURSUANT TO C.C.P. § 425(g)

 

 

 

 

 

 
Case

a

Co So SN DH MS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 147 of 174

10. Although Meredith quickly deleted the threat at issue in this case, that “reply”
tweet remains stored and in the possession of Twitter.

11. In this case, Twitter can be compelled to produce the “contents” of Meredith’s
stored communications and all “non-content” records relating to Meredith.

12. Section 2702(a)(1) of the Stored Communications Act (“SCA”), 18 U.S.C. § 2701
et seq., prohibits Twitter — an entity providing electronic communications service to the public —
from divulging the “contents” of a communication while in electronic storage by Twitter.
“Content” is information “concerning the substance, purport, or meaning” of a communication.
In re Application of the United States of America for an Order Pursuant to 18 U.S.C. § 2703(d),
830 F.Supp.2d 114, 127 (E.D. Va. 2011) (quoting 18 U.S.C. § 2510(8)).

13. Section 2702(a)(3) prohibits Twitter from divulging non-content records or other
information pertaining to a subscriber to or customer of Twitter “to any governmental entity”.
Plaintiffis clearly not a governmental entity. Thus, he is entitled to production of the non-content
records and information without question, See, e.g., 18 U.S.C. § 2702(¢)(6) (Twitter may divulge
a non-content record or other information pertaining to a subscriber to or customer of Twitter
“(6) to any person other than a governmental entity”); Xie v. Lai, 2019 WL 7020340, at * 1,5
(N.D. Cal. 2019) (granting application for service of subpoena on Google seeking “ali non-
content email headers, including the ‘to’ and ‘from’ lines and the dates, from the Google email
account of Terry Lai”, where the applicants alleged that “Mr. Lai is guilty of breach of contract,
conspiracy, and misappropriation under Canadian law”) (citing Optiver Australia Pty. Lid. &
Anor. v. Tibra Trading Pty. Lid. & Ors., 2013 WL 256771, at 3 (N.D. Cal. 2013) (allowing
discovery of “[d]ocuments sufficient to show the recipient(s), sender, date sent, date received,
date read, and date deleted of emails.”)); Loop AI Labs, Inc. v. Gatti, 2016 WL 787924, at * 3

(N.D. Cal. 2016) (“Because Loop is not a governmental entity, AT&T may disclose to it the

5
PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO CONDUCT SPECIFIED
DISCOVERY PURSUANT TO C.C.P. § 425(g)

 

 

 

 
Case

Oo SF NN DH A F&

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

(1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 148 of 174

subscriber information requested by the subpoena”); Obodai v. Indeed, Inc., 2013 WL 1191267,
at * 3 (N.D. Cal. 2013) (holding that party was entitled to non-content “subscriber information”,
including phone numbers, email addresses, alternate email addresses, IP addresses used to access
the account,” dates and times of access to the account, and other user identification information);
see id. Malibu Media, LLV v. Doe, 2015 WL 4040409, at * 2 (D, Md. 2015) (18 U.S.C. §
2702(c)(6) expressly permits disclosure of a subscriber’s “name, address, telephone number, and
e-mail address” in response to a Rule 45 subpoena); Systems Products and Solutions, Inc. v.
Scramlin, 2014 WL 3894385, at * 8 (E.D. Mich. 2014) (“Metadata associated with electronic
communications ... are not considered to be content protected by the SCA ... This ... includes a
subscriber’s name, address, records of session times and durations, telephone or instrument
number, or other subscriber number or identity”).

14. Twitter has an ulterior motive and will resist every effort to produce amy content
communications relating to Meredith and the Doe Defendants, Twitter is unlawfully using its
platform to aid and abet criminal conduct.

15. | Both Twitter and Meredith can be compelled to turn over Meredith’s “content”
communications. See, e.g., In re Akhmedova, 2020 WL 6891828, at * 3 (N.D. Cal. 2020) (“a
service provider may disclose the contents of an account holder’s electronic communications
with the ‘lawful consent’ of the account holder”); Lucas v. Jolin, 2016 WL 2853576, at * 8 (S.D.
Ohio 2016) (“In a personal injury case, when a plaintiff seeks damages for claimed injuries, he

or she is often directed to execute a release in order for the defendant to examine his or her

 

2 This non-content information is important in a case such as this, where Meredith
may be accessing anonymous Twitter accounts registered in his wife’s name, 7.¢. @DevinCow,
or where Meredith’s accounts are being accessed from multiple different computers around the
country as part of a coordinated stalking campaign aided and abetted by Twitter.

 

6
PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO CONDUCT SPECIFIED
DISCOVERY PURSUANT TO C.C.P. § 425(g)

 

 

 

 

 
Case

ke Ww

“SON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

fL:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 149 of 174

medical records related to the injuries, including medical records that may prove pre-existing
injuries or otherwise lend credence to the defense. In a similar way, Net VOIP will be compelled
to request directly from Google the release of certain emails within the relevant time period, so
that Plaintiff has some opportunity to discover relevant documents that may undermine the
grounds on which Net VOIP seeks summary judgment and help prove Plaintiff's claim”); Fawcett
v. Altieri, 38 Misc.3d 1022, 960 N.Y.S.2d 692, 597 (N.Y. Super. 2013) (private social media
posts may be compelled from a user in civil discovery “just as material from a personal diary
may be discoverable”); see also Facebook y, Superior Court, 4 Cal.5" 1245, 1274, 417 P.3d 725
(2018) (“we conclude that communications configured by a social media user to be public fall
within section 2702(b)(3)’s lawful consent exception,’ presumptively permitting disclosure by a
provider”).

16. Since the specified discovery is only available from Meredith and Twitter, this
factor clearly militates in favor of allowing the limited discovery.
OF The Parties Are Equally Situated

17. In Garment Workers Center, the Court of Appeals ruled that the trial court erred
in allowing a large retailer to take discovery from a nonprofit group advocating for low-income
immigrant workers, absent the finding that there was a reasonable probability that the issue of

actual malice would be reached, on the defendant’s motion to strike.

 

3 Section 2702(b)(3) of the SCA provides that Twitter “may divulge the contents of
a communication-- ... (3) with the lawful consent of the originator or an addressee or intended
recipient of such communication, or the subscriber in the case of remote computing service”. In
this case, Meredith chose to make his communications, tweets, retweets, replies and likes, freely
accessible to the public. Therefore, he necessarily consented to their disclosure. To the extent
that section 2702(b)(3)’s lawful consent exception applies to Meredith’s tweets, retweets, replies
and likes, that provision by itself compels Twitter to comply with a subpoena for the content
communications. Facebook, 4 Cal.5" at 1282, 417 P.3d at 750.

 

2
PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO CONDUCT SPECIFIED
DISCOVERY PURSUANT TO C.C.P. § 425(g)

 

 

 

anramM

 

 
Case

“sD

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

f1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 150 of 174

18. Here, Plaintiff is the victim of a stalker who relentlessly posts and reposts
disparaging and degrading statements on Twitter. Unlike in Garment Workers Center, the parties
to this action are on an equal par.

Conclusion and Request for Relief

In the context of § 425.16(g), “good cause” requires “a showing that the specified
discovery is necessary for the plaintiff to oppose the [anti-SLAPP] motion and is tailored to that
end. Britts v. Superior Court, 145 Cal.App.4", 1112, 1125, 52 Cal.Rptr.3d 185 (2006), Plaintiff
has shown the additional facts that he expects to uncover, and how those facts are tailored to his
opposition to Meredith’s anti-SLAPP motion. Since Meredith contests that Plaintiff has
demonstrated a prima facie case of stalking and commercial misappropriation, and has chosen to
lodge a series of general denials, the specified discovery is all the more relevant and important.
Compare, e.g., Tutor-Saliba Corp. v. Herrera, 136 Cal.App.4" 604, 618, 39 Cal.Rptr.3d 21
(2006) (“the discovery sought by Tutor in its moving papers was purportedly needed to establish
a prima facie case for defamation. However, as noted, Herrera neither denied making the
statements attributed to him in the complaint, nor any of the other elements necessary to establish
a prima facie claim for defamation against him. Herrera’s position was that, even if Tutor could
make out a prima facie claim of defamation, he had affirmative defenses to a prima facie case in
the form of the absolute privileges he was asserting ... In light of this record, the trial court was
well within its discretion in denying discovery. The request sought discovery in order to prove
the elements of a prima facie claim for defamation. As noted, a prima facie case for defamation
was conceded by Herrera’).

To be clear, Meredith’s motion to strike fails the first step, and it should be denied without
more, In the event that the Court proceeds to step two, however, where Plaintiff must show a
probability of prevailing on his claims of stalking and common law commercial

5

PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO CONDUCT SPECIFIED
DISCOVERY PURSUANT TO C.C.P. § 425(g)

 

 

 
Case

OO CO SN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

fl:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 151 of 174

misappropriation, Plaintiff respectfully requests the Court to grant his motion and permit the

specified discovery.

DATED: December 29, 2020 LAW OFFICE OF DEREK P. WISEHART

co
sO Abe tet /

Derek P. Wisehart, Attorney for Plaintiff

9
PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO CONDUCT SPECIFIED
DISCOVERY PURSUANT TO C.C.P. § 425(g)

 

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 152 of 174

‘LO

11

12

13

14

15.

16

17

18.

19

20

21

22

23

24

25

26

PROOF OF SERVICE

STATE OF CALIFORNIA, COUNTY OF TULARE

| am a citizen of the United States and a resident of the County aforesaid; | am over the
age of eighteen years, and not a party to the within action; my business address is 2330

W. Main Street, Visalia, California 93291.
On December A, 2020, | served the foregoing PLAINTIFF’S NOTICE OF MOTION

AND MOTION FOR LEAVE TO CONDUCT SPECIFIED DISCOVERY PURSUANT TO
C.C.P. §425.16(g) on all interested parties; by placing a true copy thereof enclosed ina

sealed envelope and addressed as follows:

 

Brian D. Whelan, Esq.

WHELAN LAW GROUP, A Professional
Corporation

1827 East Fir Ave., Suite 110

Fresno, CA 93720

Email: brian@whelanlawgroup.com

 

 

Thomas G, Sprankling

Wilmer Cutler Pickering Hale and Dorr LLP
950 Page Mill Road

Palo Alto, CA 94304

Via email only:
thomas.sprankling@wilmerhale.com

 

 

 

[ ] By Personal Service - | delivered such envelope by hand to the

addressee.

[X] By Mail - | deposited such envelope with the United States Postal Service,

enclosed in a sealed envelope with postage thereon fully prepaid, in the United
States Mail at Visalia, California. | am readily familiar with the business practice at
my place of business for collection and processing of correspondence for mailing
with the United States Postal Service. Cortespondence so collected and processed
is deposited with the United States Postal Service that same day in the ordinary

course of business.

{ ] By Express Service Carrier - | deposited in a box or other facility
regularly maintained by Federal Express, an express service carrier, or delivered to
a coutier or driver authorized by said express service carrier to receive documents in
an envelope designated by the said express carrier, with delivery fees paid or

provided for.

reer
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 153 of 174

 

 

1 [ ] By Facsimile - | transmitted from a facsimile transmission machine whose
telephone number is 559/636-9476, the afore-described document(s), and a copy of

2 this declaration to the above interested parties at the listed facsimile transmission
telephone number.

3
[X] By Electronic Service: | sent the afore-described document(s) from

4 email address derek@dwisehartlaw.com to the person(s) at the email addresses
listed above. | did not receive within a reasonable time after transmission any

3 electronic message or other indication that the transmission was unsuccessful.

6 X_ (State) | declare under penalty of perjury under the laws of the State of

California that the foregoing is true and correct.
7
(Federal) | declare that | am employed in the office of a member of the Bar of

8 this Court at whose direction the service was made.

9 Executed on December A“ , at Visalia, ww

10 \ Yad a —

Lot os

11 lo P. Wisehart ~

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 154 of 174

EXHIBIT “17”
Case f:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 155 of 174

Whelan Law Group,

Oo > NN DB OH & Ww Hw =

NO NN NM NO BM NO ONO

27
28

A Professional Coxporation
1827 Bast Fir Avenue, Suite 140

Fresno, Califor 95720
‘Tel: 559-437-1079
Pan: 559-437-1720

 

Brian D. Whelan, Esq. (SBN 256534)
WHELAN LAW GROUP, A Professional Corporation

1827 East Fir Avenue, Suite 110 FILED

Fresno, California 93720 TULARE cnr SUPERIOR COURT
Telephone: (559) 437-1079

Facsimile: (559) 437-1720 JAN 07 2021

E-mail: brisn@whelanlaweroup.com
STEPHANIE CAMERON, CLERK

BY;

 

Attorneys for: Defendant BEN PAUL MEREDITH

\Lestieie . Sarnancer Sandoval

SUPERIOR COURT OF THE STATE OF CALIFORNIA

COUNTY OF TULARE
DEVIN G. NUNES, Case No. VCU284528
Plaintiff, ) DEFENDANT’S MEMORANDUM OF
) POINTS AND AUTHORITIES IN
Vv. ) OPPOSITION TO PLAINTIFF'S MOTION
) FOR LEAVE TO CONDUCT DISCOVERY
BENJAMIN PAUL MEREDITH, )
TWITTER, INC., and DOES 1 to 100, ) .
inclusive, ) Date: December 22, 2020
) Time: 8:30 a.m.
Defendants. ) Dept.: 7
)
) Complaint Filed: October 5, 2020
) Trial Date: Not Set
)
)

 

Defendant BEN PAUL MEREDITH (“Defendant” or “MEREDITH”) hereby submits this
opposition to Plaintiff DEVIN NUNES (“Plaintiff” or “NUNES” ) request to conduct discovery.

1.
INTRODUCTION.

In his lawsuit, Nunes claims that Meredith used multiple Twitter accounts to harass and
stalk Nunes across thousands of tweets. With his motion to conduct discovery, Nunes
acknowledges he can locate no single statement or Tweet supporting his claims against Meredith.
Indeed, Nunes does not even know Defendant’s Twitter name or handle. The California

legislature enacted C.C.P. Section 425.16 to quickly shut down cases like this one, and reject

unlawful fishing expeditions.
1

MEMORANDUM OF POINTS AND AUTHORITIES
FAXED
7

se

meres

 

 

 

 
 

Case|1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 156 of 174
1 Plaintiff's lawsuit is transparently motivated by an unlawful animus which is underscored
9 || by its target of phantom speech. Defendant has already stated, under oath, that he did not engage
3 || in any of the unlawful activities alleged in Plaintiff's Complaint. And much worse, Plaintiff, the
4 || Ranking Member of the United States House Permanent Select Committee on Intelligence,
5 || knows this.
6 Plaintiff's motion fails because he is required to -- but cannot -- establish good cause for
4 || relief to conduct discovery. His motion is based entirely on misguided speculation. For this
g || reason alone his motion fails (see Schroeder v. Irvine City Council, (2002) 97 Cal.App.4th 174).
g || Plaintiffs motion also fails because it is a transparent attempt to test Defendant’s declaration —
19 || this is specifically prohibited (see 1-800 Contacts, Inc. v. Steinberg, (2003) 107 Cal.App.4th
11 || 268).
12 Next, Plaintiff's motion also fails because he cannot show that he can overcome the First
13 Amendment protection for anonymous speech since he fails to (1) identify the alleged account(s)
14 || and (2) cannot provide any of the specific statements that are at issue in this case (see Glassdoor,
15 || Inc. v. Superior Court, (2017) 9 Cal. App. 5th 623). Since the discovery he seeks is improper
16 || and barred under these circumstances, Plaintiffs motion is futile and should be denied on this
17 || Separate ground.
18 Last, Nunes filed this motion after the initial anti-SLAPP hearing date had come and gone
19 || and then served this motion late. Thus, the motion is procedurally defective and untimely. (The
99 || motion was served by e-mail and mail on December 29, 2020, or exactly 16 court days before the
91 || hearing. Because both mail service and e-mail service on December 29, 2020 were untimely, the
22 || motion itself is defective. See CCP Sections 1005 and 1113, and COVID Rules, Rule 12.)
23 ARGUMENT.
24 A. THE GOAL OF THE ANTI-SLAPP STATUTE IS TO PREVENT
PLAINTIFFS FROM ENGAGING IN FISHING EXPEDITIONS, SUCH
5 AS THIS ONE.
%6 The California Supreme Court explained the reason behind the Legislature's enactment of
27 Code of Civil Procedure section 425.16, the "anti-SLAPP" statute:
28 "The Legislature enacted section 425.16 to prevent and deter ‘lawsuits
A Profesional Conporstion [referred to as SLAPP's] brought primarily to chill the valid exercise of the
MEMORANDUM OF POINTS AND AUTHORITIES

 

 
 

 

Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 157 of 174
1 constitutional rights of freedom of speech and petition for the redress of
grievances.’ § 425.16(a).
2
Because these meritless lawsuits seek to deplete 'the defendant's
3 energy’ and drain ‘his or her resources,’ the Legislature sought '"to
4 prevent SLAPPs by ending them carly and without great cost to the
SLAPP target." Section 425.16 therefore establishes a procedure where
5 the trial court evaluates the merits of the lawsuit using a summary-
judgment-like procedure at an early stage of the litigation.
6
In doing so, section 425.16 seeks to limit the costs of defending against
7 such a lawsuit. See Equilon Enterprises, at p. 65 (noting that the ‘short
8 time frame for anti-SLAPP filings and hearings' and the ‘stay of discovery
pending resolution of the motion evidences the Legislature's intent to
9 minimize the litigation costs of SLAPP targets.)" Varian Med. Systems,
Inc. v. Delfino, (2005) 35 Cal.4th 180, 192 (emphasis added).
10
1 “[ T]he [anti-SLAPP] statute is intended to ‘provid{e] a fast and inexpensive unmasking
2 and dismissal of SLAPP's.’ [Citation.] Obviously, the purpose of the statute would be frustrated
3 if the plaintiff could drag on proceedings for many months by claiming a need to conduct
4 additional investigation. The legislative intent is best served by an interpretation which would
3 require a plaintiff to marshal facts sufficient to show the viability of the action before filing a
16 SLAPP suit.” Ludwig v. Superior Court, (1995) 37 Cal. App. 4th 8, 16.
7 The anti-SLAPP statute requires an expedited hearing and a stay on discovery in order to
18 serve “the legislative policy of early evaluation and expeditious resolution of claims arising from
19 protected activity.” Salma v. Capon (2008) 161 Cal.App.4th 1275, 1294. This statutory stay on
50 discovery was enacted to protect defendants from the burden and expense of discovery until the
a anti-SLAPP motion has been decided. CCP section 425.16(g). The court can allow limited
3 discovery to address the motion only where the plaintiff has established good cause. Varian,
33 supra, 35 Cal.4th at 192. “Section 425.16 was intended to . . . [provide] a fast and inexpensive
04 unmasking and dismissal of SLAPP's . .. Anti-SLAPP legislation, therefore, must be fast,
Bs inexpensive and constitutional or it is of no benefit to SLAPP victims, the court or the public.”
36 Wilcox v. Superior Court, (1994) 27 Cal. App. 4th 809, 823 (emphasis added).
97 Clearly, the very promise of the anti-SLAPP statute was to limit the plaintiff's ability to
“drain” the defendants' resources without good cause.
Whelan Law Group, 28
A Professional Corporation
1827 East Fir Avenue, Suite 110 3
Fresno, California 93720
Tel 559-437-1079
Fane Sagrnm MEMORANDUM OF POINTS AND AUTHORITIES

 

 
 

 

 

 

Case} 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 158 of 174
1 Here, the Plaintiff comes to this Court empty handed, admitting in his moving papers that
7 || he does not even know the names of any of the Twitter accounts that he accuses Defendant of
3 || Operating. This is very odd. How, then, can Plaintiff attribute to Defendant the wrongful
4 || conduct when he does not even have a name of an account to point to? Moreover, Plaintiff does
s || not submit any declarations to support his motion. Under these circumstances, one can only
6 || conclude that Plaintiff does not know what he's looking for and just as Defendant maintains there
4 || never was any probable cause for the filing of this lawsuit.
8 B. THE PLAINTIFF HAS NOT ESTABLISHED “GOOD CAUSE”
FOR OBTAINING LIMITED DISCOVERY.
1. Speculation is Insufficient to Justify “Good Cause” for Discovery.
i “The anti-SLAPP legislation in section 425.16 was crafted to provide an efficient means of
2 dispatching a plaintiff's meritless claims at the inception of the lawsuit to promote ‘continued
3 participation in matters of public significance.’ Accordingly, the filing of a section 425.16
14 motion to strike stays discovery until the motion is ruled on, although the court has discretion
15 to permit specified discovery for good cause.” Schroeder v. Irvine City Council, (2002) 97
16 Cal.App.4th 174, 183 (emphasis added).’
7 In Schroeder, the court of appeal found that the trial court “did not abuse its discretion in
18 concluding [the Plaintiff] had not shown good cause for a continuance to conduct” discovery,
19 where “[the Plaintiff] proffered no evidence other than his own speculation” to support his
30 request for discovery. Id. at 192; see also Paterno v. Superior Court, (2008) 163 Cal. App. 4th
21 1342 (Plaintiff in defamation suit must first establish a showing of falsity before engaging in
02 discovery). In Schroeder, the plaintiff “sought the script for the telephone calls made as part of
93 the Vote 2000 program. He argued the persons placing those telephone calls must have been
74 given a script to follow when speaking to the voter and speculated the script might have included
95 || 2 plea to vote in favor of Measure F.” Jd. Here, this Court is faced with similar circumstances.
26 The Plaintiff does not know the names of any of the alleged Twitter accounts he claims are
27 Wi “Moreover. . . the reviewing court will not disturb the trial court's decision unless it has exceeded
98 || the limits of legal discretion by making an arbitrary, capricious, or patently absurd determination.”
eae Tutor- Saliba Corp. v. Herrera, (2006) 136 Cal. App. 4th 604, 617.
“els 559-437-1079
Bes pega MEMORANDUM OF POINTS AND AUTHORITIES

 

 
Case

Whelan Law Group,

Oo 6 NN DBD A BP WO NH

Mme 6O!!ULUhNGODlUlmlUCUMhNGOOCUhDN CDK
NSRRRP BB *® S&F SCeA aBartaoasness

28

A Professional Corpomtion
1827 East Fir Avenue, Suite 110

Fresno, California 93720
Tek 559-437-1079
Fax: 559-437-1720

1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 159 of 174

associated with Defendant and/or Defendant’s alleged accomplices, yet he insists that
Defendant’s Twitter account must contain illegal statements. This is highlighted by the fact that
he does not even supply any declaration to support this motion. Like the plaintiff in Schroeder,

Plaintiff has nothing other than his own speculation, and such is insufficient to constitute “good

cause.”

2. Discovery May Not be Obtained Merely to “Test” the Opponent's Declarations.

All of the discovery items specified in Plaintiffs motion (i.e. the name of Defendant’s
Twitter account, the number of Tweets, his Tweets, etc.) are targeted at testing Defendant’s
declaration; Defendant , under oath, has already declared, among other things, that he has only one
Twitter account, identified the average number of his Tweets, and stated that he never threatened
Plaintiff. “Discovery may not be obtained merely to ‘test’ the opponent’s declarations.” /-
800 Contacts, Inc. y. Steinberg, (2003) 107 Cal.App.4th 568, 593. All of the items identified in
Plaintiffs motion are sought simply to test Defendant’s declaration. This is not allowed. See also
Sipple v. Foundation for Nat. Progress, (1999) 71 Cal.App.4th 226, the plaintiff demanded - as
Plaintiff now demands - that “he should be permitted to test respondents’ self-serving declarations
and elicit circumstantial evidence through discovery before being subjected to dismissal for
failure to establish a prima facie case." Sipple 71 Cal.App.4th at 247. The Court concluded, “that
to allow appellant such extensive discovery would subvert the intent of the anti-SLAPP

legislation.” Jd.

C. IN ADDITION TO FAILING TO SHOW GOOD CAUSE EXISTS,
PLAINTIFF FURTHER FAILS TO SATISFY THE REQUISITE LEGAL

CRITERIA TO OVERCOME THE OBJECTIONS TO THE SPECIFIED
DISCOVERY.

Individuals have a right to speak anonymously under the First Amendment. (See Krinsky
v. Doe 6, (2008) 159 Cal. App. 4th 1154, 1163: “[A]n author’s decision to remain anonymous,
like other decisions concerning omissions or additions to the content of a publication, is an aspect
of the freedom of speech protected by the First Amendment.” Moreover, Twitter has standing to
protect the constitutional rights of its users. On this point, the court in Glassdoor, Inc. v. Superior

Court, (2017) 9 Cal. App. 5th 623 states:

5

MEMORANDUM OF POINTS AND AUTHORITIES

 

 
 

 

 

Case1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 160 of 174
1 “We do not believe a plaintiff in MZ's position is entitled to compel the
disclosure of an anonymous poster's identity without first clearly
2 identifying, on the record, the specific statements claimed to have given
rise to liability. It is not sufficient—if in fact it is tue—that MZ identified
3 the challenged statements in communications with opposing counsel, It is
the court, not counsel, that must determine whether a prima facie showing
4 of actionable statements has been made. It is impossible to perform such a
task without knowing the exact statements on which liability is
5 predicated.” Id. at 636.
6 Here, Plaintiff fails to identify the names of any of the accounts that he claims are owned
7 || by Defendant. Nor does he provide the language of any of the statements that he claims were
g || allegedly made by Defendant. Under these circumstances, where he cannot name the alleged
g || accounts nor identify any of the specific statements, Plaintiff cannot overcome the First
10 || Amendment objection to the discovery he seeks. And to be certain Defendant stands on his First
11 | Amendment rights. Defendant’s right to anonymous speech cannot be overcome with vague and
12 || baseless allegations.
13 And, this is not some effort by Defendant to “hide the ball;” aside from protecting his
14 || constitutional rights, Defendant has a real concern that once the identity of his Twitter account is
15 || exposed, fake Tweets wrongfully attributed to his account may begin to surface in this lawsuit or
16 || people may also threaten to do harm to Defendant — which is of real concern given the political
17 || climate and the recent events in our Nation’s Capitol Building. (Threats and harassment has
18 || already occurred with another Twitter user tangentially involved in this case: see the declaration
19 || of Yasmin Mendoza filed in support of Defendant’s anti-SLAPP motion.) Given that Plaintiff
20 || cannot identify any of the exact statements allegedly made, nor any of the names of the Twitter
21 || accounts that he claims are associated with Defendant, he cannot overcome the objections to this
92 || discovery. Plaintiff's motion should be denied on this separate ground.
33 If.
CONCLUSION.
i For the reasons discussed at length above, Defendant respectfully requests that this Court
= deny Plaintiffs request for limited discovery.
26 Dated: January 7, 2021 WHELAN LAW GROUP,
7 A Professional Corporation
28 By Brian D. Whelan, © ——
see. Attorneys for Defendant BEN PAUL MEREDITH
Ee, Calter 37a 6
‘Tel: 559-437-1079
Rec een” MEMORANDUM OF POINTS AND AUTHORITIES

 

 
Casé

Whelan Law Group,

A Professional Corporation
41827 Bast Fir Avenue, Suite 111

Fresno, California 93720
Tel: 559-437-1079
Fax: 559-437-1720

a A WwW f& WY WN

oe

28

 

1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 161 of 174

PROOF OF SERVICE

lam employed in the County of Fresno, State of California. Iam over the age of 18
years and not a party to this action. My business address is: Whelan Law Group, A Professional
Corporation, 1827 East Fir Avenue, Suite 110, Fresno, California 93720. On January 7, 2021, 1
caused to be served the within document(s): DEFENDANT’S MEMORANDUM OF POINTS
AND AUTHORITIES IN OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO

CONDUCT DISCOVERY

()  VIAFAX: by causing to be transmitted via facsimile the document(s) listed above to the

fax number(s) set forth below on this date.

() BY HAND DELIVERY: by causing to be personally delivered the document(s) listed
above to the person(s) at the address(es) set forth below on this date.

BY MAIL: by placing the envelope, addressed to addresses below, for collection and
mailing on the date following our ordinary business practices. Iam readily familiar with this
business’ practice for collecting and processing correspondence for mailing. On the same day
that correspondence is placed for collection and mailing, it is deposited in the ordinary course
of business with the United States Postal Service in a sealed envelope with postage fully

paid.

()

BY PERSONAL SERVICE: by causing document(s) listed above to be personally served

)
to the person(s) at the address(es) set forth below.

BY EXPRESS MAIL DELIVERY: by causing document(s) listed above to be deposited
with the United States Express Mail Service for delivery to the person(s) at the address(es)
set forth below.

()

BY ELECTRONIC SERVICE: by causing document(s) listed above to be electronically
mailed to the e-mail addresses listed below.

(X)

Derek P. Wisehart

Law Offices of Derek P. Wisehart
2330 W. Main Street

Visalia, CA 93291

Tel: (559) 636-9473

Fax: (559) 636-9476

Email: derek@dwischartlaw.com

Counsel for Plaintiff

Thomas G. Sprankling (SBN 294831)
WILMER CUTLER PICKERING
HALE AND DORR LLP

2600 El Camino Real, Suite 400

Palo Alto, CA 94306

Tel: (650) 858-6000

Fax: (650) 858-6100

Email:

thomas.sprankling@wilmerhale.com
Counsel for Defendant Twitter, Inc.

Steven S. Biss

300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Tel: (804) 501-8272

Fax: (202) 318-4098

Email: stevenbiss(@earthlink.net

Counsel for Plaintiff

Patrick J. Carome (pro hac vice
pending)

Ari Holtzblatt (pro hac vice pending)
WILMER CUTLER PICKERING
HALE AND DORR LLP

1875 Pennsylvania Avenue, NW
Washington, DC 20006

Tel: (202) 663-6000

Fax: (202) 663-6363

Email: patrick.carome@wilmerhale.com
ari holtzblatt(@wilmerhale.com

 

Counsel for Defendant Twitter, Inc.

 

MEMORANDUM OF POINTS AND AUTHORITIES

 
Casé

Whelan Law Group,

o © YN DO A SS WY NS

Mw MW NM RY wR NY YN &
NS BRR BB ® BSB Ger aakrzt®E$s ste

28

A Professional Corporation
1627 Bast Fir Averrue, Suite 110

Fresno, California 93720
Tel: 559-437-1079
Fax: 559-437-1720

 

1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 162 of 174

I declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct.

Executed on January 7, 2021, at Fresno, California.

 

 

8

MEMORANDUM OF POINTS AND AUTHORITIES

 
Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 163 of 174

EXHIBIT “18”
o

0 Oo ND NH FB WN

WwW WwW WwW HO NH NY VN NY NY KN WN BP RB eR Re RE ROE
NY -§&§ © OO Oo nN WD UW FP WD NY KF OD BO CoH DN PW NY KK OS

ise 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 164 of 174

Thomas G. Sprankling (SBN 294831)

WILMER CUTLER PICKERING
HALE AND DORR LLP

2600 El Camino Real, Suite 400

Palo Alto, CA 94306

Telephone: (650) 858-6000

Facsimile: (650) 858-6100

thomas.sprankling@wilmerhale.com

Patrick J. Carome (pro hac vice pending)

Ari Holtzblatt (pro hac vice pending)

WILMER CUTLER PICKERING
HALE AND DORR LLP

1875 Pennsylvania Avenue, NW

Washington, DC 20006

Telephone: (202) 663-6000

Facsimile: (202) 663-6363

patrick.carome@wilmerhale.com

ari -holtzblatt@wilmerhale.com

Attorneys for Defendant Twitter, Inc.

DEVIN G. NUNES,

Plaintiff,

¥.

INC., and DOES 1 TO 100, Inclusive,

Defendants.

BENJAMIN PAUL MEREDITH, TWITTER,

 

 

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF TULARE

CASE NO. VCU284528

TWITTER’S OPPOSITION TO
PLAINTIFF’S MOTION TO CONDUCT
SPECIFIED DISCOVERY PURSUANT
TO C.C.P. § 425.16(g)

Date: January 22, 2021
Time: 8:30 am

Dept.: 10

Hon. Gary L. Paden

Complaint Filed: October 5, 2020
Trial Date: Not yet set

 

 

 

Twitter’s Opposition To Plaintiff's Motion To Conduct Specified Discovery

 
Wi Ww NHN HO NH NY WH NY NY KH YY NH Fe KF Ee RFE REE le
Oo S&B CO CO eH Dw FF YW NY —-| CFT Oe HIT DN Ff WHY —- &

id

 

ase 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 165 of 174

 

TABLE OF AUTHORITIES
Page(s)
Cases

Barrett v. Rosenthal,

AO Cal. 4th 33 (2006) 0... .cccssssessssesssesesevsressccseesserseeveeeneestecsneecsessssesseseneseneesssesscsssesesesseeeneneness 3
Ben Ezra, Weinstein & Ca. v. Am. Online Inc.,

1998 WL 896459 (D.N.M. July 16, 1998)... eeeeesesceseeeseeeneesseeeseeeneeeneseseneseseanseseusseuseeness 3
Britts v. Superior Court,

145 Cal. App. 4th 1112 (2006) oe essssensssesseersesersersesecsessnssssrssresscssssesseasenesssenessseaenassasens 2
Facebook, Inc. v. Superior Court,

A Cal. Sth 1245 (2018) ooo. cceccescesecccessecessseeeseeseesessantsnesceenersesseeseeeeeeserseesecseeseesessacensesseseresesens 4
Fair Hous. Council of San Fernando Valley v. Roommates.com, LLC,

521 F.3d 1157 (Oth Cir. 2008) (em banc) 00... eeessceseeesensecensessseeeneesnecessenecessesscnsenseseessnenneeags 3
Glassdoor, Inc. v. Superior Court of Santa Clara Cty.,

9 Cal. App. 5th 623 (2017)... ccccceccccsceseereerseeesessesesessssssssscsseasessessesensessasesecseseceseesesenenesneonersaeats 5
Krinsky v. Doe 6,

159 Cal. App. 4th 1154 (2008) oe ee ssesssseseseesessseesnecsesecsserscsseesessecsesessessenssarseesseeeeneasaenes 5
McIntyre v. Ohio Elections Comm’n,

514 U.S. 334 (1995)... ..ccescscssssseeseresscenecssseesessesseessseneesseaasaesasaseeseessecsessesseeseceesseeseenearensereensests 5
Moore v. Powell,

70 Cal. App. 3d 583 (1977) ...cccesssssccssesesseseseeseseessssseessecensecsessesesesereessscsessesssiseeeseeenusensenesenneeney 3
Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc.,

591 F.3d 250 (4th Cir. 2009) occ ccecccssseeeseeeeectesesseeeseeseeseseseesresesesssesssesseeesseseeseseneeneensenesses 3
Nunes v. Twitter, Inc.,

Case No. C49-1715 (Va. Cir. Ct. Henrico County 2019)... cceccceesscssesnessesressesersenserarenneees 1
Pickwick Stages Sys. v. Superior Court in and for Los Angeles County,

138 Cal. App. 448 (1934) oo eeececssenesssessssstsescsscessserssssesssscseesseseessseeseessensessssesenseecessenesnesneens 3
Rainsy v. Facebook, Inc.,

311 F. Supp. 3d 1101 (NLD. Cal. 2018) 0. cccccceeseseerereeneneeseeeesensesensenenesseneneensnererereessnenges 3,4
Shenwick v. Twitter, Inc.,

2018 WL 833085 (N.D. Cal. Feb. 7, 2018) oc ce ssessssesssessscssscssenresseceeessessenssnessensensersssesesaenas 4

 

ii
Twitter’s Opposition To Plaintiff's Motion To Conduct Specified Discovery

 

 
Q

Oo eo NIN WD A HR WY NO &

Ww WwW WwW WN NY BP WN NH WV NY WN NN KN Fe HF FSF Re RP Re Re SR
NOY —=&§ oO w}O Mm NHN HD A BPW YF TODO CO DBDmn BD UH HP W NH | OS

 

se 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 166 of 174

South Sutter, LLC v. LJ Sutter Partners, L.P.,
193 Cal. App. 4th 634 (2011) oo. .ecccccececcccccctscsecesesssssaessceressseceesssenseeeseseaeceeeesaseaeeenssneesaeesaengs

Thompson vy. Thames,
57 Cal. App. 4th 1296 (1997) oo. ecececcseeeeseeesesseeeeseesseseceaecseeasenessesseesaeeeaeseeeessseessneesssnesseereses

Tutor-Saliba Corp. v. Herrera,
136 Cal. App. 4th 604 (2006)... ee ecssscccecneesccnecnecesenecseceeceseessescesessusseseseeeusneseeseesusesarescsesanees

Universal Commce’n Sys., Inc. v. Lycos, Inc.,

AT8 F.3d 413 (Ast Cir, 2007)... eecececscsceecseeeseeseesscsscesessessccsesscesessesseseeeseessassaseesssaseneeneeeeennsses
Statutes
18 U.S.C. § 2702(a)(1) nc eeecesesceseeseeseceseeseeeeeseesacseesaeaceseceecnsesssssusisssusnseseserennersecnnessestenesenepseeeneesess
AT U.S.C. § 230 ececcsssssrecssesessecensessecseeenscsaecssenaceacenseosssensosssesssessaseassasssasenessescauenaesnneeasesaesaeseeeegss
18 U.S.C. § 2701 ce ccecccceseeseeseeseesateaceceeeececeneeseeseeseessesseseessessssseseeesesnessesneseseeneeneseaesasneenseseseeseesnes
Other Authorities

Letter from Circuit Court of Henrico County Re: Devin Nunes v. Twitter, Inc.,
Elizabeth L. “Liz” Mair, Mair Strategies LLC,et al., Nunes v. Twitter, Inc., Case
No. C19-1715 (Va. Cir, Ct. Henrico County June 24, 2020)... eeesecceesceteenseretserteesensersesssees

Memorandum in Support of Motion to Quash Subpoena By Non-Party Twitter, Inc.,
Fitzgibbon v. Radack, Case No. 3:20-mc-00003, ECF No. 2 (W.D. Va. Feb. 4,
2020) w.ececscssecsscsccsessesesesessscescecseesessesesesesenscassessssssssssecsessssssesesssseenesesnsnsssensesssteseneeseessesesserssseestas

Order on Twitter’s Motion to Dismiss, Nunes v. Twitter, Inc., Case No. C19-1715
(Va. Cir. Ct. Henrico County July 9, 2020) v..cccceeeseereerereeseeesesessesssceneeeeieensenestesteeressessennens

https://help.twitter.com/en/safety-and-security/how-to-make-twitter-private-and-
public (last accessed Jan. 4, 2021) ....ccccccesssssssesesseseseeesesssessserssesessenetesessensnenenasersnenaeerssssensass

 

iii
Twitter’s Opposition To Plaintiffs Motion To Conduct Specified Discovery

 

 
Q

oO ON KA NH BF WHY

WO WH WwW NY NH HO NY NHN WN WY WY HN HN HE Re Ke Ee RPE RF FOO ESE eS
NYO &§ © OO Oo AND DH nA B&B W HY KF TD OBO DBwrAI HD wm fF WW LP —

se 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 167 of 174

Without waiving its objection to venue of this action in this Court and its pending request
that this action be transferred to the Superior Court for San Francisco County,' Defendant Twitter,
Inc. (“Twitter”) hereby opposes Plaintiff Representative Devin G. Nunes’s Notice of Motion and
Motion for Leave to Conduct Specified Discovery Pursuant to C.C.P. § 425.16(g) (“Motion”), to the
extent such Motion seeks to obtain discovery from Twitter. As explained below, there are a host of
reasons why any discovery from Twitter in its capacity as a putative party to this case should not be
permitted at this time.

This lawsuit marks the second time in two years that Nunes has sued Twitter and one or more
Twitter accountholders for messages criticizing or satirically mocking Nunes that were allegedly
authored and posted on the Twitter platform (often anonymously) by those accountholders or other
third parties. See Nunes v. Twitter, Inc., Case No. 19-1715 (Va. Cir. Ct. Henrico County 2019).
Neither lawsuit has proceeded past the pleadings stage, and the claim against Twitter in the
referenced Virginia suit was dismissed with prejudice about a month before the present suit was
filed? Yet, in both lawsuits, Mr. Nunes has sought—and thus far, been denied—discovery
concerning the account information and communications of persons who have criticized him on the
Twitter platform. In addition, one of the lawyers representing Mr. Nunes in both the present suit and
the referenced Virginia suit also unsuccessfully sought similar information by issuing a third-party
party subpoena to Twitter in an unrelated lawsuit in which that lawyer was representing a different
plaintiff.

Through the present Motion, it appears that Mr. Nunes may be seeking the same sort of

 

' See Twitter, Inc.’s Notice Of Motion And Motion To Transfer Venue To The Superior
Court For San Francisco County Pursuant To The Terms Of The Parties’ Venue-Selection Clause
(Dec. 24, 2020).

2 See Letter from Circuit Court of Henrico County Re: Devin Nunes v. Twitter, Inc.,
Elizabeth L. “Liz” Mair, Mair Strategies LLC, et al., Nunes v. Twitter, Inc., Case No. C19-1715 (Va.
Cir. Ct. Henrico County June 24, 2020); Order on Twitter’s Motion to Dismiss, Nunes v. Twitter,
Inc., Case No. C19-1715 (Va. Cir. Ct. Henrico County July 9, 2020). All out-of-state authority is
attached to this brief as Exhibit A.

3 See Memorandum In Support of Motion to Quash Subpoena By Non-Party Twitter, Inc.,
Fitzgibbon v. Radack, Case No. 3:20-mc-00003, ECF No. 2 (W.D. Va. Feb. 4, 2020). All three suits
specifically have sought information relating to Twitter accountholders allegedly connected to the
account @DevinCow—a Twitter account that purports to belong to “Devin Nunes’ Cow,” and which
frequently posts Tweets critical of Plaintiff Nunes. As Mr. Nunes’s declaration in support of his
opposition to Meredith’s special motion to strike makes clear, Mr. Nunes apparently now believes
that Mr. Meredith is in some way connected with the creator of the @DevinCow account. See
Nunes Decl. at {9 14-16.

1
Twitter’s Opposition To Plaintiff's Motion To Conduct Specified Discovery

 

 

 
Q

Oo CS HN DH A SP W LH

WW WwW NHN NH HH NY NHN NH WH NY NY NO HR YH He Se KF KF SF ES
NM KF © WO OAD HH FH WN KH CO ODO BenAN DH HA FSF WD NY KK OSC

 

se 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 168 of 174

discovery from Twitter. The Motion asks for a court order authorizing him to immediately begin
seeking discovery of several broad categories of information relating to Meredith’s alleged use of
Twitter: (a) the name or handle of Meredith’s Twitter account(s); (b) the number of “tweets,
retweets, replies and likes” that Meredith posted in 2019 and 2020; (c) the identity of the Twitter
accounts that Meredith “controls or that he used in 2019 or 2020;” (d) the “identity of those with
whom Meredith communicates;” (e) the “nature of [Meredith’s] communications . . . with those
third-parties;” and (f) the “content of Meredith’s tweets, retweets, replies, and likes.” Mot. at { 6.
While it is not completely clear to which party Plaintiff intends to direct such discovery, to
the extent Plaintiff seeks leave to obtain discovery directly from Twitter, the Motion should be
denied for several independent reasons, including because this Court may not issue orders against
Twitter until first ruling on Twitter’s pending motion to transfer, because 47 U.S.C. § 230 (“Section
230”) immunizes Twitter from the burdens of litigation (including party discovery) with respect to
claims arising from third-party speech on the Twitter platform, because another federal statute, the
Stored Communications Act (“SCA”) prohibits the Court from ordering Twitter to disclose the
contents of any communication without the consent of a party to such communication, and because
the First Amendment to the U.S. Constitution and the free speech clause of the California
Constitution strictly limit the circumstances in which Twitter may be required to disclose
information that could unmask the identities of persons who speak anonymously on its platform.
First, and separate from arguments that are specific to any discovery being sought from
Twitter, Nunes’s Motion suffers from a basic procedural defect: it fails to indicate “what specific
discovery [is] needed, and why it [is] needed” (let alone the party from whom the discovery is
sought). Tutor-Saliba Corp. v. Herrera, 136 Cal. App. 4th 604, 619 (2006). Nunes argues that his
Motion should be granted so that he can seek “evidence” concerning Meredith’s Twitter handle,
Meredith’s Twitter accounts, Meredith’s Tweets, Meredith’s communications with third parties, and
Meredith’s sources of income (Mot. at § 6). But in order to receive court authorization to take
discovery under CCP § 425.16(g), a party must “specif[y] discovery [that] is necessary for the
plaintiff to oppose the [Anti-SLAPP] motion and [be] tailored to that end.” Britts v. Superior Court,
145 Cal. App. 4th 1112, 1125 (2006). Nunes’s Motion fails both prongs of this test. The Motion
does not explain how any of the general categories of discovery that Nunes seeks would assist him in
opposing Defendant Meredith’s Anti-SLAPP motion. Nor does the Motion appear to be “tailored”
to discovery that would actually address the issues raised in Meredith’s Anti-SLAPP motion. See
Britts, 145 Cal. App. 4th at 1125. It seeks broad categories of discovery—e.g., “the identity of those

2
Twitter’s Opposition To Plaintiff's Motion To Conduct Specified Discovery

 

 
Oo CO “SI DN OA FF WD NO

WwW WwW WwW NY YY NY NY WN NY NY NY NY KN TS YY PF YF KF SE Fr EE ES hE
wo KF OO wmON HD HW FF WH KH COC ODO eN KH BP WY FY O&

 

se 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 169 of 174

with whom Meredith communicates” and “all sources of income for Meredith in 2019 and 2020”
(Mot. § 6)—that have no apparent relationship to any of the threshold legal issues that Meredith has
raised,

Second, because Twitter has filed a motion to transfer venue in this case, and that motion
remains pending, any order “compel[ing]” (Mot. at § 11) Twitter to provide discovery would be
procedurally improper. A transfer motion “operates as a supersedeas or stay of proceedings, and
must be disposed of before any other steps can be taken.” Pickwick Stages Sys. v. Superior Court in
and for Los Angeles County, 138 Cal. App. 448, 449 (1934); accord South Sutter, LLC v, LJ Sutter
Partners, L.P., 193 Cal. App. 4th 634, 655 (2011). The filing of a transfer motion “suspends the
power of the trial court to act upon any other question until the motion has been determined.”
Moore v. Powell, 70 Cal. App. 3d 583, 587 (1977); see also Thompson v. Thames, 57 Cal. App. 4th
1296, 1303-1304 (1997) (“Generally . . . the court cannot rule on other substantive issues while the
motion for change of venue is pending.”).

Third, Section 230 of the federal Communications Decency Act, 47 U.S.C. § 230, prohibits
any court order allowing Mr. Nunes to seek discovery from Twitter, at least at this early stage of the
case. Section 230 immunizes providers of online services, such as Twitter, from lawsuits, like this
one, that seek to hold them liable for harms allegedly caused by content that appeared on the
provider’s platform but that was created by third parties. See Barrett v. Rosenthal, 40 Cal. 4th 33, 53
(2006) (Section 230 “broadly shield[s] all providers from liability for ‘publishing’ information
received from third parties.”). Section 230 “protect[s] websites not merely from ultimate liability,
but from having to fight costly and protracted legal battles.” Fair Hous. Council of San Fernando
Valley v. Roommates.com, LLC, 521 F.3d 1157, 1175 (9th Cir. 2008) (en banc). For that reason,
courts routinely bar all discovery against online services providers until after the provider has had a
chance to assert its Section 230 immunity and the Court has had a chance to rule on the immunity.
See, e.g., Universal Comme’n Sys., Inc. v. Lycos, Inc., 478 F.3d 413, 425-426 (st Cir. 2007)
(affirming lower court’s decision not to allow preliminary discovery); Ben Ezra, Weinstein & Co. v.
Am. Online Inc., 1998 WL 896459, at *2 (D.N.M. July 16, 1998) (granting motion to stay discovery
based on congressional intent to “protect[] from the burdens of litigation.”),; see also Nemet
Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009) (rejecting plaintiff's
discovery request and noting that courts “aim to resolve the question of § 230 immunity at the
earliest possible stage’).

Fourth, contrary to what Nunes argues (at Mot. § 15), the SCA, 18 U.S.C. § 2701, et seq.

3
Twitter’s Opposition To Plaintiff's Motion To Conduct Specified Discovery

 

 
Q

Oo CoC YN NWN ON FP WD LO

WwW WH WwW NY HN WH NY NY NH HY NHN NY NHN HK KK SH FF KF YS SEF Ee SE
No —& © OW DH AT DA Nn F&F WW HP KH ST ODO Ben DH NH FF WN KF &

 

bse 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 170 of 174

prohibits the Court from ordering Twitter to disclose the contents of any communication of
Meredith’s or any other Twitter accountholder’s communications via the Twitter platform unless at
least one party to the communication has provided consent—and here Nunes has not established that
any such consent presently exists. As Nunes acknowledges, “Section 2702(a)(1) of the [SCA]
prohibits Twitter—an entity providing electronic communications service to the public—from
divulging the ‘contents’ of a communication while in electronic storage by Twitter.” Mot. §[ 12; see
also Shenwick v. Twitter, Inc., 2018 WL 833085, at *2 (N.D. Cal. Feb. 7, 2018) (holding that the
SCA prohibited disclosure of direct Twitter messages). Nunes attempts to circumvent that
restriction by arguing that Meredith gave “lawful consent” to disclose such communications by
making his “tweets, retweets, replics and likes, freely accessible to the public.” Mot. at n. 3. For that
proposition, Nunes relies on Facebook, Inc. v. Superior Court, 4 Cal. 5th 1245 (2018). But that case
held only that the SCA’s “lawful consent” requirement was met for purposes of “communications
that were configured by the registered user to be public, and that remained so configured at the time
the subpoenas were issued.” Facebook, 4 Cal. 5th at 1250 (emphasis added). As to other, non-
public communications, the California Supreme Court affirmed the lower court’s holding that such
communications could not be disclosed under the SCA. Jd.

Here, Nunes is obviously not seeking from Twitter merely the disclosure of
“communications that were configured by the registered user to be public, and that [have] remained
so configured.” The one rationale that Nunes offers for seeking discovery from Twitter (as opposed
to just from Meredith) is that some of Meredith’s Tweets may have been “deleted,” Mot. {| 10—in
which case any such Tweets that might still remain in Twitter’s possession would, by definition, not
still be “configured” to be public “at the time the subpoenas” issue. Facebook, 4 Cal. 5th at 1250.
And more generally, if Nunes were seeking only public communications, then there would be no
need for him to seek discovery at all under CCP § 425.16(g). Nor is it true that all “tweets, retweets,
replies, and likes,” are “freely accessible to the public.” Mot. at n.3. Any person may set his or her
Twitter account so as to limit the public availability of the information.? The SCA expressly

prohibits Twitter from disclosing any such non-public communications, absent consent or some

 

* Such “content” includes, but is not limited to, the text or other substance of messages sent
or received via Twitter, “likes” communicated via Twitter, and the identities of Twitter
accountholders who issue such “likes.” See Rainsy v. Facebook, Inc., 311 F. Supp. 3d 1101, 1114-
115 (N.D. Cal. 2018).

> See “How to protect and unprotect your Tweets,” https://help.twitter.com/en/safety-and-
security/how-to-make-twitter-private-and-public (last accessed Jan. 4, 2021).

4
Twitter’s Opposition To Plaintiff's Motion To Conduct Specified Discovery

 

 
co CO OBO st DH UH SF WY He

WwW WwW Po NY NY NY NH NY WKN WN WY NO Se eRe Re REF EF Rr OREO El
Ny —- @Co O mM NY DH A F&F WD NY KK DOD ODO BenAN DN FW NY

ase 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 171 of 174

other applicable exception. See 18 U.S.C. § 2702(a)(1) (“[A] person or entity providing an
electronic communication service to the public shall not knowingly divulge to any person or entity
the contents of a communication while in electronic storage by that service.”).

Finally, several categories of discovery sought by Nunes seek to unmask individuals who
have chosen to speak anonymously on the Twitter platform, including the requests for “the name or
handle of [Meredith’s] Twitter account(s);” the “identity of the Twitter accounts that Meredith
controls or that he used in 2019 and 2020;” and “the identity of those with whom Meredith
communicates.” See Mot. § 6. Indeed, Nunes admits in his own declaration that he served these
requests in order to unmask certain “anonymous Twitter accounts.” Nunes Decl. at 14. Any court
order requiring Twitter to produce such information would implicate serious concerns under the First
Amendment and the free speech clauses of the California Constitution. It is well settled that the First
Amendment protects the rights of persons to engage in anonymous speech. See McIntyre v. Ohio
Elections Comm’n, 514 U.S. 334, 342 (1995) (“[A]n author’s decision to remain anonymous, like
other decisions concerning omissions or additions to the content of a publication, is an aspect of the
freedom of speech protected by the First Amendment.”). As a result, discovery may not be used to
try to unmask the identity of persons who communicate anonymously on the Internet, except under
very limited circumstances that are not present here. See Krinsky v. Doe 6, 159 Cal. App. 4th 1154,
1173-1174 (2008) (requiring plaintiff to make a reasonable effort to provide notice to the anonymous
speaker, and make a prima facie showing of the elements of libel, before allowing discovery into the
speaker’s identity); accord Glassdoor, Inc. y, Superior Court of Santa Clara Cty., 9 Cal. App. 5th
623, 634 (2017).

In light of the foregoing, Twitter respectfully requests that the Court deny Plaintiff's Motion
insofar as it seeks a Court order under CCP § 425.16(g) permitting Plaintiff to seek discovery from
Twitter.

Respectfully submitted,

Dated: January 8, 2021 WILMER CUTLER PICKERING HALE
AND DORR LLP

/s/ Thomas G. Sprankling

Thomas G. Sprankling (SBN 294831)

WILMER CUTLER PICKERING
HALE AND DORR LLP

2600 El Camino Real, Suite 400

Palo Alto, CA 94306

 

5
Twitter’s Opposition To Plaintiff's Motion To Conduct Specified Discovery

 

 

 
Oo © SN HD HH FP WH LH —&

Ww WW NY NY NY WN NY KN NY NY NY NY YF FF Fe FE ES SESE ES hE
NY SB Oo OO CON Dw BW YN K-& OD Oe HDD HN F&F WN KK S&S

O35

se 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 172 of 174

Telephone: (650) 858-6000
Facsimile: (650) 858-6100
thomas.sprankling@wilmerhale.com

Patrick J. Carome (pro hac vice pending)

Ari Holtzblatt (pro hac vice pending)

WILMER CUTLER PICKERING
HALE AND DORR LLP

1875 Pennsylvania Avenue, NW

Washington, DC 20006

Telephone: (202) 663-6000

Facsimile: (202) 663-6363

patrick.carome@wilmerhale.com

ari-holtzblatt@wilmerhale.com

Attorneys for Defendant Twitter, Inc.

 

 

 

6

Twitter’s Opposition To Plaintiff's Motion To Conduct Specified Discovery

 
Oo fe SN DH NH FP WY HN

WwW WwW WW NY NHN WHY NHN NH MY NWN WY WN NO YH RB KH HS FS FSF FOF EE
NO KF © Oo Co HN DH OH BR WD HY RK OS Oo ON DH SF WD NY | &

Case 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 173 of 174

CALIFORNIA STATE COURT PROOF OF SERVICE
Nunes v. Meredith, et al.
Tulare County Superior Court Case No. VCU284528

At the time of service, | was over the age of 18 and not a party to this action. | am employed
in the County of Santa Clara, State of California. My business address is Wilmer Cutler Pickering
Hale and Dorr LLP, 2600 El Camino Real, Suite 400, Palo Alto, California 94306 and my electronic
service address is Thomas.Sprankling@wilmerhale.com.

On January 8, 2021, I caused the foregoing document described as:

TWITTER’S OPPOSITION TO PLAINTIFF’S MOTION TO CONDUCT SPECIFIED
DISCOVERY PURSUANT TO C.C.P. § 425.16(g)

to be electronically served on the interested parties listed below, pursuant to California Code
of Civil Procedure § 1010.6(a)(2) and Mr. Wisehart’s, Mr. Biss’s, and Mr. Whelan’s express
written consent to electronic service via emails to myself and my colleagues dated December
23, 2020.

Derek P. Wisehart (SBN: 178100)
Law Offices of Derek P. Wisehart
2330 W. Main Street

Visalia, CA 93291

Telephone: (559) 636-9473
Facsimile: (559) 636-9476
derek@dwisehartlaw.com

Steve S. Biss (pro hac vice pending)
300 West Main Street, Suite 102
Charlottesville, VA 22903

Telephone: (804) 501-8272

Facsimile: (202) 318-4098
stevenbiss@earthlink.net

Attorneys for Plaintiff Devin G. Nunes

Brian D. Whelan (SBN 256534)

Whelan Law Group

1827 East Fir Avenue, Suite 110

Fresno, CA 93720

Telephone: (559) 437-1079

Facsimile: (559) 437-1720
brian@whelanlawgroup.com

Attorney for Defendant Benjamin Meredith

 

7
Twitter’s Opposition To Plaintiffs Motion To Conduct Specified Discovery

 

 

 
Oo eC SD AW SF WR Re

se 1:21-cv-00078-NONE-BAM Document 10-1 Filed 02/12/21 Page 174 of 174

Ay

I declare under penalty of perjury under the laws of the State of California that the foregoing
is true and correct.

Executed on January 8, 2021 at Redwood City, California.

 

 

8
Twitter’s Opposition To Plaintiff's Motion To Conduct Specified Discovery

 

 

 
